EXHIBIT 10.4



 

 

SECOND AMENDED AND RESTATED

CAPACITY PURCHASE AGREEMENT



among



Continental Airlines, Inc.,



ExpressJet Holdings, Inc.,



XJT Holdings, Inc.



and



ExpressJet Airlines, Inc.

 

 

Dated as of June 5, 2008

 

 

 

 

 

 

 

 

Table of Contents



ARTICLE I DEFINITIONS *

ARTICLE II CAPACITY PURCHASE, SCHEDULES AND FARES *

Section 2.01

Capacity Purchase *



Section 2.02

Flight-Related Revenues *



Section 2.03

Replacement Aircraft *



Section 2.04

Return Aircraft *



Section 2.05

Withdrawal of Covered Aircraft *



Section 2.06

Exchange of Covered Aircraft *



Section 2.07

Contractor's Right of First Opportunity *



Section 2.08

Return Conditions; Storage *



ARTICLE III CONTRACTOR COMPENSATION *

Section 3.01

Base and Incentive Compensation *



Section 3.02

Periodic Adjustment of Base and Incentive Compensation *



Section 3.03

Contractor Expenses *



Section 3.04

Continental Expenses *



Section 3.05

Audit Rights *



Section 3.06

Billing and Payment; Reconciliation. *



ARTICLE IV CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL *

Section 4.01

Crews; Resource Allocation. *



Section 4.02

Governmental Regulations *



Section 4.03

Quality of Service *



Section 4.04

Safety Matters *



Section 4.05

Amended and Restated Master Facility and Ground Handling Agreement *



Section 4.06

Codeshare Terms *



Section 4.07

Amended and Restated Administrative Support and Information Services
Provisioning Agreement *



Section 4.08

Amended and Restated Fuel Purchasing Agreement *



Section 4.09

Slots and Route Authorities *



Section 4.10

Use of Continental Marks *



Section 4.11

Use of Contractor Marks *



Section 4.12

Catering Standards *



Section 4.13

Ticket Handling Terms *



Section 4.14

Fuel Efficiency Program *



Section 4.15

Basic Rent Abatement under Covered Aircraft Subleases *



Section 4.16

Covered Aircraft Sublease *



Section 4.17

Uncovered Aircraft Sublease *



Section 4.18

Other Rights Relating to Uncovered Aircraft by Contractor *



ARTICLE V EXCLUSIVITY AND CERTAIN RIGHTS OF CONTINENTAL *

Section 5.01

Exclusivity; Use of Covered Aircraft *



Section 5.02

Exclusive Arrangements at Existing Hub Airports *



Section 5.03

Change of Control *



ARTICLE VI INSURANCE *

Section 6.01

Minimum Insurance Coverages *



Section 6.02

Endorsements *



Section 6.03

Evidence of Insurance Coverage *



Section 6.04

Insurance Through Combined Placement. *



ARTICLE VII INDEMNIFICATION *

Section 7.01

Contractor Indemnification of Continental *



Section 7.02

Continental Indemnification of Contractor *



Section 7.03

Indemnification Claims *



Section 7.04

Employer's Liability; Independent Contractors; Waiver of Control *



Section 7.05

Survival *



ARTICLE VIII TERM, TERMINATION AND DISPOSITION OF AIRCRAFT *

Section 8.01

Base Term *



Section 8.02

Early Termination. *



Section 8.03

Disposition of Aircraft during Wind-Down Period. *



Section 8.04

Other Remedies for Breach. *



Section 8.05

Contractor's Right to Retain Covered Aircraft. *



ARTICLE IX REPRESENTATIONS, WARRANTIES AND COVENANTS *

Section 9.01

Representations, Warranties and Covenants of Holdings, XJT and ExpressJet *



Section 9.02

Representations and Warranties of Continental *



ARTICLE X MISCELLANEOUS *

Section 10.01

Conversion of Covered Aircraft Livery *



Section 10.02

Amendment of Certain Contracts *



Section 10.03

Notices *



Section 10.04

Binding Effect; Assignment *



Section 10.05

Amendment and Modification *



Section 10.06

Waiver *



Section 10.07

Interpretation *



Section 10.08

Confidentiality *



Section 10.09

Arbitration *



Section 10.10

Counterparts *



Section 10.11

Severability *



Section 10.12

Equitable Remedies *



Section 10.13

Relationship of Parties *



Section 10.14

Entire Agreement; No Third Party Beneficiaries *



Section 10.15

Governing Law *



Section 10.16

Guarantees. *



Section 10.17

Right of Set-Off *



Section 10.18

Cooperation with Respect to Reporting *



Section 10.19

Refinancing of Uncovered Aircraft at Contractor's Option *







 

SCHEDULE 1: Covered Aircraft

SCHEDULE 2: Continental Increased Lease Rate

SCHEDULE 3: Compensation for Capacity Purchase



EXHIBIT A: Definitions

EXHIBIT B: [Reserved.]

EXHIBIT C: Master Facility and Ground Handling Agreement

EXHIBIT D: Terms of Codeshare Arrangements

EXHIBIT E: Administrative Support and Information Services Provisioning
Agreement

EXHIBIT F: Fuel Purchasing Agreement

EXHIBIT G: Use of Continental Marks

EXHIBIT H: Use of Contractor Marks

EXHIBIT I: Catering Standards

EXHIBIT J: Ticket Handling Terms

EXHIBIT K: Fuel Efficiency Program

 

SECOND AMENDED AND RESTATED
CAPACITY PURCHASE AGREEMENT

This Second Amended and Restated Capacity Purchase Agreement (this "Agreement"),
dated as of June 5, 2008, is among Continental Airlines, Inc., a Delaware
corporation ("Continental"), ExpressJet Holdings, Inc., a Delaware corporation
("Holdings"), XJT Holdings, Inc., a Delaware corporation and a wholly owned
subsidiary of Holdings ("XJT"), and ExpressJet Airlines, Inc., a Delaware
corporation and a wholly owned subsidiary of XJT ("ExpressJet" and, collectively
with Holdings and XJT, "Contractor").

WHEREAS

, Contractor, certain of its Affiliates and Continental are parties to that
certain Amended and Restated Capacity Purchase Agreement, dated as of April 17,
2002, as amended (the "Existing CPA"); and



WHEREAS

, the parties to the Existing CPA wish to further amend, and to restate, the
Existing CPA effective July 1, 2008; and



WHEREAS

, contemporaneously with the execution of this Agreement, the parties are either
amending or ratifying the Ancillary Agreements, in each case as an integral part
of this Agreement;



NOW, THEREFORE

, in consideration of the foregoing premises and the mutual covenants and
obligations hereinafter contained, the parties agree to amend the Existing CPA,
and to restate it in its entirety with this Agreement, as follows:






DEFINITIONS



Capitalized terms used in this Agreement (including, unless otherwise defined
therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have
the meanings set forth in Exhibit A hereto.


CAPACITY PURCHASE, SCHEDULES AND FARES

Capacity Purchase

. Continental agrees to purchase the capacity of the Covered Aircraft for the
period beginning on the date such aircraft becomes a Covered Aircraft under this
Agreement and ending on the earlier of (i) the sublease or lease expiration
date, as applicable, for such aircraft on Schedule 1 and (ii) the date on which
such aircraft is withdrawn pursuant to a Wind-Down Schedule or other withdrawal
schedule pursuant to this Agreement, as such date may be extended, shortened or
otherwise modified pursuant to the terms of this Agreement, under the terms and
conditions set forth herein and for the consideration described in Article III.
Subject to the terms and conditions of this Agreement, Contractor shall provide
all of the capacity of the Covered Aircraft solely to Continental and use the
Covered Aircraft solely to operate the Scheduled Flights.

Fares, Rules and Seat Inventory

. Continental shall establish and publish all fares and related tariff rules for
all seats on the Covered Aircraft. Contractor shall not publish any fares,
tariffs, or related information for the Covered Aircraft. In addition,
Continental shall have complete control over all seat inventory and inventory
and revenue management decisions for the Covered Aircraft, including overbooking
levels, discount seat levels and allocation of seats among various fare buckets.



Flight Schedules

. Continental shall, in its sole discretion, establish and publish all schedules
for the Covered Aircraft, including determining the city-pairs served,
frequencies, utilization and timing of scheduled arrivals and departures, and
charter flights and ferry flights;
provided
that such schedules shall be subject to Reasonable Operating Constraints.
Consistent with past practices, Continental shall also be entitled, at any time
prior to takeoff, to direct Contractor to delay or cancel a Scheduled Flight for
ATC or weather related purposes, and Contractor shall take all necessary and
reasonable action to give effect to any such direction. Contractor and
Continental shall meet monthly (but not later than the fourth Friday of each
calendar month) to review the planned flight schedules for the Covered Aircraft
for each of the next 11 months. Prior to such meeting, Continental shall prepare
and distribute a rolling forecast of planned operational levels and associated
statistics for the Covered Aircraft for each of the next 11 months. At such
meeting, Continental shall present a three month schedule that will include a
proposed Final Monthly Schedule for the next calendar month and a detailed
schedule for the two months following the Final Monthly Schedule. At such
meeting, Continental shall review and consider any changes to the planned flight
schedule for the Covered Aircraft, including the proposed Final Monthly
Schedule, suggested by Contractor. Following such monthly meeting, Continental
shall make such adjustments to the proposed Final Monthly Schedule as it deems
appropriate (subject to Reasonable Operating Constraints), and, not later than
three Business Days prior to the beginning of each calendar month, will deliver
to Contractor the Final Monthly Schedule. Notwithstanding the foregoing,
Continental shall not schedule any Scheduled Flights with respect to any Covered
Aircraft in the ten days immediately prior to the anticipated withdrawal of such
Covered Aircraft pursuant to a Wind-Down Schedule delivered pursuant to
Article VIII
of this Agreement (other than a Wind-Down Schedule delivered in connection with
a termination pursuant to
Section 8.02(a)
).



Spare Aircraft

. Notwithstanding anything to the contrary contained in this
Section 2.01
, Contractor shall maintain one Spare Aircraft, plus any additional Spare
Aircraft determined by both Continental and Contractor to be required by
Reasonable Operating Constraints, to operate Scheduled Flights at each Hub
Airport where Contractor provides Regional Airlines Services. Contractor shall
be entitled to use the Spare Aircraft in Contractor's reasonable discretion to
replace another aircraft in the operation of a flight scheduled in the Final
Monthly Schedule. In addition, subject to applicable Reasonable Operating
Constraints, Contractor shall use such Spare Aircraft to operate flights as
directed by Continental (unless such Spare Aircraft was, prior to such direction
by Continental, already scheduled as contemplated by the immediately preceding
sentence), including flights originally scheduled to be operated by other
Continental service providers
.
Such flights will be considered changes to the Final Monthly Schedule and will
be reflected as extra sections or charter flights in the final performance
statistics.



Flight-Related Revenues

. Contractor acknowledges and agrees that all revenues resulting from the sale
and issuance of passenger tickets associated with the operation of the Covered
Aircraft and all other sources of revenue associated with the operation of the
Covered Aircraft, including without limitation revenues relating to the
transportation of cargo or mail and revenues associated with food, beverage and
duty-free services and guaranteed or incentive payments from airport, local or
municipal authorities in connection with scheduling flights to such airport or
locality, are the sole property of and shall be retained by Continental (or, if
received by Contractor, shall be promptly remitted to Continental).

Replacement Aircraft

. If, at the time of withdrawal of a Covered Aircraft from the capacity purchase
provisions of this Agreement as a result of the expiration of the head lease
related to such Covered Aircraft prior to the end of the Base Term (other than
an expiration resulting from a default by Contractor hereunder or under any
Ancillary Agreement), (x) at least one fifty-seat Original Aircraft (i) is then
being stored by or on behalf of Continental, (ii) has not had a restructuring or
impairment charge associated with a planned or actual grounding, (iii) is not
the subject of any sublease, and (iv) is not the subject of any contract or
other agreement for the sale of such Original Aircraft and (y) after giving
effect to such withdrawal, the number of Covered Aircraft will be less than (aa)
at any time prior to the first anniversary of the Effective Date, 205 Covered
Aircraft or (bb) at any time on or after the first anniversary of the Effective
Date, 190 Covered Aircraft,, then such Original Aircraft shall be deemed a
Covered Aircraft and become subject to the capacity purchase provisions of this
Agreement; provided if, following the delivery of such Original Aircraft to
Continental after the Effective Date, such Original Aircraft has been operated
by or on behalf of Continental (other than storing such Original Aircraft), then
Continental shall cause each such Original Aircraft to be prepared in such
livery required by Paragraph 8 of Exhibit G and appropriate configuration prior
to its being placed into such service, and Continental shall be responsible for
all costs related to such preparation; and further provided that if there is
more than one fifty-seat Original Aircraft meeting the conditions set forth in
clauses (i) through (iv) above, then Continental shall select the fifty-seat
Original Aircraft that shall be deemed a Covered Aircraft pursuant to this
Section 2.03. If a Labor Strike that affects Contractor's performance under this
Agreement is occurring, the obligations set forth in this Section 2.03 shall be
tolled for the duration of such Labor Strike.

Return Aircraft

.

(a) Delta CPA Aircraft. Contractor operates 10 Original Aircraft pursuant to the
terms and conditions of the Delta CPA, such aircraft being identified in Section
B of Schedule 1 hereto ("Delta CPA Aircraft"). Contractor, at its option, may
return any or all of the Delta CPA Aircraft to Continental (i) if the Delta CPA
terminates prior to June 1, 2009 and Contractor, at the time of delivery of the
notice described in the immediately following sentence is not operating any
aircraft for or on behalf of Delta under a capacity purchase arrangement or
other similar arrangement with Delta, then with 30 days following the
termination of the Delta CPA, or (ii) if the circumstances described in
foregoing clause (i) do not occur, then as of the later of July 1, 2009 and the
30th day following the termination or expiration of the Delta CPA with respect
to such aircraft. Contractor shall provide Continental notice in writing of any
termination, non-renewal, expiration or extension of the Delta CPA promptly upon
Contractor receiving notice from, or delivering notice to, Delta of such
termination, non-renewal, expiration or extension, or promptly upon Contractor
otherwise determining that the Delta CPA shall terminate or expire as of a date
certain, which notice shall designate an effective date for such Delta CPA
Aircraft to be returned to Continental; provided that in any event Contractor
shall give Continental not less than 30 days' advance written notice prior to
such effective date.

(b) Revenue-Risk Aircraft. Contractor operates 13 Original Aircraft pursuant to
the terms and conditions of the Delta Pro-Rate Agreement ("Delta Pro-Rate
Aircraft") and an additional 46 Original Aircraft under its own brand through
scheduled service under the "ExpressJet Airlines" brand and also through charter
operations ("Branded Aircraft"), such Delta Pro-Rate Aircraft and Branded
Aircraft being identified in Section C of Schedule 1 hereto (collectively, the
"Revenue-Risk Aircraft").

(i) Contractor, at its option, may designate up to 29 of the Revenue-Risk
Aircraft to be returned to Continental as of any date on or prior to December 1,
2008. Contractor shall provide Continental at least 30 days advance notice in
writing of any such designation, which notice shall designate an effective date
for such Revenue-Risk Aircraft to be returned to Continental.

(ii) The parties acknowledge that the 30 Revenue-Risk Aircraft identified as
"Retained" in Section C of Schedule 1 hereto (the "Retained Aircraft") shall be
retained by Contractor as Uncovered Aircraft until the seventh anniversary of
the Effective Date, on which date, subject to the provisions of Section 8.05,
Contractor shall deliver possession of such Retained Aircraft to Continental (or
its designee) in accordance with the provisions of Section 2.08.
Contemporaneously with the execution of this Agreement, the Basic Rent payable
under each Uncovered Aircraft Sublease related to a Retained Aircraft shall be
reduced by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] percent for such seven year period.

(c) Disposition of Returned Aircraft by Continental. Following Continental's
receipt of notice from Contractor pursuant to Sections 2.04(a), or 2.04(b)(i)
containing an effective date for the return of an aircraft to Continental, and
not less than 20 days prior to such effective date, Continental shall notify
Contractor as to whether such Delta CPA Aircraft or Revenue-Risk Aircraft, as
the case may be, shall, on such effective date, (x) become a Covered Aircraft in
exchange for the withdrawal of another Covered Aircraft pursuant to Section
2.06, (y) become a Covered Aircraft without any such exchange, or (z) be put
into storage by Continental. The provisions of Section 2.08 and 10.01 shall
apply to each aircraft pursuant to this Section 2.04, and provided that the
provisions of Sections 2.08 and 10.01 shall have been satisfied by Contractor
prior to the effective date, the Uncovered Aircraft Sublease for each such
returned Delta CPA Aircraft or Revenue-Risk Aircraft shall be terminated;
provided, further, that if such Uncovered Aircraft becomes a Covered Aircraft
pursuant to clauses (x) or (y) above, then such Uncovered Aircraft Sublease
shall become a Covered Aircraft Sublease and remain in effect as provided
herein. At the time of delivery of any notice delivered by Contractor pursuant
to Section 2.04(a) or Section 2.04(b)(i), Contractor shall deliver to
Continental a reasonably detailed current summary and forecast of the
maintenance and repair status and condition of each Covered Aircraft and Engine
and a list detailing the location of each Engine (by aircraft or, if
appropriate, maintenance facility). Continental shall have complete discretion
to select the particular aircraft and Engines to be designated as Covered
Aircraft pursuant to this Section 2.04(c) from among the aircraft being returned
pursuant to Section 2.04(a) or Section 2.04(b)(i). Continental shall bear the
cost of any engine swaps reasonably necessary to accommodate the engine
selections, based on the engine-location list provided to Continental by
Contractor; provided that Contractor shall use its commercially reasonable
efforts to minimize the number and cost of engine swaps reasonably necessary to
accommodate the engine selections and shall be responsible for the cost of all
such swaps, if any, required because of any inaccuracy in the engine-location
list provided to Continental by Contractor. For the avoidance of doubt, each
Delta CPA Aircraft and Revenue-Risk Aircraft (other than Retained Aircraft), if
any, that Contractor elects not to return to Continental pursuant to either
Section 2.04(a) or Section 2.04(b)(i) shall be retained by Contractor for the
remaining term of the Uncovered Aircraft Sublease related to such aircraft, as
determined pursuant to the terms of such sublease.



Withdrawal of Covered Aircraft



. Continental, at its option to be exercised at any time or from time to time,
may withdraw any Excess Aircraft from the capacity purchase provisions of this
Agreement. Continental shall provide Contractor at least 60 days advance notice
in writing of any such withdrawal. Continental's notice to Contractor shall
designate an effective date for such withdrawal (which may be given in advance
in respect of aircraft that will be Excess Aircraft as of the date of
withdrawal). On such effective date, the Covered Aircraft Sublease relating to
such aircraft shall be terminated and such aircraft shall be returned to
Continental. Promptly after receipt of such notice (but in any event within 10
days thereafter), Contractor shall deliver to Continental a reasonably detailed
current summary and forecast of the maintenance and repair status and condition
of each Covered Aircraft and Engine and a list detailing the location of each
Engine (by aircraft or, if appropriate, maintenance facility). Continental shall
have complete discretion to select the particular Excess Aircraft and Engines to
be withdrawn pursuant to this Section 2.05. Upon the withdrawal from the
capacity purchase provisions of this Agreement of a Covered Aircraft that is
being returned to Continental (or its designee) pursuant to this Section 2.05,
the provisions of Section 2.08 shall apply. Continental shall bear the cost of
any engine swaps reasonably necessary to accommodate the engine selections,
based on the engine-location list provided to Continental by Contractor;
provided that Contractor shall use its commercially reasonable efforts to
minimize the number and cost of engine swaps reasonably necessary to accommodate
the engine selections and shall be responsible for the cost of all such swaps,
if any, required because of any inaccuracy in the engine-location list provided
to Continental by Contractor.



Exchange of Covered Aircraft



. Continental shall be entitled to withdraw and subsequently shall replace any
Covered Aircraft from the capacity purchase provisions of this Agreement in
accordance with and subject to the limitations, terms and conditions contained
in this Section 2.06; provided that, with respect to any Original Aircraft
selected by Continental to replace a Covered Aircraft under this Section 2.06,
all out-of pocket expenses incurred by Contractor in connection with the
preparation of any aircraft for such withdrawal or replacement (other than the
expenses for which Contractor is responsible to Section 10.01 with respect to
the return of Original Aircraft to Continental) shall be reimbursed by
Continental.

For each Covered Aircraft withdrawn from the capacity purchase provisions of
this Agreement pursuant to this Section 2.06, Continental shall designate as a
Covered Aircraft under this Agreement an Original Aircraft that is not, at such
time, operated by Contractor. If, following the delivery of such Original
Aircraft to Continental after the Effective Date, such Original Aircraft has
been operated by or on behalf of Continental (other than storing such Original
Aircraft), then Continental shall cause each such Original Aircraft to be
prepared in such livery required by Paragraph 8 of Exhibit G and appropriate
configuration prior to its being placed into such service, and Continental shall
be responsible for all costs related to such preparation.

To effect a replacement under Section 2.06(a), at any time and from time to
time, Continental shall give Contractor not less than 60 days advance written
notice of replacement of any Covered Aircraft. Such notice shall specify a
replacement date (the "Replacement Date") for each such Covered Aircraft to be
replaced (which may not include any Covered Aircraft for which Contractor shall
have already delivered a notice of retention pursuant to Section 8.05) and the
type and number of Covered Aircraft to be replaced and the type of Original
Aircraft to replace such Covered Aircraft. Promptly after receipt of such notice
(but in any event within 10 days thereafter), Contractor shall deliver to
Continental a reasonably detailed current summary and forecast of the
maintenance and repair status and condition of each Covered Aircraft and Engine
and a list detailing the location of each Engine (by aircraft or, if
appropriate, maintenance facility). Within 10 days after receipt of such
summary, Continental shall select the individual aircraft and Engines to be
replaced and the individual aircraft and Engines to become Covered Aircraft, and
shall provide written notice to Contractor of its selection. Continental shall
bear the cost of any engine swaps reasonably necessary to accommodate the engine
selections, based on the engine-location list provided to Continental by
Contractor; provided that Contractor shall use its commercially reasonable
efforts to minimize the number and cost of engine swaps reasonably necessary to
accommodate the engine selections and shall be responsible for the cost of all
such swaps, if any, required because of any inaccuracy in the engine-location
list provided to Continental by Contractor.

Upon the Replacement Date, the applicable Covered Aircraft to be replaced shall
cease being a Covered Aircraft, and Contractor shall immediately deliver
possession of such aircraft to Continental or its designee and the Covered
Aircraft Sublease for such aircraft and the Engines shall, upon such delivery,
be terminated in accordance with the terms of such Covered Aircraft Sublease,
and the provisions of Sections 2.08 shall apply.

Contractor's Right of First Opportunity

. If, at any time beginning on the Effective Date and ending on the last day of
the Base Term, Continental proposes to engage any third party to operate on its
behalf any Original Aircraft, then Continental shall promptly provide at least
180 days' advance notice in writing of such intent to Contractor identifying the
specific Original Aircraft and setting forth the proposed dates on which the
operation of such aircraft for Continental shall begin. Contractor, at its
option, may designate any such Original Aircraft as a Covered Aircraft under
this Agreement by providing written notice to Continental within 30 days of its
receipt of Continental's written notice, specifying the Original Aircraft to
become Covered Aircraft on the corresponding dates proposed by Continental;
provided that if such Original Aircraft has not been operated on behalf of
Continental at any time during the twelve months immediately preceding the
beginning of such proposed engagement, and Continental has received any bona
fide offer to operate such aircraft from a third party on economic terms more
beneficial to Continental than the terms hereof, then (i) Continental's notice
to Contractor shall include the terms of such bona fide offer, (ii) Contractor's
option to operate such aircraft as a Covered Aircraft hereunder shall constitute
an option to operate such aircraft on the economic terms contained in such bona
fide offer, and (iii) in connection with any such election by Contractor to
operate such aircraft, Contractor shall agree to amend the terms hereof as
applied to such aircraft to match such economic terms. In the event such
Original Aircraft becomes a Covered Aircraft under this Agreement, the parties
shall execute a Covered Aircraft Sublease relating to such Covered Aircraft
effective as of the date on which the operation of such aircraft for Continental
shall begin.

Return Conditions; Storage

. Upon (i) the date for withdrawal from the capacity purchase provisions of this
Agreement of a Covered Aircraft or (ii) the return to Continental or its
designee of an Uncovered Aircraft, in each case, pursuant to Sections 2.04,
2.05, 2.06, 8.03(a) or 8.03(b), as applicable, (x) as to a Covered Aircraft such
aircraft shall cease being a Covered Aircraft, and, if such aircraft is to be
returned to Continental or its designee pursuant to the terms hereof, then
Contractor shall immediately deliver possession of such aircraft to Continental
or its designee, and the Covered Aircraft Sublease for such aircraft shall be
terminated in accordance with the return conditions and other terms of such
Covered Aircraft Sublease, provided that, subject to the terms of this Section
2.08, Contractor shall comply with the return conditions applicable to such
aircraft under such Covered Aircraft Sublease in connection with such return to
Continental, and any failure to comply therewith shall be deemed a breach of
such Covered Aircraft Sublease by Contractor as to which Continental may
exercise all applicable remedies provided for in such Covered Aircraft Sublease,
and (y) as to an Uncovered Aircraft, Contractor shall immediately deliver
possession of such aircraft to Continental or its designee, and the Uncovered
Aircraft Sublease for such aircraft shall be terminated in accordance with the
terms of such Uncovered Aircraft Sublease; provided that, subject to the terms
of this Section 2.08, Contractor shall comply with the return conditions
applicable to such aircraft under such Uncovered Aircraft Sublease in connection
with such return to Continental, and any failure to comply therewith shall be
deemed a breach of such Uncovered Aircraft Sublease by Contractor as to which
Continental may exercise all applicable remedies provided for in such Uncovered
Aircraft Sublease. Notwithstanding the provisions of any Covered Aircraft
Sublease or Uncovered Aircraft Sublease, (i) as to a Covered Aircraft, upon the
withdrawal of a Covered Aircraft that is being returned to Continental (or its
designee) and (ii) as to an Uncovered Aircraft that is being returned to
Continental (or its designee), Contractor shall not be required to meet the
return conditions applicable to such aircraft that relate to time or cycles
remaining between maintenance events or to any time- or cycle- controlled part
under clause (v) of Section 4 of the Covered Aircraft Sublease or any similar
provision in any Uncovered Aircraft Sublease, as applicable, provided that the
foregoing waiver shall not apply in the case of the return of any Uncovered
Aircraft except those Uncovered Aircraft being returned to Continental under
Section 2.04 hereof; provided further that if Continental makes an Immediate
Withdrawal Election, an Uncovered Aircraft Sublease put in place as a result of
such Immediate Withdrawal Election with respect to a particular aircraft will
not terminate until such aircraft is returned to Continental in accordance with
the Wind Down Schedule; provided further that Contractor shall remain obligated
to comply with all other provisions of the Covered Aircraft Sublease or
Uncovered Aircraft Sublease, including without limitation provisions generally
applicable to the maintenance, airworthiness, repair and general operating
condition and cleanliness of the aircraft; and provided further, that the
general condition of the Covered Aircraft or Uncovered Aircraft being returned
shall not have materially changed relative to the condition of Contractor's
fleet of the same aircraft type since the notice of termination was delivered by
Continental to Contractor, and the withdrawn aircraft being returned shall have
not been discriminated against or operated, maintained or otherwise treated
differently (including with respect to the removal of any part for convenience
or without cause) than any other Covered Aircraft or Uncovered Aircraft. Upon
the termination of the applicable Covered Aircraft Sublease or Uncovered
Aircraft Sublease, as applicable (or, in the event of a termination pursuant to
Section 8.02(b)(iii) or (vi), promptly after the end of any grounding that would
prevent a ferrying of the aircraft), Contractor shall ferry the applicable
aircraft at Continental's expense to a location within the continental United
States selected by Continental. Promptly after the delivery pursuant to the
terms hereof of any termination notice by any party hereto to another party, but
in no event more than ten days after such delivery (and immediately in
connection with a termination pursuant to Section 8.02(a)) or 180 days prior to
the end of the Base Term, Contractor shall deliver to Continental a reasonably
detailed current summary and forecast of the maintenance and repair status and
condition of each aircraft and each Engine, and a list detailing the location of
each such engine (by aircraft or, if appropriate, maintenance facility). In
addition, so long as this Agreement is in effect, Contractor shall update such
summary from time to time promptly upon Continental's request. With respect to
any Covered Aircraft being returned to Continental by Contractor, so long as the
applicable Covered Aircraft is not being withdrawn from the capacity purchase
provisions of this Agreement pursuant to Section 8.02(c) (in which case, the
following provisions of this Section 2.08 shall not apply), at Continental's
request and cost, Contractor shall (i) perform such maintenance on such
aircraft, consistent with Contractor's maintenance program, as and when
requested by Continental prior to such return, and (ii) at the direction of
Continental, make arrangements for the storage of any aircraft upon its return
to Continental by Contractor, together with the Engines relating thereto, at a
location selected by Continental, and for its continued maintenance in
accordance with Contractor's maintenance program (including, without limitation,
the Flight Hour Agreements and all other maintenance cost per hour agreements
and arrangements). At Continental's option and cost, Contractor will provide
Continental (or its designee) with all manuals and will provide other detailed
information in Contractor's possession relating to Contractor's maintenance
program, for use by Continental (or such designee) until Continental (or such
designee) has successfully transitioned maintenance on all aircraft returned to
Continental pursuant to this Section 2.08 to the maintenance program of
Continental (or such designee), and Contractor shall provide reasonable
assistance to Continental (or such designee) at Continental's cost during such
transition period in connection with Contractor's maintenance program and the
transition to such other maintenance program.




CONTRACTOR COMPENSATION

Base and Incentive Compensation

. For and in consideration of the transportation services, facilities and other
services to be provided by Contractor hereunder, Continental shall pay
Contractor the base and incentive compensation as provided in Paragraph A of
Schedule 3 hereto, subject to the terms and conditions set forth in this Article
III.

Periodic Adjustment of Base and Incentive Compensation

. The rates under this Agreement set forth in Appendix 1 to Schedule 3 hereto
and the Controllable Completion Factor Incentive Rate set forth in Appendix 2 to
Schedule 3 hereto shall remain in effect through the day immediately preceding
the first anniversary of the Effective Date, and shall be adjusted on each
anniversary of the Effective Date (each, an "Adjustment Date") as follows: the
new rates, applicable beginning on such Adjustment Date, shall equal the rates
in effect on the date immediately preceding the Adjustment Date multiplied by
the lower of (i) the Annual CPI Change and (ii) 1.035.

Contractor Expenses

. Except as provided otherwise in Section 3.04, Contractor shall pay in
accordance with commercially reasonable practices all expenses incurred in
connection with Contractor's provision of Regional Airline Services. Contractor
and Continental agree that, in connection with the provision of Regional Airline
Services by Contractor to Continental hereunder and the provision of the other
services contemplated to be performed by Contractor under the Ancillary
Agreements, the parties shall collaborate and use commercially reasonable
efforts to minimize costs incurred by Contractor if such costs would be
reimbursable by Continental to Contractor in accordance with the terms of this
Agreement or any Ancillary Agreement. Further, with respect to any service or
item provided or contemplated to be performed by Contractor hereunder or under
the Ancillary Agreements and the cost of which Continental is required to
reimburse Contractor hereunder or under any Ancillary Agreement, if (x)
Continental can provide or arrange to provide such service or item at a lower
cost than the reimbursement cost that Continental would otherwise be charged and
(y) the provision of or arrangement to provide such service or item by
Contractor would not materially adversely affect Contractor under any contracts
or agreements, unreasonably interfere with the business operations of Contractor
or result any non-reimbursed out-of-pocket expenses incurred by Contractor, then
Contractor shall allow Continental to provide at its own expense or arrange to
provide such service or item in order to permit Continental to lower its costs.

Continental Expenses

. In addition to the reconciliation pursuant to Section 3.06(b) of all or a
portion of the actual costs of certain expenses, the anticipated costs of which
are provided for in the Block Hour Rates:

Certain Revenue-Related Expenses

. Continental shall be responsible for all passenger and cargo revenue-related
expenses relating to the Regional Airlines Services, as described in
Paragraph B(1)
of
Schedule 3
.



Design Changes

. Except with respect to Contractor's obligations set forth in
Section 10.01
, Continental shall be responsible for any reasonable out-of-pocket expenses
relating to interior and exterior design changes to the Covered Aircraft and
other product-related changes required by Continental that occur outside of
Contractor's normal aircraft and facility refurbishment program, including
facility-related design changes and the cost of changes in uniforms and other
livery.



Audit Rights

. Contractor shall make available for inspection by Continental and its outside
auditors, within a reasonable period of time after Continental makes a written
request therefor, all of Contractor's books and records relating to the Covered
Aircraft, this Agreement or any Ancillary Agreement, as reasonably necessary to
audit any reimbursement of expenses set forth on Appendix 3 of Schedule 3 hereto
(all such books and records collectively, "CPA Records") until the later of (i)
eighteen months following the date such expenses are billed to Continental by
Contractor in accordance with the terms hereof or (ii) the final resolution of
any ongoing good faith dispute arising during such 18-month period. In
connection with such audit, Continental and its outside auditors and advisors
shall be entitled to make copies and notes of such CPA Records as they deem
necessary solely for the purpose of (x) conducting such audit or (y) enforcing
Continental's rights under this Agreement or any Ancillary Agreement and to
discuss such CPA Records with Contractor's Chief Financial Officer or such other
employees or agents of Contractor knowledgeable about such records.



Billing and Payment; Reconciliation
.



(a) Billing and Payment. On the next Business Day after Contractor receives the
Final Monthly Schedule from Continental pursuant to Section 2.01(b), Contractor
shall present a reasonably detailed written invoice for amounts due under this
Agreement in respect of the Base Compensation for the Scheduled Flights during
the month to which such Final Monthly Schedule pertains. Continental shall pay
Contractor the amount due under such invoice (the "Invoiced Amount"), subject to
Continental's right to dispute any calculations set forth on such invoice that
do not comply with the terms of this Agreement, net of amounts owed by
Contractor to Continental under the Administrative Support and Information
Services Provisioning Agreement, the Master Facility and Ground Handling
Agreement, the Fuel Purchasing Agreement and/or any Covered Aircraft Sublease or
Uncovered Aircraft Sublease, any amounts to be prepaid to Continental pursuant
to Section 3.06(c) during the month covered by the Final Monthly Schedule, any
Insurance costs paid by Continental on Contractor's behalf covering the month
covered by the Final Monthly Schedule pursuant to Schedule 3 and/or any other
amounts as mutually agreed to by both Contractor and Continental, as follows:

One-quarter of the Invoiced Amount shall be payable by Continental to
Contractor, by electronic transfer of funds to a bank account designated by
Contractor, available on or before the first day of the month (or if such day is
not a Business Day, the next Business Day) to which such invoice relates;

One-quarter of the Invoiced Amount shall be payable by Continental to
Contractor, by electronic transfer of funds to a bank account designated by
Contractor, available on or before the 8th day of the month (or if such day is
not a Business Day, the next Business Day) to which the invoice relates;

One-quarter of the Invoiced Amount shall be payable by Continental to
Contractor, by electronic transfer of funds to a bank account designated by
Contractor, available on or before the 15th day of the month (or if such day is
not a Business Day, the next Business Day) to which the invoice relates; and

One-quarter of the Invoiced Amount shall be payable by Continental to
Contractor, by electronic transfer of funds to a bank account designated by
Contractor, available on or before the 22nd day of the month (or if such day is
not a Business Day, the next Business Day) to which the invoice relates.

Reconciliation

. Not later than 14 days following the end of each month, Contractor and
Continental shall reconcile actual amounts due in respect of such month with the
estimated amounts included in the Invoiced Amount for such items for such month
in accordance with the terms and conditions set forth in
Schedule 3
. On or before the 15th day following the end of such month (or if such day is
not a Business Day, the next Business Day), such reconciled amounts for such
month to the extent applicable: (a) shall be paid by Continental to Contractor,
together with any payment to be made by Continental pursuant to
Section 3.06(a)(iii)
above, or (b) shall be paid by Contractor to Continental or set off by
Continental against any other amounts owing to Contractor. Further
reconciliations shall be made on or prior to the 22nd day following the end of
such month (or if such day is not a Business Day, the next Business Day) to the
extent necessary as a result of Continental's review of financial information
provided by Contractor in respect of such month. Such further reconciled amounts
for such month to the extent applicable (x) shall be paid by Continental to
Contractor, together with any other payment to be made by Continental pursuant
to
Section 3.06(a)(iv)
above, or (y) shall be paid by Contractor to Continental or set off by
Continental against any other amounts owing to Contractor. If, subsequent to any
reconciliation payments or set-off, as the case may be, Contractor's financial
statements, maintained as provided in
Section 3.05(a)
, are restated, amended or otherwise adjusted for any month or fiscal quarter,
then the reconciled amounts for such period shall be recalculated in accordance
with the terms and conditions set forth in
Schedule 3
, and the parties shall make further payments or set off further amounts as
appropriate in respect of such recalculations.




CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL

Crews; Resource Allocation.

Personnel Employed

. Contractor shall be responsible for providing all crews (flight and cabin) and
maintenance personnel and, at Contractor Airports, gate agents and other ground
personnel, necessary to operate the Scheduled Flights and for all aspects
(personnel and other) of dispatch control.



Resource Allocation

. If Contractor is flying any Uncovered Aircraft, then for so long as either (i)
the number of Scheduled Flights in a calendar month represent at least 50% of
the aggregate number of Contractor's scheduled flights of Covered and Uncovered
Aircraft in such month or (ii) the number of Covered Aircraft is at least 200,
then Contractor crews, maintenance personnel and other resources shall be
allocated on a priority basis to Scheduled Flights above all other flights and
aircraft.



Preferential Interviews

. Continental agrees to give Contractor pilots, flight attendants, mechanics and
dispatchers who remain on Contractor's relevant seniority list preferential
interview status for any pilot, flight attendant, mechanic or dispatcher
openings, respectively, that may occur at Continental, unless such status is in
conflict with Continental's commitments concerning such employees of other
carriers. Contractor agrees to give Continental pilots, flight attendants,
mechanics or dispatchers who remain on Continental's relevant seniority list
preferential interview status for any pilot, flight attendant, mechanic or
dispatcher openings, respectively, that may occur at Contractor, unless such
status is in conflict with Contractor's commitments concerning employees of
other carriers. Any furloughed Continental employee hired by Contractor shall be
required to comply with all standard terms and conditions of employment
applicable to employees of Contractor, but will not be required by Contractor to
resign his or her seniority position with Continental as a condition for
applying or being employed by Contractor.



Governmental Regulations

. Contractor has and shall maintain all FAA, DOT and other certifications,
permits, licenses, certificates and insurance required by governmental
authorities to enable Contractor to perform the services required by this
Agreement. All flight operations, dispatch operations and all other operations
undertaken by Contractor pursuant to this Agreement shall be conducted and
operated by Contractor in compliance in all material respects with all
governmental regulations, including, without limitation, those relating to
airport security, the use and transportation of hazardous materials, crew
qualifications, crew training and crew hours. Without limiting Contractor's
obligations under any Covered Aircraft Sublease, all Covered Aircraft shall be
operated and maintained by Contractor in compliance in all material respects
with all governmental regulations, Contractor's own operations manuals and
maintenance manuals and procedures, and all applicable equipment manufacturer's
instructions.

Quality of Service

. At all times, Contractor shall provide Regional Airline Services with
appropriate standards of care, but in no event lower than such standards
utilized by Contractor as of the date of this Agreement. Continental procedures,
performance standards and means of measurement thereof concerning the provision
of air passenger and air cargo services shall be applicable to all Regional
Airline Services provided by Contractor. Contractor shall achieve at least the
comparable quality of airline service as provided by Continental, subject to
limitations imposed by the type of aircraft used by Contractor, its route
network and the availability of equipment and facilities, as compared to those
of Continental. Contractor shall comply with all airline customer service
commitments or policies of Continental as of the date hereof, including without
limitation the "CustomerFirst" commitments, and employee conduct, appearance and
training policies in place as of the date hereof, and shall handle
customer-related services in a professional, businesslike and courteous manner.
In connection therewith, Contractor shall maintain aircraft cleaning cycles and
policies, and shall maintain adequate staffing levels, to ensure at least a
comparable level of customer service and operational efficiency that Continental
achieves, including without limitation in respect of customer complaint
response, ticketing and boarding timing, and baggage services. In addition, at
the request of Continental, Contractor shall comply with all such airline
customer service commitments, policies or standards of care of Continental as
adopted, amended or supplemented after the date hereof, provided that
Continental shall reimburse Contractor for the reasonable out-of-pocket costs of
Contractor of complying with such policies in excess of the costs of complying
with such policies as in effect as of the date of this Agreement. Contractor
shall provide Continental with timely communication regarding the status of all
Scheduled Flights, and shall perform closeout procedures at service levels at
least as high as those of Continental at comparably-sized airports. Contractor
will use Continental's standard procedures for processing and adjudicating all
claims for which Contractor is responsible in an effort to avoid such matters
becoming the subject of litigation or insurance claims. Contractor and
Continental will periodically meet to discuss and review Contractor's customer
service and handling procedures and policies and its employees' conduct,
appearance and training standards and policies in an effort to ensure compliance
with this Agreement, and to agree to the terms of any necessary corrective
action plan and the timing of its implementation.

Safety Matters

.

Incidents or Accidents

.  
Contractor shall promptly notify Continental of all irregularities involving a
flight operated by Contractor which result in any damage to persons or property
or are otherwise likely to result in a complaint or claim by passengers or an
investigation by a governmental agency or authority, shall furnish to
Continental as much detail as practicable concerning such irregularities and
shall cooperate with Continental at Contractor's own expense in any appropriate
investigation. Contractor shall use Continental's Emergency Response Plan with
respect to the Scheduled Flights for aircraft accidents or incidents, and shall
be responsible for Continental's direct costs resulting from Contractor's
participation in such plan. In the event of an accident or incident involving a
Covered Aircraft, Continental will have the right, but not the obligation, to
manage the emergency response efforts on behalf of Contractor and to approve
settlement of any liability claims resulting from the accident or incident.



Safety Audits

. Continental shall have the right, at its own cost, to inspect, review, and
observe Contractor's operations of Scheduled Flights, and/or to conduct a full
safety and/or service audit of Contractor's operations, manuals and procedures
reasonably related to Scheduled Flights, at such intervals as Continental
reasonably requests and so long as such activities do not unreasonably interfere
with the operations of Contractor. Any such safety review may include an audit
of Contractor's maintenance and operating procedures, crew planning, passenger
and baggage handling, customer service, personnel records, spare parts,
inventory records, training records and manuals, and flight, flight training and
operational personnel records.



Amended and Restated Master Facility and Ground Handling Agreement

. Contemporaneous with the execution and delivery of this Agreement, Contractor
and Continental shall enter into a Master Facility and Ground Handling Agreement
in the form attached hereto as Exhibit C.

Codeshare Terms

. Contractor agrees to operate all Scheduled Flights using the Continental
flight code and flight numbers assigned by Continental, or such other flight
codes and flight numbers as may be assigned by Continental (to accommodate, for
example, a Continental alliance partner), and otherwise under the codeshare
terms set forth in Exhibit D.

Amended and Restated Administrative Support and Information Services
Provisioning Agreement

. Contemporaneous with the execution and delivery of this Agreement, Continental
and Contractor shall enter into the Administrative Support and Information
Services Provisioning Agreement in the form attached hereto as Exhibit E.

Amended and Restated Fuel Purchasing Agreement

. Contemporaneous with the execution and delivery of this Agreement, Continental
and Contractor shall enter into the Fuel Purchasing Agreement in the form
attached hereto as Exhibit F.

Slots and Route Authorities

. Contractor and Continental agree and acknowledge that each airport takeoff or
landing slot, route authority or other similar regulatory authorization (each, a
"Slot or Route Authorization") held by Contractor and used for Scheduled Flights
or any other flights conducted by or on behalf of Continental is held for the
benefit and on behalf of Continental. In that regard, at the request of
Continental made at any time and from time to time, including upon termination
of this Agreement, Contractor shall use its commercially reasonable efforts to
transfer to Continental or its designee, to the extent permitted by law, any
Slot or Route Authorization held by Contractor and used for Scheduled Flights or
any other flights conducted by or on behalf of Continental, in consideration of
the payment to Contractor of the net book value, if any, of such Slot or Route
Authorization on Contractor's books; provided, that for the purposes of this
Section 4.09, the net book value shall not exceed the actual out of pocket
consideration paid by Contractor for such Slot or Route Authorization.
Contractor's obligations pursuant to the immediately preceding sentence shall
survive the termination of this Agreement for so long as any transfer requested
pursuant to this Section 4.09 shall not have been completed. Contractor hereby
agrees that all of Contractor's contacts or communications with any applicable
regulatory authority concerning any Slot or Route Authorization used for
Scheduled Flights will be coordinated through Continental. If any Slot or Route
Authorization held by Contractor and used for Scheduled Flights or any other
flights conducted by or on behalf of Continental is withdrawn or otherwise
forfeited as a result of (i) Controllable Cancellations or any other reason
within Contractor's reasonable control, then Contractor agrees to pay to
Continental promptly upon demand an amount equal to the market value of such
withdrawn or forfeited Slot or Route Authorization or (ii) any action or
inaction by Continental, then Continental agrees to pay to Contractor promptly
upon demand an amount equal to the net book value of such withdrawn or forfeited
Slot or Route Authorization on Contractor's books; provided, that for the
purposes of this Section 4.09, the net book value shall not exceed the actual
out of pocket consideration paid by Contractor for such Slot or Route
Authorization.



Use of Continental Marks



. Continental hereby grants to Contractor the non-exclusive and non-transferable
rights to use the Continental Marks and other Identification as provided in, and
Contractor shall use the Continental Marks and other Identification in
accordance with the terms and conditions of Exhibit G.

Use of Contractor Marks

. Contractor hereby grants to Continental the non-exclusive and non-transferable
rights to use the Contractor Marks as provided in, and Continental shall use the
Contractor Marks in accordance with the terms and conditions of, Exhibit H.

Catering Standards

. Continental and Contractor shall comply with the catering requirements set
forth on Exhibit I hereto. The parties agree that, in the event of a conflict
between the provisions of Exhibit I and the Contractor Ground Handling
Agreement, the provisions of Exhibit I shall control.

Ticket Handling Terms

. Continental and Contractor shall comply with the ticket handling requirements
set forth in Exhibit J hereto. The parties agree that, in the event of a
conflict between the provisions of Exhibit J and the Contractor Ground Handling
Agreement, the provisions of Exhibit J shall control.

Fuel Efficiency Program

. Contractor shall comply with the fuel efficiency program requirements as
described on Exhibit K hereto.

Basic Rent Abatement under Covered Aircraft Subleases

. Basic Rent payable under each Covered Aircraft Sublease shall be entirely
abated unless and until such Covered Aircraft has been withdrawn from the
capacity purchase provisions of this Agreement and no longer constitutes a
Covered Aircraft; provided, however, that in the event of any conflict between
any terms of this Agreement relating to the payment of Basic Rent or the terms
of Sections 2.08, 4.18 and 8.05 of this Agreement and the terms of any Covered
Aircraft Sublease or Uncovered Aircraft Sublease, the terms of this Agreement
shall govern. Nothing contained in this Section 4.15 or the other sections of
this Agreement referenced herein shall derogate from or otherwise affect the
subordination of the Uncovered Aircraft Subleases and Covered Aircraft Subleases
to the terms of the relevant head leases and other aircraft financing documents
covering such aircraft, as provided in such Uncovered Aircraft Subleases and
Covered Aircraft Subleases.

Covered Aircraft Sublease

. The Covered Aircraft Sublease for each Covered Aircraft existing on the
Effective Date shall remain in full force and effect, except as modified hereby
and until it expires or is terminated in accordance with its terms or in
accordance with the terms of this Agreement. In addition, Contractor agrees that
it shall not exercise any right under a Covered Aircraft Sublease to cause
Continental to exercise a renewal or similar option under the applicable head
lease.

Uncovered Aircraft Sublease

. The Uncovered Aircraft Sublease for each Uncovered Aircraft existing on the
Effective Date shall remain in full force and effect, except as modified hereby
and until it expires or is terminated in accordance with its terms or in
accordance with the terms of this Agreement.

Other Rights Relating to Uncovered Aircraft by Contractor

. The parties agree that, with respect to each Uncovered Aircraft Sublease,
Contractor shall be entitled to direct Continental to exercise its rights under
the related head lease with respect to the applicable Uncovered Aircraft for the
benefit of, and as directed by, Contractor, provided that Continental shall have
no obligation (i) to take any action that could reasonably be expected to
increase Continental's obligations or liabilities, (ii) to take any action
inconsistent with this Agreement, such head lease or such Uncovered Aircraft
Sublease, (iii) to take any action that might require a payment by Continental
unless Contractor shall have previously paid to Continental an amount
sufficient, in Continental's reasonable judgment, to satisfy in full such
Continental payment obligation, (iv) to request registration of the applicable
Uncovered Aircraft in a jurisdiction other than the United States, (v) to follow
any direction relating to Continental's obligation to indemnify any Person, (vi)
to take any action to amend or modify, or waive any rights of Continental under,
any agreement, (vii) to extend or renew the term of any head lease, or (viii) to
follow any direction if an "Event of Default" under such Uncovered Aircraft
Sublease shall have occurred and is continuing. Notwithstanding the foregoing,
Continental agrees that it shall not withhold its consent to Contractor under an
Uncovered Aircraft Sublease to any proposed further sublease or sub-sublease of
an Uncovered Aircraft by Contractor to another Person, subject to satisfaction
of each of the following conditions:

the head lease and any related aircraft financing documents covering such
Uncovered Aircraft permits such further subleasing or sub-subleasing or the head
lessor under an applicable head lease and any related aircraft financing
documents has consented to such further subleasing or sub-subleasing, and
such proposed further sublease or sub-sublease shall comply with all applicable
requirements and conditions contained in the applicable head lease and related
aircraft financing documents,

such Uncovered Aircraft shall not be a Retained Aircraft,

such proposed further sublease or sub-sublease would be subject and subordinate
to all the terms of the Uncovered Aircraft Sublease for such Uncovered Aircraft
and to the rights, powers and remedies of Continental thereunder,

the term of such proposed further sublease or sub-sublease would not extend
beyond the term of the head lease for such aircraft or the term of the Uncovered
Aircraft Sublease and be consistent with the provisions of Section 8.05,

no default or event of default shall have occurred and be continuing under the
Uncovered Aircraft Sublease for such Uncovered Aircraft or under this
Agreement, and

Contractor shall bear the expense of entering into such proposed further
sublease or sub-sublease and reimburse Continental for all of its out-of-pocket
expenses (including outside counsel fees) and any costs and expenses of the head
lessor and financing parties of the Uncovered Aircraft for which Continental is
liable under the applicable head lease and related financing documents.




EXCLUSIVITY AND CERTAIN RIGHTS OF CONTINENTAL



Exclusivity; Use of Covered Aircraft

. Contractor agrees that, except as otherwise directed or approved in writing by
Continental in Continental's sole discretion, (i) the Covered Aircraft may be
used only to provide the Regional Airline Services contemplated by this
Agreement and (ii) the Covered Aircraft may not be used by Contractor for any
other purpose (other than ferrying and other non-revenue flights related to the
provision of the Regional Airline Services and consistent with past practices
and Reasonable Operating Constraints), including without limitation flying for
any other airline or on Contractor's own behalf.

Exclusive Arrangements at Existing Hub Airports

. In furtherance of the capacity purchase arrangements hereunder, Continental
and Contractor agree that Contractor shall not operate any scheduled service
operated under Contractor's brand in or out of any Existing Hub Airport or any
other airport within fifty miles of any Existing Hub Airport prior to the
Termination Date, except as otherwise approved in writing by Continental in its
sole discretion. Notwithstanding the foregoing, Contractor shall not be
prohibited from operating charter service from such locations.



Change of Control



. Upon the occurrence of a Change of Control, at any time during the Base Term,
to which Change of Control Continental shall not have consented in writing in
advance, the provisions of Section 8.02(b) shall apply.


INSURANCE

Minimum Insurance Coverages

. During the Term, in addition to any insurance required to be maintained by
Contractor pursuant to the terms of any aircraft lease (including without
limitation each Covered Aircraft Sublease and Uncovered Aircraft Sublease), or
by any applicable governmental authority, Contractor shall maintain, or cause to
be maintained, in full force and effect policies of insurance with insurers of
recognized reputation and responsibility, in each case to the extent available
on a commercially reasonable basis, as follows:

Comprehensive aircraft hull and liability insurance, including aircraft third
party, passenger liability (including passengers' baggage and personal effects),
cargo and mail legal liability, and all-risk ground and flight physical damage,
with a combined single limit of not less than [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] per occurrence and a minimum limit in
respect of personal injury (per clause AVN 60 or its equivalent) of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
occurrence and in the aggregate, and war risk hull and liability insurance as
provided by the FAA program or by commercial providers of such insurance with a
combined single limit no less than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per occurrence;

Workers' compensation as required by the appropriate jurisdiction and employer's
liability with a limit of not less than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] combined single limit; and

Other property and liability insurance coverages of the types and in the amounts
that would be considered reasonably prudent for a business organization of
Contractor's size and nature, under the insurance market conditions in effect at
the time of placement, but in any event of the type and the amount that
Continental may reasonably require to prevent or minimize a disruption in the
provision of Regional Airline Services resulting from a casualty or liability
incident related to Contractor's operations. All coverages described in this
Section 6.01 shall be placed with deductibles reasonably prudent for a business
organization of Contractor's size and nature, under the insurance market
conditions in effect at the time of placement.

Endorsements

. Unless Contractor and Continental are participating in a combined policy
placement, Contractor shall cause the policies described in Section 6.01 to be
duly and properly endorsed by Contractor's insurance underwriters with respect
to Contractor's flights and operations as follows:

To provide that the underwriters shall waive subrogation rights against
Continental, its directors, officers, agents, employees and other authorized
representatives, except for their gross negligence or willful misconduct;

To provide that Continental, its directors, officers, agents, employees and
other authorized representatives shall be endorsed as additional insured
parties, except for their gross negligence or willful misconduct;

To provide that insurance shall be primary to and without right of contribution
from any other insurance which may be available to the additional insureds;

To include a breach of warranty provision in favor of the additional insureds;

To accept and insure Contractor's hold harmless and indemnity undertakings set
forth in this Agreement, but only to the extent of the coverage afforded by the
policy or policies; and

To provide that such policies shall not be canceled, terminated or materially
altered, changed or amended until 30 days (but seven days or such lesser period
as may be available in respect of hull, war and allied perils) after written
notice shall have been sent to Continental.

Evidence of Insurance Coverage

. At the commencement of this Agreement, and thereafter at Continental's
request, Contractor shall furnish to Continental evidence reasonably
satisfactory to Continental of such insurance coverage and endorsements (other
than that obtained pursuant to Section 6.04 below), including certificates
certifying that the such insurance and endorsements are in full force and
effect. Initially, this evidence shall be a certificate of insurance. If
Contractor fails to acquire or maintain insurance as herein provided,
Continental may at its option secure such insurance on Contractor's behalf at
Contractor's expense.

Insurance Through Combined Placement.

Combined Placement. Promptly after the date hereof, Continental and Contractor
shall seek to obtain bids from insurance providers with respect to airline hull
and liability insurance, based on Continental's and Contractor's combined
exposures. Each party will determine at its own discretion whether it will
acquire this insurance based on the bids received. Any insurance so obtained
will be a combined placement evidenced as appropriate by separate policies in
the names of Continental and Contractor. If either party determines that it does
not want to participate in such combined placement of insurance it will provide
the other party written notice at least 120 days prior to the date for renewal
of any existing insurance policy that covers both Contractor and Continental.

Allocation of Costs

. The parties hereto shall allocate the costs of any such combined placements as
provided in
Paragraph B(5)
of
Schedule 3
.



Adjustment for Major Loss

. If there is a Major Loss under a combined placement insurance policy,
Continental and Contractor will adjust the premium amounts paid by each party in
accordance with the provisions set forth in
Paragraph B(5)
of
Schedule 3
.




INDEMNIFICATION

Contractor Indemnification of Continental

. Contractor shall be liable for and hereby agrees to fully defend, release,
discharge, indemnify and hold harmless Continental, its directors, officers,
employees and agents from and against any and all claims, demands, damages,
liabilities, suits, judgments, actions, causes of action, losses, costs and
expenses of any kind, character or nature whatsoever (in each case whether
groundless or otherwise), including attorney's fees, costs and expenses in
connection therewith and expenses of investigation and litigation thereof, which
may be suffered by, accrued against, charged to, or recoverable from Continental
or its directors, officers, employees or agents (including any such losses,
costs and expenses involving (i) death or injury (including claims of emotional
distress and other non-physical injury by passengers) to any person including
any of Contractor's or Continental's directors, officers, employees or agents,
(ii) loss of, damage to, or destruction of property (including real, tangible
and intangible property, and specifically including regulatory property such as
route authorities, slots and other landing rights), including any loss of use of
such property, and (iii) damages due to delays) in any manner arising out of,
connected with, or attributable to (w) any act or omission by Contractor or any
of its directors, officers, employees or agents relating to the provision of
Regional Airline Services, (x) the performance, improper performance, or
non-performance of any and all obligations to be undertaken by Contractor or any
of its directors, officers, employees or agents pursuant to this Agreement or
(y) the operation, non-operation, or improper operation of the Covered Aircraft
or Contractor's equipment or facilities (including any Uncovered Aircraft) at
any location, excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, costs and expenses to the extent
resulting from the negligence or willful misconduct of Continental or its
directors, officers, agents or employees. Contractor will do all things
necessary to cause and assure, and will cause and assure, that Contractor will
at all times be and remain in custody and control of all aircraft, equipment,
and facilities of, or operated by, Contractor, and Continental and its
directors, officers, employees and agents shall not, for any reason, be deemed
to be in the custody or control, or a bailee, of such aircraft, equipment or
facilities.

Continental Indemnification of Contractor

. Continental shall be liable for and hereby agrees fully to defend, release,
discharge, indemnify, and hold harmless Contractor, its directors, officers,
employees, and agents from and against any and all claims, demands, damages,
liabilities, suits, judgments, actions, causes of action, losses, costs and
expenses of any kind, character or nature whatsoever (in each case whether
groundless or otherwise), including attorneys' fees, costs and expenses in
connection therewith and expenses of investigation and litigation thereof, which
may be suffered by, accrued against, charged to, or recoverable from Contractor,
or its directors, officers, employees or agents (including any such losses,
costs and expenses involving (i) death or injury (including claims of emotional
distress and other non-physical injury by passengers) to any person including
any of Contractor's or Continental's directors, officers, employees or agents,
(ii) loss of, damage to, or destruction of property (including any loss of use
of such property including real, tangible and intangible property, and
specifically including regulatory property such as route authorities, slots and
other landing rights), and (iii) damages due to delays) in any manner arising
out of, connected with, or attributable to, (x) the performance, improper
performance, or nonperformance of any and all obligations to be undertaken by
Continental or any of its directors, officers, employees or agents pursuant to
this Agreement, or (y) the operation, non-operation or improper operation of
Continental's aircraft, equipment or facilities (excluding, for the avoidance of
doubt, Covered Aircraft, Uncovered Aircraft and any equipment or facilities
leased or subleased by Continental to Contractor) at any location, excluding
only claims, demands, damages, liabilities, suits judgments, actions, causes of
action, losses, costs and expenses to the extent resulting from the negligence
or willful misconduct of Contractor or its directors, officers, agents or
employees. Continental will do all things necessary to cause and assure, and
will cause and assure, that Continental will at all times be and remain in
custody and control of any aircraft, equipment and facilities of, or operated
by, Continental, and Contractor and its directors, officers, employees and
agents shall not, for any reason, be deemed to be in the custody or control, or
a bailee, of such aircraft, equipment or facilities.

Indemnification Claims

. A party (the "Indemnified Party") entitled to indemnification from another
party under the terms of this Agreement (the "Indemnifying Party") shall provide
the Indemnifying Party with prompt written notice (an "Indemnity Notice") of any
third party claim which the Indemnified Party believes gives rise to a claim for
indemnity against the Indemnifying Party hereunder. The Indemnifying Party shall
be entitled, if it accepts financial responsibility for the third party claim,
to control the defense of or to settle any such third party claim at its own
expense and by its own counsel; provided that the Indemnified Party's prior
written consent (which may not be unreasonably withheld or delayed) must be
obtained prior to settling any such third party claim. If the Indemnifying Party
does not accept financial responsibility for the third party claim or fails to
defend against the third party claim that is the subject of an Indemnity Notice
within 30 days of receiving such notice (or sooner if the nature of the third
party claim so requires), or otherwise contests its obligation to indemnify the
Indemnified Party in connection therewith, the Indemnified Party may, upon
providing written notice to the Indemnifying Party, pay, compromise or defend
such third party claim. The Indemnified Party shall provide the Indemnifying
Party with such information as the Indemnifying Party shall reasonably request
to defend any such third party claim and shall otherwise cooperate with the
Indemnifying Party in the defense of any such third party claim. Except as set
forth in this Section 7.03, the Indemnified Party shall not enter into any
settlement or other compromise or consent to a judgment with respect to a third
party claim as to which the Indemnifying Party has an indemnity obligation
hereunder without the prior written consent of the Indemnifying Party (which may
not be unreasonably withheld or delayed), and the entering into of any
settlement or compromise or the consent to any judgment in violation of the
foregoing shall constitute a waiver by the Indemnified Party of its right to
indemnity hereunder to the extent the Indemnifying Party was prejudiced thereby.
Any Indemnifying Party shall be subrogated to the rights of the Indemnified
Party to the extent that the Indemnifying Party pays for any loss, damage or
expense suffered by the Indemnified Party hereunder.

Employer's Liability; Independent Contractors; Waiver of Control

Employer's Liability and Workers' Compensation. Each party hereto assumes full
responsibility for its employer's liability and workers' compensation liability
to its own officers, directors, employees or agents on account of injury or
death resulting from or sustained in the performance of their respective service
under this Agreement. Each party, with respect to its own employees, accepts
full and exclusive liability for the payment of workers' compensation and
employer's liability insurance premiums with respect to such employees, and for
the payment of all taxes, contributions or other payments for unemployment
compensation or old age benefits, pensions or annuities now or hereafter imposed
upon employers by the government of the United States or any other governmental
body, including state, local or foreign, with respect to such employees measured
by the wages, salaries, compensation or other remuneration paid to such
employees, or otherwise, and each party further agrees to make such payments and
to make and file all reports and returns, and to do everything to comply with
the laws imposing such taxes, contributions or other payments.

Independent Contractors

. The employees, agents, and independent contractors of Contractor engaged in
performing any of the services Contractor is to perform pursuant to this
Agreement are employees, agents, and independent contractors of Contractor for
all purposes, and under no circumstances will be deemed to be employees, agents
or independent contractors of Continental. In its performance under this
Agreement, Contractor will act, for all purposes, as an independent contractor
and not as an agent for Continental. Notwithstanding the fact that Contractor
has agreed to follow certain procedures, instructions and standards of service
of Continental pursuant to this Agreement, Continental will have no supervisory
power or control over any employees, agents or independent contractors engaged
by Contractor in connection with its performance hereunder, and all complaints
or requested changes in procedures made by Continental will, in all events, be
transmitted by Continental to Contractor's designated representative. Nothing
contained in this Agreement is intended to limit or condition Contractor's
control over its operations or the conduct of its business as an air carrier,
and Contractor and its principals assume all risks of financial losses which may
result from the operation of the air services to be provided by Contractor
hereunder.



Employees

. The employees, agents, and independent contractors of Continental engaged in
performing any of the services Continental is to perform pursuant to this
Agreement are employees, agents, and independent contractors of Continental for
all purposes, and under no circumstances will be deemed to be employees, agents,
or independent contractors of Contractor. Contractor will have no supervision or
control over any such Continental employees, agents and independent contractors
and any complaint or requested change in procedure made by Contractor will be
transmitted by Contractor to Continental's designated representative. In its
performance under this Agreement, Continental will act, for all purposes, as an
independent contractor and not as an agent for Contractor.



Contractor Flights

. The fact that Contractor's operations are conducted under Continental's Marks
and listed under the CO designator code will not affect their status as flights
operated by Contractor for purposes of this Agreement or any other agreement
between the parties, and Contractor and Continental agree to advise all third
parties, including passengers, of this fact.



Survival

. The provisions of this Article VII shall survive the termination of this
Agreement for a period of seven years.




TERM, TERMINATION AND DISPOSITION OF AIRCRAFT



Base Term

. The Base Term of this Agreement shall commence on and shall be effective as of
July 1, 2008 (the "Effective Date") and, unless earlier terminated or extended
as provided herein, shall continue until June 30, 2015 (the "Base Term").

Early Termination.

By Continental for Cause

. Continental may terminate this Agreement, immediately upon written notice (but
without any prior notice), upon the occurrence and continuation of any event
that constitutes Cause (after giving effect to any notice and cure periods
provided for in the definition of "Cause").



By Continental for Breach

. Continental may terminate this Agreement, with not less than two (2) business
days notice, upon the occurrence of a material breach of this Agreement by
Contractor as described in
clauses (iv)
or
(ix)
below. Continental may terminate this Agreement upon the occurrence of any other
material breach of this Agreement by Contractor, which breach shall not have
been cured within 90 days after written notice of such breach is delivered by
Continental to Contractor. The parties hereto agree that, without limiting the
circumstances or events that may constitute a material breach, each of the
following shall constitute a material breach of this Agreement: (i) the
occurrence of a System Flight Disruption, (ii) a Labor Strike that results in
Contractor's failure to complete at least
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
% of Scheduled Flights for three consecutive days (calculated based on Scheduled
Flights on the schedule for such days prior to any changes to the schedule in
anticipation of or as a result of such Labor Strike), (iii) any event
constituting Cause, (iv) at any time that Continental makes a reasonable and
good faith determination, using recognized standards of safety, that there is a
material safety concern with the operation of any Scheduled Flights, (v) the
grounding of any of the Embraer Fleets by regulatory or court order or other
governmental action, (vi) a Controllable Cancellation Factor for any two
consecutive calendar months of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
% or below, (vii) a Controllable On-Time Departure Rate

for any 60 consecutive days of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
% or below, (viii) the non-carrier specific grounding of any Contractor Fleet by
regulatory or court order or other governmental action, or (ix) the occurrence
of a Change of Control under
Section 5.03
.



By Contractor for Breach

. Contractor may terminate this Agreement upon the occurrence of any material
breach of this Agreement by Continental, which breach shall not have been cured
within 90 days after written notice of such breach is delivered by Contractor to
Continental.



Survival During Wind-Down Period

. Upon any termination hereunder, the Term shall continue, and this Agreement
shall survive in full force and effect, beyond the Termination Date until the
end of the Wind-Down Period, and the rights and obligations of the parties under
this Agreement, including without limitation remedies available upon the
occurrence of events constituting Cause or material breach, shall continue with
respect to the Covered Aircraft until they become Uncovered Aircraft or are
returned to Continental pursuant to and in compliance with the terms of this
Agreement and each applicable Ancillary Agreement.



Disposition of Aircraft during Wind-Down Period.

Termination by Continental for Cause

. If this Agreement is terminated by Continental under
Section 8.02(a)
, then the Covered Aircraft shall be withdrawn from the capacity purchase
provisions of this Agreement and Continental shall have the option to take
possession (or direct possession to its designee) of any of such aircraft in
accordance with the following terms and conditions:



For the purposes of this Section 8.03(a), the date of the notice delivered
pursuant to Section 8.02(a) shall be the Termination Date. Within five Business
Days after the Termination Date, Continental may elect by written notice to
Contractor to withdraw, effective as of the Termination Date, all of the Covered
Aircraft from the capacity purchase provisions of this Agreement and all of the
Covered Aircraft Subleases shall become Uncovered Aircraft Subleases (such an
election being referred to as an "Immediate Withdrawal Election"). If
Continental makes an Immediate Withdrawal Election, Continental shall provide to
Contractor within five Business Days after the Termination Date a Wind-Down
Schedule that provides for the return to Continental (and for the termination of
the related Uncovered Aircraft Sublease) of any of such aircraft that
Continental elects to retain, delineating the date of the return of such
aircraft. Such Wind-Down Schedule will provide for the return to Continental (or
its designee) of all such aircraft within 18 months following the Termination
Date. Contractor shall deliver possession of such aircraft to Continental or its
designee in accordance with the Wind-Down Schedule and the provisions of Section
2.08.

If Continental determines not to make an Immediate Withdrawal Election,
Continental shall provide to Contractor within five Business Days after the
Termination Date a Wind-Down Schedule providing for the withdrawal of all
Covered Aircraft from the capacity purchase provisions of this Agreement,
delineating the date of the withdrawal of each Covered Aircraft. The Wind-Down
Schedule will provide for the withdrawal of all Covered Aircraft within 18
months following the Termination Date. Continental shall also indicate in the
Wind-Down Schedule which aircraft shall be returned to Continental (or its
designee). Contractor shall deliver possession of such aircraft to Continental
or its designee upon the withdrawal of such aircraft from the capacity
provisions of this Agreement in accordance with the Wind-Down Schedule and the
provisions of Section 2.08.

In connection with the withdrawal of each Covered Aircraft from the capacity
purchase provisions of this Agreement pursuant to this Section 8.03(a),
Continental shall have complete discretion in the selection of the particular
Engines to be withdrawn in connection with any particular aircraft and shall
notify Contractor of its selection not less than 10 days after Continental shall
have selected aircraft to be withdrawn pursuant to this Section 8.03(a). At
Continental's request, Contractor shall promptly provide a list detailing the
location of each engine (by aircraft or, if appropriate, maintenance facility).
Continental shall bear the cost of any engine swaps reasonably necessary to
accommodate the engine selections, based on the engine-location list provided to
Continental by Contractor; provided that Contractor shall use its commercially
reasonable efforts to minimize the number and cost of engine swaps reasonably
necessary to accommodate the engine selections and shall be responsible for the
cost of all such swaps, if any, required because of any inaccuracy in the
engine-location list provided to Continental by Contractor.

Termination by Continental for Breach

. If this Agreement is terminated by Continental under
Section 8.02(b)
, then the Covered Aircraft shall be withdrawn from the capacity purchase
provisions of this Agreement in accordance with the following terms and
conditions:



The notice of termination delivered pursuant to Section 8.02(b) shall specify a
Termination Date. Within 120 days of the delivery of the notice under Section
8.02(b), Continental shall deliver a to Contractor a Wind-Down Schedule
providing for the withdrawal of all Covered Aircraft from the capacity purchase
provisions of this Agreement, delineating the number of each aircraft type to be
withdrawn by month. The Wind-Down Schedule may not commence until the later of
the Termination Date and 30 days following Continental's delivery of the
Wind-Down Schedule to Contractor. Such Wind Down Schedule may not provide for
the withdrawal of any Covered Aircraft more than 18 months after the Termination
Date.

Subject to the provisions of Section 8.05, Contractor shall deliver possession
of such aircraft to Continental or its designee in accordance with the Wind-Down
Schedule and the provisions of Section 2.08.

Termination by Contractor for Breach

. If this Agreement is terminated by Contractor under
Section 8.02(c)
, then the Covered Aircraft shall be withdrawn from the capacity purchase
provisions of this Agreement in accordance with the following terms and
conditions:



The notice of termination delivered by Contractor to Continental pursuant to
Section 8.02(c) shall contain a Termination Date that is at least 180 days after
the date of such notice, and a Wind-Down Schedule beginning on such Termination
Date and setting forth the number and type of Covered Aircraft that Contractor
elects to retain as Uncovered Aircraft pursuant to Section 8.05. The Wind-Down
Schedule may not provide for the withdrawal of more than [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Covered Aircraft per month,
and may not provide for the withdrawal of any Covered Aircraft more than 60
months after the Termination Date.

Continental shall, within 120 days of receipt of such Wind-Down Schedule from
Contractor, propose a schedule for the withdrawal from the capacity purchase
provisions of this Agreement of the Covered Aircraft not being retained by
Contractor, which aircraft shall be returned to Continental (or its designee)
upon their withdrawal from the capacity purchase provisions of this Agreement;
provided that such Wind-Down Schedule may not provide for the withdrawal of more
than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Covered
Aircraft per month (inclusive of those aircraft being retained by Contractor),
and may not provide for the withdrawal of any Covered Aircraft more than 60
months after the Termination Date. Continental shall select the individual
aircraft to be withdrawn according to the Wind-Down Schedule, including those
aircraft to be retained by Contractor, and shall notify Contractor of its
selection. Continental shall have complete discretion in the selection of the
particular Covered Aircraft to be withdrawn in any month and those to be
retained by Contractor; provided that Continental must adhere to the timing,
number and type of aircraft to be retained by Contractor as provided in
Contractor's notice to Continental delivered pursuant to Section 8.03(c). In
addition, in connection with the withdrawal of each Covered Aircraft, whether
such aircraft is being retained by Contractor as an Uncovered Aircraft or
returned to Continental or its designee, Continental shall have complete
discretion in the selection of the particular Engines to be withdrawn in
connection with any particular aircraft and shall notify Contractor of its
selection not less than 10 days after Continental shall have selected aircraft
to be withdrawn pursuant to this Section 8.03(c). Continental shall bear the
cost of any engine swaps reasonably necessary to accommodate its engine
selections, based on the engine-location list provided to Continental by
Contractor; provided that Contractor shall use its commercially reasonable
efforts to minimize the number and cost of engine swaps reasonably necessary to
accommodate Continental's engine selections and shall be responsible for the
cost of all such swaps, if any, required because of any inaccuracy in the
engine-location list provided to Continental by Contractor.

Within 30 days of receipt of Continental's Wind-Down Schedule, Contractor may
elect in writing to have all of the Covered Aircraft being returned to
Continental (or its designee) converted to Uncovered Aircraft and returned to
Continental effective as of the Termination Date. If Contractor does not make
such an election, such Covered Aircraft shall be converted to Uncovered Aircraft
and returned to Continental both in accordance with Continental's Wind-Down
Schedule delivered pursuant to Section 8.03(c).

With respect to each aircraft that is retained by Contractor pursuant to this
Section 8.03(c), the provisions of Section 8.03(c) shall apply as if the
aircraft were being retained by Contractor in connection with a termination
under Section 8.02(a). With respect to each such aircraft being returned to
Continental (or its designee) pursuant to this Section 8.03(c), the provisions
of Section 8.03(a)(iii) shall apply as if the aircraft were being returned to
Continental in connection with a termination under Section 8.02(a).

Termination at End of Base Term

. If the Agreement is terminated at the end of the Base Term, then the Covered
Aircraft shall be withdrawn from the capacity purchase provisions of this
Agreement in accordance with the following terms and conditions:



No later than July 1, 2013, Continental shall deliver to Contractor a Wind-Down
Schedule designating the end of the Base Term as the Termination Date and
providing for the withdrawal of all Covered Aircraft from the capacity purchase
provisions of this Agreement, delineating the number of each aircraft type to be
withdrawn by month. The Wind-Down Schedule may not provide for the withdrawal of
more than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Covered Aircraft per month, and may not provide for the withdrawal of
any Covered Aircraft more than 18 months after the Termination Date.

Contractor shall have 12 months after receipt of the proposed Wind-Down Schedule
to notify Continental of any Covered Aircraft that Contractor elects to retain
pursuant to Section 8.05 of this Agreement.

Subject to the provisions of Section 8.05, Contractor shall deliver possession
of such aircraft to Continental or its designee in accordance with the Wind-Down
Schedule and the provisions of Section 2.08.

Maintenance at Continental's Expense

. With respect to any aircraft being returned to Continental by Contractor, if
pursuant to the provisions of this Agreement Contractor is released from the
obligation to meet any return conditions applicable to such aircraft under the
Covered Aircraft Sublease applicable thereto, Contractor shall, perform such
maintenance on such aircraft, consistent with Contractor's maintenance program,
as and when requested by Continental prior to such return, provided that
Continental shall reimburse Contractor for such cost as incurred by Contractor
in performing these services.



Flight Hour Program Balances

. In connection with the return of any aircraft or Engine by Contractor to
Continental, Contractor shall use its commercially reasonable efforts to
facilitate the participation by Continental or its designee in any
Flight Hour Agreements
or any other similar program for components relating to such aircraft or Engine.
Any reserve balances held by a flight hour contractor in respect any such
aircraft or Engine (or, in each case, components thereof) shall be deemed to be
held for Continental's account, and Contractor shall execute an assignment, if
any, in a form and substance reasonably acceptable to Contractor required by
Continental or such flight hour contractor in connection therewith or, if such
assignment is not permitted under such Flight Hour Agreement, Contractor shall
pay an amount equal to the value of such reserve balance to the extent such
balance is actually refunded or paid to Contractor or otherwise utilized by
Contractor for its benefit. Contractor shall not amend or modify any Flight Hour
Agreement in any manner that would substantially deprive Continental of the
benefit of this
Section 8.03(f)
with respect to such Flight Hour Agreement without the prior written consent of
Continental, which consent shall not be unreasonably withheld.



Excess Inventory and Improvements

.



In connection with the return of any Covered Aircraft to Continental pursuant to
this Article VIII, Continental shall promptly purchase from Contractor the
Excess Inventory relating thereto at a price equal to the net book value of such
Excess Inventory on Contractor's most recent financial statements.

In connection with the return of any Covered Aircraft to Continental pursuant to
this Article VIII, which Covered Aircraft shall contain improvements that are
reflected as an asset on Contractor's most recent financial statements, then
Continental shall promptly pay to Contractor the net book value of such
improvements as reflected in such financial statements.

In connection with the retention of any Covered Aircraft by Contractor as an
Uncovered Aircraft pursuant to this Article VIII, which Covered Aircraft shall
contain improvements that are reflected as an asset on Continental's most recent
financial statements, then Contractor shall promptly pay to Continental the net
book value of such improvements as reflected in such financial statements.

Other Remedies for Breach

.



Material Breach by Continental

. Upon a material breach of this Agreement by Continental, which breach shall
not have been cured within 60 days after written notice delivered by Contractor
to Continental, then for the period from such 60th day until such breach is
cured or the Agreement is otherwise terminated by Contractor pursuant to
Section 8.02
, in addition to, and not in limitation of, any recourse or remedy available to
Contractor at law or in equity, Contractor shall be entitled to obtain the
payments due to it hereunder directly from Airline Clearing House, Inc. for the
duration of such default.



Labor Strike and Other Circumstances

. In the event of a Labor Strike, (i) the provisions of
Paragraph B(3)(e)
of
Schedule 3
shall apply, and (ii) after each of the 2
nd
, 15
th,
30
th,
45
th,
60
th
and 75
th
days of such Labor Strike, Continental (or its designee) shall be entitled to
take immediate possession of up to 20 Covered Aircraft (up to a total of 120
aircraft after such 75
th
day) designated by Continental, which shall simultaneously be withdrawn from the
capacity purchase provisions of this Agreement and the provisions of
Section 8.03(a)(iii)
shall apply as if such aircraft were being returned to Continental in connection
with a termination under
Section 8.02(a)
, and (iii) if Continental (or its designee) shall take possession of any
aircraft pursuant to
clause (ii)
above, then for so long as the Labor Strike shall continue and for 180 days
thereafter, Contractor shall provide Continental or its designee with
first-priority access to all of Contractor's operating and training facilities,
including without limitation, flight simulators and hangars, at the standard
rental rate charged by Contractor to third parties prior to the beginning of the
Labor Strike (or, if Contractor had not rented any such facility, at non-strike
market rates), and to its inventory of spare parts and other equipment at market
rates, in each case for such period of time and to such extent as is necessary
and prudent in Continental's judgment to operate such aircraft safely and to
integrate such aircraft and such operations into Continental's (or its
designee's) fleet and operations. The rights set forth in this
Section 8.04(b)
are in addition to, and not in limitation of, any other right of Continental
arising hereunder.



Punitive Damages

. No party to this Agreement or any of its Affiliates shall be liable to any
other party hereto or any of its Affiliates for claims for punitive, special or
exemplary damages, arising out of or relating to this Agreement or the
transactions contemplated hereby, regardless of whether a claim is based on
contract, tort (including negligence), strict liability, violation of any
applicable deceptive trade practices act or similar law or any other legal or
equitable principle, and each party releases the others and their respective
Affiliates from liability for any such damages. No party shall be entitled to
rescission of this Agreement as a result of breach of any other party's
representations, warranties, covenants or agreements, or for any other matter.



Contractor's Right to Retain Covered Aircraft.

Except to the extent otherwise provided in this Agreement, all Covered Aircraft
withdrawn from the capacity purchase provisions of this Agreement shall be
returned to Continental in accordance with the provisions of Section 2.08.
Notwithstanding the foregoing, Contractor shall have the option to retain as
Uncovered Aircraft (i) any Covered Aircraft the head lease for which is
scheduled to expire after the date of such withdrawal and on or prior to
December 31, 2017, and (ii) any Covered Aircraft, or any Retained Aircraft from
and after the end of the seven-year term set forth in Section 2.04(b)(ii) in
respect thereof, in each case in respect of which, as of the time of exercise of
such option, Continental has been fully and finally released in writing from any
and all liabilities and obligations (contingent or otherwise) arising under any
lease to which Continental is a party or guarantee given or made by Continental,
or any other similar instrument to which Continental is a party, in each case
relating to such aircraft, by the lessor, guaranteed party or other party to
whom such liabilities or obligations may be owed; provided that Contractor shall
have complied with the provisions set forth in Sections 8.05(c) and 8.05(d) in
connection with the exercise of any such option; provided, further, that the
foregoing option to retain aircraft set forth in clause (i) of this Section
8.05(a) shall not apply to any Covered Aircraft withdrawn pursuant to Sections
2.05 or 2.06; provided, further, that the foregoing option to retain aircraft
shall not apply to any additional Covered Aircraft if the aggregate number of
Covered Aircraft retained by Contractor pursuant to this Section 8.05 and
Retained Aircraft (whether still within the seven-year term referenced in
Section 2.04(ii) or having been retained pursuant to this Section 8.05) at such
time is equal to or greater than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; provided, further, that, at Continental's option, the
foregoing option to retain aircraft shall not apply to any Covered Aircraft
after Continental shall have delivered any termination notice pursuant to
Section 8.02(a) (regardless of whether any notice shall have been previously
delivered by Contractor pursuant to Section 8.05(b)); and provided, further,
that, at Continental's option, the foregoing option to retain aircraft set forth
in clause (i) of this Section 8.05(a) shall not apply to any Covered Aircraft
after Continental shall have delivered any termination notice pursuant to
Section 8.02(b) (regardless of whether any notice shall have been previously
delivered by Contractor pursuant to Section 8.05(b)). For the avoidance of
doubt, nothing in this Section 8.05 shall grant Contractor any right to retain
any aircraft owned by Continental.

If Contractor elects to retain a Covered Aircraft pursuant to this Section 8.05,
then Contractor shall provide written notice to Continental that it elects to
retain such Covered Aircraft, which notice shall be delivered not later than the
earliest of (i) one year prior to the scheduled expiration of the applicable
head lease, (ii) if such Covered Aircraft is being withdrawn pursuant to a
termination notice delivered pursuant to Section 8.03(b), within ten days of the
date of such termination notice, (iii) if such Covered Aircraft is being
withdrawn pursuant to a termination notice delivered by Contractor pursuant to
Section 8.03(c), the date of such termination notice, and (iv) July 1, 2014. Any
notice delivered with respect to a Covered Aircraft described in clause (ii) of
Section 8.05(a) must be accompanied by the full and final effective written
release contemplated by such clause in form and substance reasonably
satisfactory to Continental. To facilitate Contractor's election, Continental
shall provide Contractor with a Wind-Down Schedule not later than July 1, 2013
pursuant to Section 8.03(d).

Contractor shall include in any notice delivered pursuant to Section 8.05(b) a
reasonably detailed current summary of the maintenance and repair condition of
each Covered Aircraft and Engine and a list detailing the location of each
Engine (by aircraft or, if appropriate, maintenance facility). Within 30 days
after receipt of any such notice, Continental shall select the individual
aircraft and Engines to be retained by Contractor; provided that such aircraft
shall be of the same type designated by Contractor in such notice, and shall
notify Contractor of its selection. Continental shall bear the cost of any
engine swaps reasonably necessary to accommodate the engine selections, based on
the engine-location list provided to Continental by Contractor; provided that
Contractor shall use its commercially reasonable efforts to minimize the number
and cost of engine swaps reasonably necessary to accommodate the engine
selections and shall be responsible for the cost of all such swaps, if any,
required because of any inaccuracy in the engine-location list provided to
Continental by Contractor.

If any Covered Aircraft is being retained by Contractor pursuant to this Section
8.05, then effective on the first day of the month in which such Covered
Aircraft becomes an Uncovered Aircraft pursuant to the Wind-Down Schedule the
Covered Aircraft Sublease with respect to such aircraft shall become an
Uncovered Aircraft Sublease. Upon each such aircraft becoming an Uncovered
Aircraft, Contractor shall calculate a maintenance reimbursement equal to the
product of (x) the average cost during the previous six months of (i) the
previous scheduled heavy maintenance visit and (ii) the next scheduled heavy
maintenance visit for such aircraft type and (y) a fraction, the numerator of
which is the number of hours remaining until the next heavy maintenance visit
coming due for such aircraft minus one-half of the total number of hours
allowable between heavy maintenance visits for such aircraft, and the
denominator of which is the total number of hours allowable between heavy
maintenance visits for such aircraft. At the time of such withdrawal (I)
Continental shall pay Contractor an amount equal to such maintenance
reimbursement, if the numerator of such fraction is less than zero, (II)
Contractor shall pay Continental an amount equal to such maintenance
reimbursement, if the numerator of such fraction is greater than zero, and (III)
there shall be no maintenance reimbursement payable pursuant to this sentence if
the numerator of such fraction is equal to zero. In addition, if Continental
shall have previously reimbursed Contractor for the cost of any engine
life-limited component pursuant to Schedule 3 which component is installed in
such aircraft, then Contractor shall pay to Continental an amount equal to the
cost of such life-limited component multiplied by a fraction, the numerator of
which is the number of hours remaining in the life of such life-limited part,
and the denominator of which is the total number of hours in the life of such
life-limited part. Contractor may elect, in lieu of making the payment
contemplated by the preceding sentence to pay such amount plus accrued interest,
which interest shall accrue monthly at the interest rate used in the Uncovered
Aircraft Sublease for such aircraft to determine the lease payments thereunder,
in equal monthly installments over the remaining term of the Uncovered Aircraft
Sublease with respect to such aircraft.




REPRESENTATIONS, WARRANTIES AND COVENANTS



Representations, Warranties and Covenants of Holdings, XJT and ExpressJet

. Holdings, XJT and ExpressJet, jointly and severally, represent, warrant and
covenant to Continental as of the date hereof as follows:

Organization and Qualification

. Each of Holdings, XJT and ExpressJet is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware and has the
corporate power and authority to own, operate and use its assets and operate the
Regional Airline Services.



Authority Relative to this Agreement

. Each of Holdings, XJT and ExpressJet has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms hereof. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of each of Holdings, XJT and ExpressJet. This Agreement has been duly and
validly executed and delivered by each of Holdings, XJT and ExpressJet and is,
assuming due execution and delivery thereof by Continental and that Continental
has legal power and right to enter into this Agreement, a valid and binding
obligation of each of Holdings, XJT and ExpressJet, enforceable against each of
Holdings, XJT and ExpressJet in accordance with its terms, except as enforcement
hereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
enforcement of creditors' rights generally and legal principles of general
applicability governing the availability of equitable remedies (whether
considered in a proceeding in equity or at law or otherwise under applicable
law).



Conflicts; Defaults

. Neither the execution or delivery of this Agreement nor the performance by
each of Holdings, XJT and ExpressJet of the transactions contemplated hereby
will (i) violate, conflict with, or constitute a default under any of the terms
of either Holdings', XJT's or ExpressJet's certificate of incorporation,
by-laws, or any provision of, or result in the acceleration of any obligation
under, any material contract, sales commitment, license, purchase order,
security agreement, mortgage, note, deed, lien, lease or other agreement to
which Holdings, XJT or ExpressJet is a party, (ii) result in the creation or
imposition of liens in favor of any third person or entity, (iii) violate any
law, statute, judgment, decree, order, rule or regulation of any governmental
authority, or (iv) constitute any event which, after notice or lapse of time or
both, would result in such violation, conflict, default, acceleration or
creation or imposition of liens.



Broker

. None of Holdings, XJT or ExpressJet has retained or agreed to pay any broker
or finder with respect to this Agreement and the transactions contemplated
hereby.



Representations and Warranties of Continental

. Continental represents and warrants to Holdings, XJT and ExpressJet as of the
date hereof as follows:

Organization and Qualification

. Continental is a duly incorporated and validly existing corporation in good
standing under the laws of the State of Delaware.



Authority Relative to this Agreement

. Continental has the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby in accordance
with the terms hereof. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Continental. This Agreement has
been duly and validly executed and delivered by Continental and is, assuming due
execution and delivery thereof by Holdings, XJT and ExpressJet and that
Holdings, XJT and ExpressJet each has legal power and right to enter into this
Agreement, a valid and binding obligation of Continental, enforceable against
Continental in accordance with its terms, except as enforcement hereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors' rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).



Conflicts; Defaults

. Neither the execution or delivery of this Agreement nor the performance by
Continental of the transactions contemplated hereby will (i) violate, conflict
with, or constitute a default under any of the terms of Continental's
certificate of incorporation, by-laws, or any provision of, or result in the
acceleration of any obligation under, any material contract, sales commitment,
license, purchase order, security agreement, mortgage, note, deed, lien, lease
or other agreement to which Continental is a party, (ii) result in the creation
or imposition of any liens in favor of any third person or entity, (iii) violate
any law, statute, judgment, decree, order, rule or regulation of any
governmental authority, or (iv) constitute any event which, after notice or
lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens.



Broker

. Continental has not retained or agreed to pay any broker or finder with
respect to this Agreement and the transactions contemplated hereby.






MISCELLANEOUS



Conversion of Covered Aircraft Livery

. Without limiting Contractor's obligations in respect of any return conditions
under any Covered Aircraft Sublease or Uncovered Aircraft Sublease, for each
Delta CPA or Revenue Risk Aircraft, at such time as such aircraft (i) enters
regional airline service as a Covered Aircraft or (ii) otherwise enters regional
airline service for or on behalf of Continental, if such aircraft is not already
prepared in the livery required by Paragraph 8 of Exhibit G and not already
configured in the same manner such aircraft was configured at the time of its
withdrawal from the capacity purchase provisions of the Existing CPA prior to
becoming a Delta CPA or Revenue Risk Aircraft, as applicable (including the
removal of all items installed in connection with XM radio), then Contractor
shall cause each such aircraft to be prepared in such livery and be configured
in the same manner such aircraft was configured at the time of its withdrawal
from the capacity purchase provisions of the Existing CPA prior to becoming a
Delta CPA or Revenue Risk Aircraft, as applicable (including the removal of all
items installed in connection with XM radio), prior to its being placed into
such service, and Contractor shall be responsible for all costs related to such
preparation.



Amendment of Certain Contracts



. Without Continental's express prior written consent, Contractor shall not
amend, supplement, grant a waiver or extension under, or otherwise modify (i)
the Embraer Contract in any manner that results in changes to the financing or
leasing arrangements contained therein, or any other changes that may be
expected to adversely affect Continental's rights, benefits or obligations under
this Agreement or Contractor's ability to perform hereunder, or (ii) the Engine
Maintenance Agreement in any manner that adversely affects the engine
maintenance costs of Contractor or Continental in respect of the Covered
Aircraft. Contractor agrees to consent to any amendment of the Embraer Contract
that reduces the financing or other obligations of Continental under the Embraer
Contract, provided that such amendment does not increase the obligations of
Contractor under such contract.

Notices

. All notices made pursuant to this Agreement shall be in writing and shall be
deemed given upon (a) a transmitter's confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery by a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), or (b) confirmed delivery by a standard overnight courier or
delivered by hand, to the parties at the following addresses:

if to Continental:



Continental Airlines, Inc.

1600 Smith Street, HQSCD

Houston, Texas 77002

Attention: Chief Financial Officer

Telecopy No.: (713) 324-5225



with a copy to:



Continental Airlines, Inc.

1600 Smith Street, HQSLG

Houston, Texas 77002

Attention: General Counsel

Telecopy No.: (713) 324-5161



if to Holdings, XJT or ExpressJet to:



ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West,

Suite 200

Houston, Texas 77067

Attention: Chief Financial Officer

Telecopy No.: (832) 353-1144



with a copy to:



ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West,

Suite 200

Houston, Texas 77067

Attention: Vice President & General Counsel

Telecopy No.: (832) 353-1141



or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.03.

Binding Effect; Assignment

. This Agreement and all of the provisions hereof shall be binding upon the
parties hereto and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except with respect to a merger of
either party with another Person, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties.

Amendment and Modification

. This Agreement may not be amended or modified in any respect except by a
written agreement signed by the parties hereto.

Waiver

. The observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
party entitled to enforce such term, but such waiver shall be effective only if
it is in writing signed by the party against which such waiver is to be
asserted. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement. No failure by any party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by each party against whom the
existence of such waiver is asserted.

Interpretation

. The table of contents and the section and other headings and subheadings
contained in this Agreement and in the exhibits and schedules hereto are solely
for the purpose of reference, are not part of the agreement of the parties
hereto, and shall not in any way affect the meaning or interpretation of this
Agreement or any exhibit or schedule hereto. All references to days or months
shall be deemed references to calendar days or months. All references to "$"
shall be deemed references to United States dollars. Unless the context
otherwise requires, any reference to an "Article," a "Section," an "Exhibit," or
a "Schedule" shall be deemed to refer to a section of this Agreement or an
exhibit or schedule to this Agreement, as applicable. The words "hereof,"
"herein" and "hereunder" and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words "include," "includes" or "including" are used in
this Agreement, unless otherwise specifically provided, they shall be deemed to
be followed by the words "without limitation." This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing the document to be drafted.

Confidentiality

. Except as required by law or in any proceeding to enforce the provisions of
this Agreement, Continental, ExpressJet, XJT and Holdings hereby agree not to
publicize or disclose to any third party the terms or conditions of this
Agreement or any of the Ancillary Agreements, or any exhibit, schedule or
appendix hereto or thereto, without the prior written consent of the other
parties thereto. Except as required by law or in any proceeding to enforce the
provisions of this Agreement or any of the Ancillary Agreements, Continental,
ExpressJet, XJT and Holdings hereby agree not to disclose to any third party any
confidential information or data, both oral and written, received from the
other, whether pursuant to or in connection with this Agreement or any of the
Ancillary Agreements, and designated as such by the other without the prior
written consent of the party providing such confidential information or data.
Continental, ExpressJet, XJT and Holdings hereby agree not to use any such
confidential information or data of the other party other than in connection
with performing their respective obligations or enforcing their respective
rights under this Agreement or any of the Ancillary Agreements, or as otherwise
expressly contemplated by this Agreement or any of the Ancillary Agreements. If
any party is served with a subpoena or other process requiring the production or
disclosure of any of such agreements or information, then the party receiving
such subpoena or other process, before complying with such subpoena or other
process, shall immediately notify the other parties of same and permit said
other parties a reasonable period of time to intervene and contest disclosure or
production. Upon termination of this Agreement, each party must return to each
other any confidential information or data received from the other and
designated as such by the party providing such confidential information or data
which is still in the recipient's possession or control. The provisions of this
Section 10.08 shall survive the termination of this Agreement for a period of
ten years.

Arbitration

.

Agreement to Arbitrate

. Subject to
Section 10.10
, any and all claims, demands, causes of action, disputes, controversies, and
other matters in question arising out of or primarily relating to
Article III
or
Schedule 3
to this Agreement, including without limitation the definition of any term used
therein (all of which are referred to herein as "
Claims
") shall be resolved by binding arbitration pursuant to the Federal Arbitration
Act. Each of the parties agrees that arbitration under this
Section 10.09
is the exclusive method for resolving any Claim and that it will not commence an
action or proceeding based on a Claim hereunder, except to enforce the
arbitrators' decisions as provided in this
Section 10.09
, to compel any other party to participate in arbitration under this
Section 10.09
or as otherwise provided in
Section 10.12
. The governing law for any such action or proceeding shall be the law set forth
in
Section 10.09(f)
.



Initiation of Arbitration

. If any Claim has not been resolved by mutual agreement on or before the 15
th
day following the first notice of the subject matter of the Claim to or from a
disputing party, then the arbitration may be initiated by any party by providing
to the others a written notice of arbitration specifying the Claim or Claims to
be arbitrated. If a party refuses to honor its obligations under this agreement
to arbitrate, any other party may compel arbitration in either federal or state
court.



Place of Arbitration

. The arbitration proceeding shall be conducted in Houston, Texas, or some other
place mutually agreed upon by the parties.



Selection of Arbitrators

. Within thirty days of the notice initiating the arbitration procedure, each
party shall designate one arbitrator, who shall not be disqualified on the basis
of minimal past or present relationships with the party appointing such
arbitrator. If a party fails to designate an arbitrator, the other party may
have an arbitrator appointed by applying to the senior active United States
District Judge for the Southern District of Texas. The two arbitrators so
selected shall then select a third arbitrator. If the two arbitrators chosen by
the parties fail to agree on the third arbitrator, then the parties (or either
of them) may apply to the senior active United States District Judge for the
Southern District of Texas for the appointment of a third arbitrator. All three
arbitrators shall take an oath of neutrality. The three arbitrators shall make
all of their decisions by majority vote. Evident partiality on the part of an
arbitrator exists only where the circumstances are such that a reasonable person
would have to conclude there in fact existed actual bias and a mere appearance
or impression of bias will not constitute evident partiality or otherwise
disqualify an arbitrator. Minimal or trivial past or present relationships
between the neutral arbitrator and the party selecting such arbitrator or any of
the other arbitrators, or the failure to disclose such minimal or trivial past
or present relationships, will not by themselves constitute evident partiality
or otherwise disqualify any arbitrator.



Choice of Law as to Procedural Matters

. The enforcement of this agreement to arbitrate, the making, validity,
construction, and interpretation of this agreement to arbitrate, and all
procedural aspects of the proceeding pursuant to this agreement to arbitrate,
including but not limited to, the issues subject to arbitration (i.e.,
arbitrability), the scope of the arbitrable issues, allegations of waiver, delay
or defenses to arbitrability, and the rules governing the conduct of the
arbitration, shall be governed by and construed pursuant to the Federal
Arbitration Act.



Choice of Law as to Substantive Claims

. In deciding the substance of the parties' Claims, the arbitrators shall apply
the substantive laws of the State of Texas (excluding Texas choice-of-law
principles that might call for the application of the law of another
jurisdiction).



Procedure

. Except as modified in this Agreement, the arbitration shall be conducted in
accordance with the rules of arbitration of the Federal Arbitration Act and, to
the extent an issue is not addressed by the federal law of arbitration, by the
Commercial Arbitration Rules of the American Arbitration Association. It is
contemplated that although the arbitration shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, the
arbitration proceeding will be self-administered by the parties; provided,
however, that if a party believes the process will be enhanced if it is
administered by the American Arbitration Association, such party shall have the
right to cause the process to become administered by the American Arbitration
Association by applying to the American Arbitration Association and, thereafter,
the arbitration shall be conducted pursuant to the administration of the
American Arbitration Association. In determining the extent of discovery, the
number and length of depositions, and all other pre-hearing matters, the
arbitrators shall endeavor to the extent possible to streamline the proceedings
and minimize the time and cost of the proceedings.



Final Hearing

. The final hearing shall be conducted within 120 days of the selection of the
third arbitrator. The final hearing shall not exceed ten working days, with each
party to be granted one-half of the allocated time to present its case to the
arbitrators.



Damages

. Only actual damages may be awarded. It is expressly agreed that the
arbitrators shall have no authority to award treble, exemplary or punitive
damages of any type under any circumstances regardless of whether such damages
may be available under the applicable law.



Decision of the Arbitration

. The arbitrators shall render their final decision within twenty days of the
completion of the final hearing completely resolving all of the Claims that are
the subject of the arbitration proceeding. The arbitrators' ultimate decision
after final hearing shall be in writing. The arbitrators shall certify in their
decision that no part of their award includes any amount for treble, exemplary
or punitive damages. The arbitrators' decision shall be final and non-appealable
to the maximum extent permitted by law. Any and all of the arbitrators' orders
and decisions may be enforceable in, and judgment upon any award rendered in the
arbitration proceeding may be confirmed and entered by, any federal or state
court having jurisdiction.



Confidentiality

. All proceedings conducted hereunder and the decision of the arbitrators shall
be kept confidential by the parties, except to the extent required by applicable
law.



Counterparts

. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The Agreement may be executed by facsimile signature.

Severability

. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

Equitable Remedies

. Each of Continental, Holdings, XJT and ExpressJet acknowledges and agrees that
under certain circumstances the breach by Continental, Holdings, XJT or
ExpressJet of a term or provision of this Agreement will materially and
irreparably harm the other party, that money damages will accordingly not be an
adequate remedy for such breach and that the non-defaulting party, in its sole
discretion and in addition to its rights under this Agreement and any other
remedies it may have at law or in equity, may apply to any court of law or
equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any breach of the provisions of this Agreement.

Relationship of Parties

. Nothing in this Agreement shall be interpreted or construed as establishing
between the parties a partnership, joint venture or other similar arrangement.

Entire Agreement; No Third Party Beneficiaries

. This Agreement (including the exhibits and schedules hereto) and the Ancillary
Agreements are intended by the parties as a complete statement of the entire
agreement and understanding of the parties with respect to the subject matter
hereof and all matters between the parties related to the subject matter herein
or therein set forth. Specifically, this Agreement and each Ancillary Agreement
shall constitute a single, integrated agreement. This Agreement is made among,
and for the benefit of, the parties hereto, and the parties do not intend to
create any third-party beneficiaries hereby, and no other Person shall have any
rights arising under, or interests in or to, this Agreement.

Governing Law

. Except with respect to matters referenced in Section 10.09(e) (which shall be
governed by and construed pursuant to the Federal Arbitration Act), this
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas (excluding Texas choice-of-law principles that might call for the
application of the law of another jurisdiction) as to all matters, including
matters of validity, construction, effect, performance and remedies. Except as
otherwise provided in Section 10.09(e), any action arising out of this Agreement
or the rights and duties of the parties arising hereunder may be brought, if at
all, only in the state or federal courts located in Harris County, Texas.

Guarantees.

Holdings Guarantee

. Holdings hereby unconditionally and irrevocably guarantees to Continental the
due and punctual performance by each of XJT and ExpressJet of all of their
obligations arising under this Agreement and the Ancillary Agreements. If either
XJT or ExpressJet shall fail or be unable to perform such obligations as and
when the same shall be required to be performed, then Holdings shall be
obligated to perform or cause to be performed such obligations in accordance
with the terms hereof and thereof. This guaranty is a guaranty of payment,
performance and compliance and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by ExpressJet or XJT or upon any other event or
condition whatsoever.



XJT Guarantee

. XJT hereby unconditionally and irrevocably guarantees to Continental the due
and punctual performance by ExpressJet of all of its obligations arising under
this Agreement and the Ancillary Agreements. If ExpressJet shall fail or be
unable to perform such obligations as and when the same shall be required to be
performed, then XJT shall be obligated to perform or cause to be performed such
obligations in accordance with the terms hereof and thereof. This guaranty is a
guaranty of payment, performance and compliance and not of collectibility and is
in no way conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by ExpressJet or upon any other event or condition
whatsoever.



Right of Set-Off

. If (i) any party hereto shall be in default hereunder to any other party, (ii)
Contractor shall be in default under any Covered Aircraft Sublease or Uncovered
Aircraft Sublease, or (iii) any party to any tax agreement among the parties
hereto shall be in default to any other party thereunder, then in any such case
the non-defaulting party shall be entitled to set off from any payment owed by
such non-defaulting party to the defaulting party hereunder any amount owed by
the defaulting party to the non-defaulting party thereunder; provided that
contemporaneously with any such set-off, the non-defaulting party shall give
written notice of such action to the defaulting party; provided further that the
failure to give such notice shall not affect the validity of the set-off. It is
specifically agreed that (i) for purposes of the set-off by any non-defaulting
party, mutuality shall be deemed to exist among Continental, Holdings, XJT and
ExpressJet; (ii) reciprocity among Continental, Holdings, XJT and ExpressJet
exists with respect to their relative rights and obligations in respect of any
such set-off; and (iii) the right of set-off is given as additional security to
induce the parties to enter into the transactions contemplated hereby and by the
Ancillary Agreements. Upon completion of any such set-off, the obligation of the
defaulting party to the non-defaulting party shall be extinguished to the extent
of the amount so set-off. Each party hereto further waives any right to assert
as a defense to any attempted set-off the requirements of liquidation or
mutuality. This set-off provision shall be without prejudice, and in addition,
to any right of set-off, combination of accounts, lien or other right to which
any non-defaulting party is at any time otherwise entitled (either by operation
of law, contract or otherwise).

Cooperation with Respect to Reporting

. Each of the parties hereto agrees to use its commercially reasonable efforts
to cooperate with each other party in providing necessary data, to the extent in
the possession of the first party, required by such other party in order to meet
any reporting requirements to, or otherwise in connection with any filing with
or provision of information to be made to, any regulatory agency or other
governmental authority.

Refinancing of Uncovered Aircraft at Contractor's Option



.

If Contractor shall have successfully negotiated a transaction at any time
providing for the refinancing of an Uncovered Aircraft and the termination by
Continental of the head lease relating to such aircraft, then Continental shall
use its reasonable efforts to cooperate with Contractor to consummate the
transaction; provided, that Continental shall not be required to terminate such
head lease if (i) such termination is not permitted by such head lease or such
termination would violate any applicable law or cause a breach under any other
contract to which Continental is a party, or (ii) Continental has not been fully
and finally released in writing from any and all liabilities and obligations
(contingent or otherwise) arising under such head lease or guarantee thereof
given or made by Continental, or any other similar instrument to which
Continental is a party by the lessor, guaranteed party or other party to whom
such liabilities or obligations may be owed, in which event the Uncovered
Aircraft Sublease shall not be terminated; and provided further that
Continental's expenses in connection with such transaction shall be reimbursed
by Contractor.



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.



CONTINENTAL AIRLINES, INC.



 

By: /s/ Lawrence W. Kellner

Name: Lawrence W. Kellner

Title: Chairman and

Chief Executive Officer



 

EXPRESSJET HOLDINGS, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and

Chief Executive Officer



 

XJT HOLDINGS, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and

Chief Executive Officer



 

EXPRESSJET AIRLINES, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and

Chief Executive Officer



 

 

SCHEDULE 1



 

Section A

Covered Aircraft

Aircraft

Tail

US Reg

1

501

N16501

2

502

N16502

3

503

N19503

4

504

N25504

5

505

N14505

6

506

N27506

7

507

N17507

8

508

N14508

9

509

N15509

10

510

N16510

11

511

N16511

12

512

N27512

13

513

N17513

14

514

N14514

15

515

N29515

16

516

N14516

17

517

N24517

18

518

N28518

19

519

N12519

20

520

N16520

21

521

N17521

22

522

N14522

23

523

N27523

24

524

N17524

25

525

N16525

26

526

N11526

27

527

N15527

28

528

N12528

29

529

N28529

30

530

N12530

31

925

N14925

32

926

N15926

33

927

N16927

34

928

N17928

35

929

N13929

36

930

N14930

37

932

N15932

38

933

N14933

39

934

N12934

40

935

N13935

41

936

N13936

42

937

N14937

43

938

N14938

44

939

N14939

45

940

N14940

46

941

N15941

47

942

N14942

48

943

N14943

49

944

N16944

50

945

N14945

51

946

N12946

52

947

N14947

53

948

N15948

54

949

N13949

55

950

N14950

56

951

N16951

57

952

N14952

58

953

N14953

59

954

N16954

60

955

N13955

61

956

N13956

62

957

N12957

63

958

N13958

64

959

N14959

65

960

N14960

66

961

N16961

67

962

N27962

68

963

N16963

69

964

N13964

70

965

N13965

71

966

N19966

72

967

N12967

73

968

N13968

74

969

N13969

75

970

N13970

76

971

N22971

77

972

N14972

78

973

N15973

79

974

N14974

80

975

N13975

81

976

N16976

82

977

N14977

83

978

N13978

84

979

N13979

85

980

N15980

86

981

N16981

87

982

N18982

88

983

N15983

89

984

N17984

90

985

N15985

91

986

N15986

92

987

N16987

93

988

N13988

94

989

N13989

95

990

N13990

96

991

N14991

97

992

N13992

98

993

N14993

99

994

N13994

100

995

N13995

101

996

N12996

102

997

N13997

103

998

N14998

104

999

N16999

105

924

N12924

106

923

N14923

107

922

N12922

108

921

N12921

109

920

N14920

110

919

N16919

111

918

N16918

112

917

N29917

113

916

N14916

114

915

N36915

115

914

N13914

116

913

N13913

117

912

N15912

118

911

N16911

119

910

N15910

120

906

N22906

121

905

N14905

122

904

N14904

123

903

N13903

124

902

N14902

125

901

N48901

126

900

N12900

127

535

N11535

128

536

N11536

129

537

N21537

130

538

N13538

131

539

N11539

132

540

N12540

133

541

N16541

134

542

N14542

135

543

N14543

136

545

N26545

137

548

N11548

138

564

N12564

139

565

N11565

140

566

N13566

141

567

N12567

142

571

N16571

143

572

N15572

144

573

N14573

145

574

N15574

146

101

N18101

147

102

N18102

148

103

N24103

149

104

N41104

150

105

N14105

151

106

N11106

152

107

N11107

153

108

N17108

154

109

N11109

155

110

N34110

156

111

N34111

157

112

N16112

158

113

N11113

159

114

N18114

160

115

N17115

161

116

N14116

162

117

N14117

163

118

N13118

164

119

N11119

165

120

N18120

166

121

N11121

167

122

N12122

168

123

N13123

169

124

N13124

170

125

N14125

171

126

N12126

172

127

N11127

173

128

N24128

174

129

N21129

175

130

N21130

176

131

N31131

177

132

N13132

178

133

N13133

179

134

N25134

180

135

N12135

181

136

N12136

182

137

N11137

183

138

N17138

184

139

N23139

185

140

N11140

186

141

N26141

187

142

N12142

188

143

N14143

189

144

N21144

190

145

N12145

191

146

N17146

192

147

N16147

193

148

N14148

194

149

N16149

195

150

N11150

196

151

N16151

197

152

N27152

198

153

N14153

199

154

N21154

200

155

N11155

201

156

N10156

202

157

N12157

203

158

N14158

204

159

N17159

205

160

N12160

 

Section B

Delta CPA Aircraft

Aircraft

Tail

US Reg

1

171

N14171

2

172

N12172

3

176

N11176

4

177

N14177

5

179

N14179

6

180

N14180

7

181

N11181

8

182

N33182

9

183

N16183

10

184

N11184

 

Section C

Revenue Risk Aircraft

 

 

Delta-Prorate Aircraft

Aircraft

Tail

US Reg

Retained

1

165

N11165

X

2

167

N12167

X

3

168

N14168

X

4

169

N17169

X

5

170

N16170

X

6

173

N14173

X

7

175

N12175

X

8

569

N12569

X

9

570

N14570

X

10

575

N11575

X

11

907

N14907

X

12

908

N13908

X

13

909

N22909

X



Branded Aircraft

Aircraft

Tail

US Reg



1

161

N13161



2

162

N14162



3

163

N12163

X

4

164

N11164

X

5

166

N12166

X

6

174

N14174

X

7

178

N16178

X

8

185

N17185

X

9

186

N14186

X

10

187

N11187

X

11

188

N14188



12

189

N11189



13

190

N27190



14

191

N11191



15

192

N11192



16

193

N11193



17

194

N11194



18

195

N12195



19

196

N17196



20

197

N21197



21

198

N14198



22

199

N11199



23

200

N27200



24

201

N12201



25

202

N13202



26

203

N14203



27

204

N14204



28

544

N11544

X

29

546

N16546

X

30

547

N11547

X

31

549

N26549



32

550

N13550



33

551

N11551



34

552

N12552



35

553

N13553



36

554

N19554



37

555

N15555



38

556

N18556



39

557

N18557



40

558

N14558



41

559

N16559

X

42

560

N17560

X

43

561

N16561

X

44

562

N14562

X

45

563

N12563

X

46

568

N14568

X

SCHEDULE 2

Continental Increased Lease Rate

Calculations for Uncovered Aircraft Subleases

 

Except as otherwise provided in the Agreement, the interest rate used in a
Covered Aircraft Sublease relating to an aircraft to determine the lease
payments thereunder shall be increased by 200 basis points based on the
financing terms and rates applicable as of the Covered Aircraft's original
delivery date and used to determine the lease payments under the Uncovered
Aircraft Sublease for the same aircraft.

SCHEDULE 3

Compensation for Capacity Purchase



 

A. Base and Incentive Compensation.



1. Base Compensation. Continental will pay to Contractor, in respect of each
calendar month, as follows:



a. an amount equal to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]% of the number of block hours set forth on the Final Monthly Schedule
for such calendar month, multiplied by the "block hour" rate as set forth in
Appendix 1 hereto.



In addition, Continental will pay Contractor an allocation for Reconciled
Expenses set forth in Appendix 3, and as reconciled and further described in
Paragraph B(4)(a) below:



b. for Reconciled Expenses constituting payments described in clauses (i), (ii),
(v), (viii), (ix), (xi), (xii) and (xiv) of Paragraph 4 of this Schedule 3, Base
Compensation shall include the amount set forth for such Reconciled Expenses on
Appendix 3; and



c. for Reconciled Expenses described in clauses (iii), (iv), (vi), (vii), (x),
(xiii), (xv) and (xvi) of Paragraph 4 of this Schedule 3, Base Compensation
shall include an allocation based on the statistical drivers set forth for such
Reconciled Expenses on Appendix 3 and calculated in accordance with Paragraph
B(4)(b).



 

The aggregate Base Compensation shall be invoiced as provided in Section
3.06(b).



2. Incentive Compensation. With respect to each calendar month, incentive
compensation shall be calculated as follows:



a. On-Time Bonus/Rebate. The reconciliation for any calendar month shall
include, as applicable, a bonus (represented by a payment by Continental to
Contractor) or a rebate (represented by a payment by Contractor to Continental),
in each case in respect of on-time performance, as determined pursuant to
Appendix 4 to this Schedule 3.



The aggregate Incentive Compensation shall be invoiced as provided in Section
 3.06(b).



B. Expenses and Reconciliation.



1. Passenger, Certain Aircraft, Facility and Cargo Revenue-Related Expenses.
With respect to Scheduled Flights, in consideration of the provision by
Contractor of Regional Airline Services and its compliance with the other terms
and conditions of this Agreement, the following expenses shall be incurred
directly by Continental:



passenger and cargo revenue-related expenses, including but not limited to
commissions, taxes and fees related to the transportation of passengers or
cargo, food, beverage costs and catering (including, but not limited to,
catering security), charges for fare or tariff filings, sales and advertising
costs, computer reservation system fees, credit card fees, interline fees,
revenue taxes, GDS fees, airport collateral materials, ticket jackets,
reservation costs, revenue accounting costs, including costs associated with
ticket sales reporting and unreported sales, OnePass participation costs and
Continental Currencies;

glycol, de-icing and snow removal costs at Continental Airports;

passenger inconvenience or denied boarding expenses (interrupted trip expense,
travel certificates, mishandled baggage etc.)

fuel, fuel taxes and fuel into plane charges, including administration fees, if
any;

rent for Terminal Facilities at Continental Airports;

ground handling costs at Continental Airports for which Continental is
responsible pursuant to the Continental Ground Handling Agreement;

aircraft appearance costs at Continental Airports;

technology services related to all passenger services processes provided by
Continental as of the date hereof and any other Administrative services pursuant
to the Administrative Services Agreement; and

TSA fees or charges and any other passenger security fees or charges for
security at all Continental Airports.

2. Flight Reconciliation.



a. With respect to Scheduled Flights, for any calendar month in which
Contractor's actual block hours flown exceeds the block hours invoiced pursuant
to Paragraph A(1)(a) for such calendar month, then the reconciliation for such
period shall include a payment by Continental to Contractor in an amount equal
to the product of (i) the difference between the actual block hours flown for
Scheduled Flights and such invoiced block hours, multiplied by (ii) the Base
Compensation per block hour as set forth in Appendix 1 hereto.



b. With respect to Scheduled Flights, for any calendar month for which the block
hours invoiced pursuant to Paragraph A(1)(a) exceeds Contractor's actual block
hours flown in such calendar month, then the reconciliation for such period
shall include a payment by Contractor to Continental in an amount equal to the
product of (i) the difference between such invoiced block hours and the actual
block hours flown for Scheduled Flights, multiplied by (ii) the Base
Compensation per block hour as set forth in Appendix 1 hereto.



3. Flight Cancellation Reconciliation.



a. With respect to Scheduled Flights, for any calendar month in which (x) the
actual number of Controllable Cancellations exceeds (y) the product of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] multiplied
by the total number of actual Scheduled Flight departures in such calendar month
(the "Benchmark Controllable Cancellation Number" for such calendar month), then
the reconciliation for such period shall include a payment by Contractor to
Continental in an amount equal to the product of (i) the Controllable Completion
Factor Incentive Rate set forth on Appendix 2 multiplied by (ii) the number of
such excess actual Controllable Cancellations over the Benchmark Controllable
Cancellation Number.



b. With respect to Scheduled Flights, for any calendar month in which (x) the
Benchmark Controllable Cancellation Number for such calendar month exceeds (y)
the actual number of Controllable Cancellations in such calendar month, then the
reconciliation for such period shall include a payment by Continental to
Contractor in an amount equal to the product of (i) the Controllable Completion
Factor Incentive Rate as set forth in Appendix 2 multiplied by (ii) the excess
of such Benchmark Controllable Cancellation Number over the number of actual
Controllable Cancellations.



c. For all purposes of this Agreement, the term Uncontrollable Cancellations
shall include the following:



After presentation of the Final Monthly Schedule pursuant to Section 2.01(b) of
the Agreement, if Continental makes any changes to such schedule that result in
a cancellation of a Scheduled Flight, then such cancellation shall constitute an
Uncontrollable Cancellation.



If any proposed Scheduled Flight on a planned flight schedule involves a flight
to a new airport which will be a Contractor Airport, and Contractor experiences
a delay in preparing the required facilities and making all necessary
arrangements to complete a flight to such airport, which delay either (i) is
caused by the Environmental Protection Agency, airport or any other governmental
authority, or (ii) occurs after Contractor received less than 90 days' advance
notice of such Scheduled Flight to a new airport and used its commercially
reasonable efforts to prepare the required facilities and make all necessary
arrangements (all in accordance with the Master Facility and Ground Handling
Agreement), and in either case such Scheduled Flight is cancelled, then such
cancellation shall constitute an Uncontrollable Cancellation; it being
understood that any airport to which Contractor flies on the Effective Date or
has previously flown pursuant to this Agreement shall not constitute a "new
airport."



 

d. Contractor hereby agrees that each cancellation of a Scheduled Flight shall
be designated as either a Controllable Cancellation or an Uncontrollable
Cancellation on a basis consistent with Continental's practice with operators of
its regional jets as of the date of this Agreement.



e. Notwithstanding any provisions of this Agreement to the contrary, for any
calendar month (or other relevant period) during which a Labor Strike shall
occur, the Benchmark Controllable Cancellation Number shall be zero.



4. Reconciled Expenses.

The following expenses incurred in connection with Scheduled Flights shall be
reconciled monthly (except as specifically set forth below) to actual costs
(collectively, the "Reconciled Expenses"):



rent paid by Contractor for Terminal Facilities at Contractor Airports (it being
understood, for the avoidance of doubt, that the term "rent" as used herein
shall not be deemed to include indemnity or similar payments, irrespective of
its definition under any applicable lease, except to the extent such indemnity
or similar payment is attributable to the fault or neglect of Continental);



property taxes, ad valorem, sales, use and franchise taxes (but excluding all
other taxes including without limitation income, profits, withholding,
employment, social security, disability, occupation, severance, excise taxes);



passenger liability, hull and war risk insurance costs; provided, that if
Continental and Contractor are not participating in a combined placement
pursuant to Section 6.04, then Continental shall not pay to Contractor any
amount in respect of this clause (iii) that is in excess of the Average Peer
Group Rates;



landing fees;



glycol, de-icing and snow removal costs at Contractor Airports;



air navigation fees paid to NavCanada (or any Canadian successor thereto) and
Servicios a la Navegación en el Espacio Aéreo Mexicano (SENEAM) (or any Mexican
successor thereto), in each case in respect of Scheduled Flights;



the amount of TSA fees or charges and any other passenger security fees or
charges for security at all Contractor Airports;



landing gear overhaul and LLP costs;



Engine LLP costs;



payments made by Contractor for "power-by-the-hour" services under the Engine
Maintenance Agreement;



depreciation expense associated with capital expenditures specifically approved
by Continental in writing (it being acknowledged, for the avoidance of doubt,
that Continental has specifically approved all capital expenditures that are
being depreciated by Contractor, or that are included in Contractor's
Work-in-Process balance, in each case as of April 30, 2008 and that are
reflected within financial records provided by Contractor to Continental prior
to June 5, 2008 and that are consistent with invoices paid by Continental to
Contractor under the Existing CPA prior to June 5, 2008. It being agreed that,
for those capital expenditures the depreciation expense of which is partially
allocated to Continental as of June 5, 2008, the portion of such depreciation
expenses allocated to Continental after the Effective Date hereof shall be
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%.
Additionally, any additional depreciation expense will be allocated to
Continental based on the Contractor's then current fleet allocation percentage
for Continental;



routine aircraft paint costs (excluding livery preparation costs pursuant to
Section 10.01);



Contractor airport non-agent labor expense and agent labor expense (not to
exceed the lesser of authorized or actual agent hours, excluding hours related
to vacation liability payouts, at the average agent wage rate as set forth in
Contractor's budget for 2008);



ARINC system costs paid directly to Aeronautical Radio Inc. for voice and data
communications between a Covered Aircraft and Contractor ground personnel;



aircraft appearance costs at Contractor airports; and



third party ground handling per turn rate at Contractor airports.



The Base Compensation includes allocations of the Reconciled Expenses as set
forth in Appendix 3 and with respect to certain Reconciled Expenses, as further
provided in Paragraph B(4)(b) below. If in any month the Contractor's actual
Reconciled Expenses exceed the amount of Reconciled Expenses included in the
Base Compensation in accordance with Appendix 3 and with respect to certain
Reconciled Expenses as further provided in Paragraph B(4)(b) below for such
month, Continental shall pay to Contractor an amount equal to such difference.
If in any month the amount of Reconciled Expenses included in the Base
Compensation in accordance with Appendix 3 and with respect to certain
Reconciled Expenses as further provided in Paragraph B(4)(b) below for such
month exceeds the Contractor's actual Reconciled Expenses, Contractor shall pay
to Continental an amount equal to such difference.



b. The allocations included in Base Compensation for Reconciled Expenses of the
type set forth in Paragraph A(1)(c) for any particular month shall be calculated
as provided below:



 

I. The amount of landing fees referred to in clause (iv) of Paragraph B(4)(a),
the amount of Canada and Mexico air navigation fees referred to in clause (vi)
of Paragraph B(4)(a), the amount of Contractor airport agent expense at
Contractor airports referred to in clause (xiii) of Paragraph B(4)(a), aircraft
appearance costs at Contractor airports referred to in clause (xv) of Paragraph
B(4)(a) and third party ground handling per turn rate at Contractor airports
referred to in clause (xvi) of Paragraph B(4)(a), in each case, as included in
the Base Compensation for any particular month will be equal to the aggregate
sum of the following products: (1) the applicable rate set forth in Appendix 3,
multiplied by (2) the number of scheduled departures set forth in the Final
Monthly Schedule, multiplied by (3) [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]%.



II. The amount of passenger liability, hull and war risk insurance referred to
in clause (iii) of Paragraph B(4)(a) and TSA fees or charges for security at
Contractor airports referred to in clause (vii) of Paragraph B(4)(a), included
in the Base Compensation for any particular month will be equal to the aggregate
sum of the following products: (1) the applicable rate set forth in Appendix 3,
multiplied by (2) the number of passengers set forth in the Final Monthly
Schedule multiplied by (3) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]%.



The amount of payments made for engine power-by-the-hour cost referred to in
clause (x) of Paragraph B(4)(a) included in the Base Compensation for any
particular month will be equal to the following product: (1) the
power-by-the-hour cost set forth in Appendix 3, multiplied by (2) the number of
block hours set forth in the Final Monthly Schedule, multiplied by (3)
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%.



5. Insurance Costs.

a. If Contractor elects not to participate in a combined placement for a
particular insurance policy, Contractor shall not be reimbursed or otherwise
compensated (through adjustments to block hour rate, reconciliation amounts or
otherwise) for any Excess Insurance Costs with respect to such policy for
insurance as provided in Paragraph A(1)(a) and Paragraph B(4)(a)(iii) above.

b. If Continental elects not to participate in a combined placement for a
particular insurance policy, Continental shall pay to Contractor an amount equal
to the Excess Insurance Costs with respect to such policy, up to the Average
Peer Group Rates. Contractor shall not be reimbursed or otherwise compensated
(through adjustments to block hour rate or otherwise) to the extent that its
insurance costs exceed the Average Peer Group Rates.

c. Contractor will pay to Continental its proportionate share of all
combined-placement insurance premiums not later than the date that Continental
is required under the terms of the applicable policy to pay the policy premiums.
The cost allocation for such combined placements shall be as follows:

I. Hull and War Risk Coverage Rate. To be determined each year; a dollar amount
equal to the combined placement program's composite whole rate as set forth in
the current group policy, multiplied by Contractor's average fleet value for the
policy period, as determined by recognized standard industry methods of
valuation consistent with prior practice.

II. Liability Rates. To be determined each year; an amount equal to the combined
placement program's composite liability rate as set forth in the current group
policy, multiplied by revenue passenger miles, as determined by recognized
standard industry methods consistent with prior practice.



III. Property Insurance Rates. The parties agree to meet annually to determine
the cost allocation for property insurance coverage based on Contractor's
portion of the "total exposure base" for such coverage, as determined by
recognized standard industry methods consistent with prior practice.



d. In the fiscal quarter subsequent to the next combined policy insurance
renewal following a Major Loss caused by Continental (or, if such a Major Loss
occurs so close to the combined policy insurance renewal date that the effects
are not reflected in the next combined policy insurance renewal premium amount,
then in the fiscal quarter subsequent to the renewal in which the effects are
first included), Continental and Contractor agree to determine and allocate the
amount of increase in the combined policy insurance premiums, if any, to be
attributed to such Major Loss (as opposed to a general increase in the premiums)
as follows:



The parties will compare the combined policy premium increase to premium
increases experienced by the five Major Network Carriers closest to Continental
in aggregate revenue passenger miles at the time of such determination,
excluding any Major Network Carrier that experienced a Major Loss within the
previous three years.

The average annual increase in insurance costs for such Major Network Carriers
shall be calculated by (i) subtracting the expiring rates of each such Major
Network Carrier from its new rates, (ii) adding the total of such differences
and (iii) dividing the total by the number of Major Network Carriers whose rates
were included in the calculation.

The amount that the increase in the combined premiums for Continental and
Contractor exceeds the average annual increase in insurance costs calculated
pursuant to clause (II) above shall be deemed to be the portion of the increase
for such year due to such Major Loss (the "Continental Premium Surcharge
Amount").

The Continental Premium Surcharge Amount for the two years following the
beginning of such fiscal quarter shall be [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]% and [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]%, respectively, of the Continental Premium
Surcharge Amount for the first year, and shall be $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] thereafter.

The Continental Premium Surcharge Amount shall be borne solely by Continental
and that amount shall be deducted from the aggregate premium amounts included in
all cost-sharing calculations between Continental and Contractor.



e. In the fiscal quarter subsequent to the next combined policy insurance
renewal following a Major Loss caused by Contractor (or, if such a Major Loss
occurs so close to the combined policy insurance renewal date that the effects
are not reflected in the next combined policy insurance renewal premium amount,
then in the fiscal quarter subsequent to the renewal in which the effects are
first included), Continental and Contractor agree to determine and allocate the
amount of increase in the combined policy insurance premiums, if any, to be
attributed to such Major Loss (as opposed to a general increase in the premiums)
as follows:

The parties will compare the combined policy premium increase to premium
increases experienced by the five regional airlines with annual revenues closest
to those of Contractor, excluding any such regional airline that experienced a
Major Loss within the previous three years.

The average annual increase in insurance costs for such regional airlines shall
be calculated by (i) subtracting the expiring rates of each such regional
airline from its new rates, (ii) adding the total of such differences and (iii)
dividing the total by the number of such regional airlines whose rates were
included in the calculation.

The parties will also calculate the maximum permitted increase in annual
premiums which would be permitted if the policy coverage was limited to the
insurance limits required to be maintained by Contractor (the "Contractor
Premium Surcharge Limit").

The amount that the Contractor Premium Surcharge Limit exceeds the average
annual increase in insurance costs calculated pursuant to clause (II) above
shall be deemed to be the portion of the increase for such year due to such
Major Loss and payable by Contractor (the "Contractor Premium Surcharge
Amount").

The amount that the increase in the combined premiums for Continental and
Contractor exceeds the sum of (x) the average annual increase in insurance costs
calculated pursuant to clause (II) above and (y) the Contractor Premium
Surcharge Amount shall be deemed to be the portion of the increase for such year
due to such Major Loss and payable by Continental (the "Contractor Premium
Surcharge Overflow Amount").

The Contractor Premium Surcharge Amount for the two years following the
beginning of such fiscal quarter shall be [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]% and [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]%, respectively, of the Contractor Premium
Surcharge Amount for the first year, and shall be $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] thereafter.

The Contractor Premium Surcharge Overflow Amount for the two years following the
beginning of such fiscal quarter shall be [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]% and [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]%, respectively, of the Contractor Premium
Surcharge Overflow Amount for the first year, and shall be $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] thereafter.

The Contractor Premium Surcharge Amount shall be borne solely by Contractor and
that amount shall be deducted from the aggregate premium amounts included in all
cost-sharing calculations between Continental and Contractor.

The Contractor Premium Surcharge Overflow Amount shall be borne solely by
Continental and that amount shall be deducted from the aggregate premium amounts
included in all cost-sharing calculations between Continental and Contractor.

f. Contractor shall be reimbursed in full for the aggregate of all insurance
deductibles paid in any calendar year in respect of insurance policies placed
pursuant to Section 6.04, up to an amount equal to the historical average of
such deductibles paid by Contractor during the last five full calendar years for
which such calculations are available as of such date of determination.



6. No Reconciliation for Fines, Etc. Notwithstanding anything to the contrary
contained in this Paragraph B, Continental shall not be required to incur any
cost or make any reconciliation payment pursuant to this Paragraph B to the
extent that such cost or reconciliation payment is attributable to any costs,
expenses or losses (including fines, penalties and any costs and expenses
associated with any related investigation or defense) incurred by Contractor as
a result of any violation by Contractor of any law, statute, judgment, decree,
order, rule or regulation of any governmental or airport authority. Continental
shall be liable for all any costs, expenses or losses (including fines,
penalties and any costs and expenses associated with any related investigation
or defense) incurred by Contractor as a result of any violation by Continental
or its agents of any law, statute, judgment, decree, order, rule or regulation
of any governmental or airport authority.



Schedule 3 Appendices



Appendix 1 Base Compensation Rates

Appendix 2 Controllable Completion Factor Incentives and Rebates

Appendix 3 Reconciliation of Expenses

Appendix 4 Incentive Bonuses/Rebates

Appendix 5 Insurance Rates



 

 

Appendix 1 to Schedule 3



Base Compensation Rates



 

$ [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for each
actual block hour



These Base Compensation Rates shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.



Appendix 2 to Schedule 3



Controllable Completion Factor Incentives and Rebates



 

"Controllable Completion Factor Incentive Rate" shall be $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], as adjusted pursuant to
Section 3.02 of this Agreement.



 

Appendix 3 to Schedule 3



Reconciliation of Expenses



 

 

Reconciled

Schedule 3

Statistical



Expense

Reference

Driver

Rate









Terminal Facility Rent at Contractor Airports

Sched 3.B.4(a)(i)

Fixed

$ [XXX]

Property Taxes

Sched 3.B.4(a)(ii)

Fixed

$ [XXX]

Passenger Liability, Hull and War Risk Insurance

Sched 3.B.4(a)(iii)

Passengers

$ [XXX]

Landing Fees

Sched 3.B.4(a)(iv)

Departures

$ [XXX]

Glycol, De-icing and Snow Removal at Contractor Airports

Sched 3.B.4(a)(v)

Fixed

$ [XXX]

Canadian and Mexican Air Navigation

Sched 3.B.4(a)(vi)

Departures

$ [XXX]

TSA Fees or Charges and any Other Passenger Security Fees or Charges for
Security at Contractor Airports

Sched 3.B.4(a)(vii)

Passengers

$ [XXX]

Landing Gear Overhaul and LLP Costs

Sched 3.B.4(a)(viii)

Fixed

$ [XXX]

Engine LLP Costs

Sched 3.B.4(a)(ix)

Fixed

$ [XXX]

Engine Power-by-the-Hour Costs

Sched 3.B.4(a)(x)

Block Hours

$ [XXX]

Depreciation Expense

Sched 3.B.4(a)(xi)

Fixed

$ [XXX]

Routine Aircraft Paint

Sched 3.B.4(a)(xii)

Fixed

$ [XXX]

Contractor Airport Agent Expense at Contractor Airports

Sched 3.B.4(a)(xiii)

Departures

$ [XXX]

ARINC System Costs

Sched 3.B.4(a)(xiv)

Fixed

$ [XXX]

Aircraft Appearance Costs at Contractor Airports

Sched 3.B.4(a)(xv)

Departures

$ [XXX]

3rd Party Ground Handling Per Turn Rate at Contractor Airports

Sched 3.B.4(a)(xvi)

Departures

$ [XXX]









The Appendix 3 Rates shall be adjusted from time to time with the mutual
agreement of the parties to reflect the actual rates charged to Contractor. As
Contractor Airports become Continental Airports, appropriate adjustments shall
be made to Appendix 3 Rates related to such Contractor Airports.



[

"XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]



Appendix 4 to Schedule 3



Incentive Bonuses/Rebates



 

1. On Time Bonus/Rebate: For purposes of Paragraph A(2), the bonus or rebate, as
the case may be, for on-time performance shall be determined as follows:



a. Contractor's on-time Scheduled Flight departures (i.e. Scheduled Flight
departures that actually departed not later than the scheduled departure time,
as determined solely by ACARS, excluding (i) departures impacted by weather or
ATC, (ii) unscheduled, extra-section or diversion related departures or (iii)
departures delayed upon Continental's request and not otherwise impacted by
weather or ATC) to or from each of EWR, CLE and IAH shall be measured.



If Contractor's actual percentage of on-time Scheduled Flight departures (as a
percentage of Contractor's actual departures, as determined solely by ACARS,
excluding (i) departures impacted by weather or ATC, (ii) unscheduled,
extra-section or diversion related departures or (iii) departures delayed upon
Continental's request and not otherwise impacted by weather or ATC) for any such
calendar month to or from any of EWR, CLE or IAH is above the Annual Historical
Percentage set forth below for such airport, then the reconciliation payment for
such month shall include a payment by Continental to Contractor equal to
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] multiplied
by the number of Contractor's actual departures (excluding (i) departures
impacted by weather or ATC, (ii) unscheduled, extra-section or diversion related
departures or (iii) departures delayed upon Continental's request and not
otherwise impacted by weather or ATC) for such month at such airport, multiplied
by the excess of Contractor's actual percentage of on-time Scheduled Flight
departures over the Annual Historical Percentage of on-time Scheduled Flight
departures. If Contractor's actual percentage of on-time Scheduled Flight
departures, as determined solely by ACARS (as a percentage of Contractor's
actual departures excluding (i) departures impacted by weather or ATC, (ii)
unscheduled, extra-section or diversion related departures or (iii) departures
delayed upon Continental's request and not otherwise impacted by weather or ATC)
for any such calendar month to or from any of EWR, CLE or IAH is below the
Annual Historical Percentage set forth below for such airport, then the
reconciliation payment for such month shall include a payment by Contractor to
Continental equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] multiplied by the number of Contractor's actual departures (excluding
(i) departures impacted by weather or ATC, (ii) unscheduled, extra-section or
diversion related departures or (iii) departures delayed upon Continental's
request and not otherwise impacted by weather or ATC) for such month at such
airport, multiplied by the excess of the Annual Historical Percentage of on-time
Scheduled Flight departures over Contractor's actual percentage of on-time
Scheduled Flight departures. For purposes of this Appendix 4, the "Annual
Historical Percentage" for any of EWR, CLE or IAH for any year shall equal the
average of the actual percentage of on-time Scheduled Flight departures (as a
percentage of Contractor's flown departures excluding (i) departures impacted by
weather or ATC, (ii) unscheduled, extra-section or diversion related departures
or (iii) departures delayed upon Continental's request and not otherwise
impacted by weather or ATC) of Covered Aircraft during such year in each of the
last five full calendar years (or such lesser number of years as shall date back
to January 1, 2004); provided that for the purposes of calculating the Annual
Historical Percentage inclusive of years through December 31, 2006 calculations
shall include all of Continental's regional jet aircraft. Should the processes
currently utilized by the air traffic control system in the United States to
manage commercial aircraft change, Contractor and Continental agree to meet and
confer to adjust the targets. Additionally, should Continental's ground handling
performance materially change from historical performance levels, Contractor and
Continental agree to meet and confer to adjust the targets. Should the parties
be unable to reach an agreement on prospective targets, the on-time incentive
provisions set forth in this Appendix 4 to Schedule 3 will cease to be of any
force or effect. As of January 1, 2006, the Annual Historical Percentages for
EWR, CLE or IAH were as follows:



CLE

EWR

IAH

[XXX]

%

[XXX]

%

[XXX]



[

"XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]





2. Fuel Efficiency Bonus: At Continental's expense Contractor agrees to develop
a fuel efficiency program modeled on Continental's fuel program as set forth in
Exhibit K. Contractor acknowledges that such program is the property of
Continental, shall be deemed confidential by Contractor and, for Contractor but
not for Continental, shall be subject to the provisions of Section 10.08 of the
Agreement. For purposes of Paragraph A(2), the bonus for fuel burn reduction
shall be determined as follows:



a. The Contractor's second year of operation will be the first year under which
the Contractor will be eligible to receive a bonus payment. The Contractor's
first year of operations will provide the baseline by which the second year of
operations will be measured. The baseline for each subsequent year will be the
previous year's performance. For each year a Block Hour Fuel Burn Rate will be
calculated by dividing gallons consumed in a given year by total block hours
flown for Scheduled Flights in the same year.



b. The Contractor's bonus will be calculated by subtracting (a) the current
year's Block Hour Fuel Burn Rate from (b) the baseline year's Block Hour Fuel
Burn Rate, and multiplying the positive difference, if any, by (c) Continental's
average domestic price per gallon of fuel paid in the current year, multiplied
by (d) the total block hours flown by Contractor in current year multiplied by
(e) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

Appendix 5 to Schedule 3



Insurance Rates



 

Insurance Type

Rate

Driver Units







Hull Insurance

[XXX]

per $100 value







Liability Insurance

[XXX]

per Departure; or









[XXX]

per Passenger







War Risk Insurance

[XXX]

per 1000 RPMs;









[XXX]

per Passenger







[

"XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]





 

 

EXHIBIT A

Definitions



Adjustment Date

- is defined in Section 3.02.



Administrative Support and Information Services Provisioning Agreement

- means that certain Amended and Restated Administrative Support and Information
Services Provisioning Agreement, dated as of the date hereof, among Continental,
Holdings and ExpressJet, in the form attached hereto as Exhibit E (or as
otherwise agreed or amended).



Affiliate

- means, with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person, and the term "control" (including the
terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise. With respect to any natural person, the
term "Affiliate" shall additionally mean (1) the spouse or children (including
those by adoption) and siblings of such Person; and any trust whose primary
beneficiary is such Person, such Person's spouse, such Person's siblings and/or
one or more of such Person's lineal descendants, (2) the legal representative or
guardian of such Person or of any such immediate family member in the event such
Person or any such immediate family member becomes mentally incompetent and (3)
any Person controlled by or under the common control with any one or more of
such Person and the Persons described in clauses (1) or (2) preceding.



Agreement

- means the Second Amended and Restated Capacity Purchase Agreement, dated as of
June 5, 2008, among Continental, Holdings, XJT and ExpressJet, as amended from
time to time pursuant to Section 10.05 hereof.



Ancillary Agreements

- means (i) each of the agreements entered into by Continental and Contractor
substantially in the form of Exhibits C, E, and F hereto, together with all
amendments, exhibits, schedules and annexes thereto; (ii) each Covered Aircraft
Sublease; (iii) each Uncovered Aircraft Sublease, (iv) the Employee Benefits
Separation Agreement, as amended as of the date of this Agreement, among
Continental, Holdings, XJT and ExpressJet; and (v) the Settlement Agreement,
dated the date of this Agreement, among Continental, Holdings, XJT and
ExpressJet.



Annual CPI Change

- means, for any Adjustment Date, the fraction (expressed as a number rounded to
four decimal places) as determined on the 15th day of the immediately preceding
month (or the first Business Day thereafter on which relevant CPI figures are
publicly available) equal to the quotient obtained by dividing the simple
average of the sum of the CPI for each of the last twelve months ending with the
penultimate month preceding such Adjustment Date by the simple average of the
sum of the CPI for each of the last twelve months ending with such penultimate
month of the preceding year. (As an example, and for illustrative purposes only,
the Annual CPI Change for April 1, 2007 would be equal to 202.335 (the simple
average of the sum of the CPI for the last twelve months ending February 2007)
divided by 196.500 (the simple average of the sum of the CPI for the last twelve
months ending February 2006), or 1.0297.)



Annual Historical Percentage

- is defined in Paragraph 1(b) of Appendix 4 to Schedule 3.



ATC

- means Air Traffic Control.



Average Peer Group Rates

- means, with respect to any insurance coverage and as of any date of
determination, (x) the insurance rates set forth on Appendix 5 to Schedule 3,
multiplied by (y) the average percentage increase or decrease, as appropriate,
from July 1, 2008 to such date of determination, in the cost of such insurance
coverage for the five regional airlines with annual revenues per passenger mile
closest to those of Contractor, as determined by available information obtained
from public sources or reputable insurance brokers, excluding (i) any such
regional airline that experienced a major loss within the previous three years,
and (ii) any regional airline whose insurance rates are included with its major
airline partners.



Base Compensation

- is defined in Paragraph A(1) of Schedule 3.



Base Term

- is defined in Section 8.01.



Basic Rent

- is defined, with respect to any Covered Aircraft, in the Covered Aircraft
Sublease for such Covered Aircraft.



Benchmark Controllable Cancellation Number

- is defined in Paragraph B(3)(a) of Schedule 3.



Block Hour Rate

- means, for any month, the Base Compensation for such month divided by the
total number of block hours comprising the Scheduled Flights during such month.



Branded Aircraft

- is defined in Section 2.04(b).



Business Day

- means each Monday, Tuesday, Wednesday, Thursday and Friday unless such day
shall be a day when financial institutions in New York, New York or Houston,
Texas are authorized by law to close.



Cause

- means (i) bankruptcy of ExpressJet, XJT or Holdings, (ii) the suspension or
revocation of Contractor's authority to operate as a scheduled airline, (iii)
the ceasing of Contractor's operations as a scheduled airline, other than as a
result of a Labor Strike and other than any temporary cessation not exceeding 14
days in length, (iv) the occurrence of a Labor Strike that shall have continued
for 90 days or (v) a willful or intentional material breach of this Agreement by
ExpressJet, XJT or Holdings that substantially deprives Continental of the
benefits of this Agreement, which breach shall have continued for 90 days after
notice thereof is delivered to ExpressJet, XJT or Holdings, as the case may be.



Change of Control -

means:



(i) a transaction as a result of which ExpressJet, XJT or Holdings and a Major
Network Carrier (other than Continental and its successors and any Subsidiary
thereof) are legally combined;

(ii) a transaction, other than one described in clause (i) above, as a result of
which ExpressJet, XJT or Holdings acquires, directly or indirectly, beneficial
ownership of 25% or more of the capital stock or voting power of a Major Network
Carrier (other than Continental and its successors and any Subsidiary thereof);

(iii) the direct or indirect acquisition by a Major Network Carrier (other than
Continental and its successors and any Subsidiary thereof) or any Person
directly or indirectly controlling a Major Network Carrier of beneficial
ownership of 25% or more of the capital stock or voting power of ExpressJet, XJT
or Holdings;

(iv) the sale, transfer or other disposition of all or substantially all of the
airline assets of ExpressJet, XJT or Holdings on a consolidated basis directly
or indirectly to a Major Network Carrier (other than Continental and its
successors and any Subsidiary thereof) or its Affiliate, whether in a single
transaction or a series of related transactions;

(v) the sale, transfer or other disposition of all or substantially all of the
airline assets of a Major Network Carrier (other than Continental and its
successors and any Subsidiary thereof) and its Affiliates, on a consolidated
basis, directly or indirectly to ExpressJet, XJT or Holdings, whether in a
single transaction or a series of related transactions; or

(vi) the execution by ExpressJet, XJT or Holdings of bona fide definitive
agreements, the consummation of the transactions contemplated by which would
result in a transaction described in the immediately preceding clauses (i),
(ii), (iii), (iv) or (v).

Claims

- is defined in Section 10.09(a).



Continental

- means Continental Airlines, Inc., a Delaware corporation, and its successors
and permitted assigns.



Continental Airport

- means any airport at which Continental provides or arranges for the provision
of ground handling services pursuant to the Continental Ground Handling
Agreement.



Continental Currencies

- means inflight currency coupons issued by Continental that may only be
purchased at any Continental eService Center and may only be redeemed for
alcoholic beverages or headsets on any Continental or Contractor flight.



Continental Expenses

- is defined in Section 3.04.



Continental Ground Handling Agreement

- means that certain IATA Standard Ground Handling Agreement (April 1993
version) between Continental and Contractor, together with Annex A thereto
(Ground Handling Services, April 1993 version) and Annex B thereto substantially
in the form of Exhibit C to the Master Facility and Ground Handling Agreement
(or as otherwise agreed or amended) providing for the provision by or on behalf
of Continental to Contractor of ground handling services at the airports
specified therein.



Continental Marks

- is defined in Exhibit G.



Continental Premium Surcharge Amount

- is defined in Paragraph B(5)(d)(III) of Schedule 3.



Contractor

- means, collectively, ExpressJet, XJT and Holdings.



Contractor Airport

- means (i) any airport at which Contractor provides or arranges for the
provision of ground handling services pursuant to the Contractor Ground Handling
Agreement, and (ii) any other airport into or out of which Contractor operates
any Scheduled Flight and which is not a Continental Airport.



Contractor Fleet

- means all or any of the following fleets of Covered Aircraft (to the extent
that any Covered Aircraft are part of such fleet): (i) ERJ Aircraft, (ii) any
other type of regional jet aircraft (whether manufactured by Embraer or another
manufacturer) that constitutes one or more Covered Aircraft, and (iii) any
portion of such group of aircraft consisting of one or more models (for example,
ERJ-135s and ERJ-145s, or ERJ-145LRs and ERJ-145XRs), or any subgroup of such
aircraft as determined from time to time by regulatory or court order or other
governmental action (for example, all such aircraft manufactured within specific
time frames).



Contractor Ground Handling Agreement

- means that certain IATA Standard Ground Handling Agreement (April 1993
version) between Continental and Contractor, together with Annex A thereto
(Ground Handling Services, April 1993 version) and Annex B thereto substantially
in the form of Exhibit D to the Master Facility and Ground Handling Agreement
(or as otherwise agreed or amended) providing for the provision by or on behalf
of Continental to Contractor of ground handling services at the airports
specified therein.



Contractor Marks

- is defined in Exhibit H.



Contractor Premium Surcharge Amount

- is defined in Paragraph B(5)(e)(IV) of Schedule 3.



Contractor Premium Surcharge Limit

- is defined in Paragraph B(5)(e)(III) of Schedule 3.



Contractor Premium Surcharge Overflow Amount

- is defined in Paragraph B(5)(e)(V) of Schedule 3.



Controllable Cancellation

- means a cancellation of a Scheduled Flight that is not an Uncontrollable
Cancellation.



Controllable Cancellation Factor

- means, for any period of determination, the percentage of Scheduled Flights
completed during such period, excluding Uncontrollable Cancellations.



Controllable Completion Factor Incentive Rate

- is defined in Appendix 2 to Schedule 3.



Controllable On-Time Departure

- means a flight departing within 15 minutes of scheduled departure time, as
determined solely by ACARS, excluding (i) cancelled flights, (ii) flights
impacted by ATC or weather-related delays, (iii) flights impacted by Labor
Strike, (iv) unscheduled, extra section or diversion departures, or (v)
departures delayed upon Continental's request and not otherwise impacted by
weather or ATC.



Controllable On-Time Departure Rate

- means, for any period of determination, the percentage of Scheduled Flights
that are Controllable On-Time Departures.



Covered Aircraft

- means all of the aircraft listed in Section A of Schedule 1 (as amended from
time to time pursuant to the provisions of this Agreement) and presented for
service by Contractor, as adjusted from time to time for additions and
withdrawals pursuant to Article II and Article VIII (it being understood by the
parties hereto that Schedule 1 shall be revised from time to time to reflect any
such additions and withdrawals).



Covered Aircraft Sublease

- means a sublease (or lease) in effect with respect to an Covered Aircraft as
of the Effective Date between Contractor and Continental and any new sublease
(or lease) covering an Covered Aircraft entered into by Contractor and
Continental after the date hereof, which shall be substantially in the form of
the Covered Aircraft Subleases in effect as of the Effective Date (or as
otherwise agreed or amended).



CPA Records

- is defined in Section 3.05.



CPI

- means (i) the Consumer Price Index for All Urban Consumers - U.S. City
Average, All Items, Not Seasonally Adjusted Base Period: 1982-84 = 100, as
published by the Bureau of Labor Statistics, United States Department of Labor,
or (at any time when the Bureau of Labor Statistics is no longer publishing such
Index) as published by any other agency or instrumentality of the United States
of America, or (ii) at any time after the index described in clause (i) shall
have been discontinued, any reasonably comparable replacement index or other
computation published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America. If any such index shall be
revised in any material respect (such as to change the base year used for
computation purposes), then all relevant determinations under this Agreement
shall be made in accordance with the relevant conversion factor or other formula
published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America, or (if no such conversion
factor or other formula shall have been so published) in accordance with the
relevant conversion factor or other formula published for that purpose by any
nationally recognized publisher of such statistical information.



Delta

- means Delta Air Lines, Inc., a Delaware corporation, and its successors and
assigns.



Delta CPA

- means the capacity purchase agreement, dated as of June 1, 2007, by and among
Contractor and Delta as in effect on the date hereof, and as the same may be
extended pursuant to the terms thereof.



Delta CPA Aircraft

- is defined in Section 2.04(a).



Delta Pro-Rate Agreement -

means the pro-rate agreement, dated as of June 29, 2007, by and among Contractor
and Delta as in effect on the date hereof, and as the same may be extended
pursuant to the terms thereof.



Delta Pro-Rate Aircraft

- is defined in Section 2.04(b).



DOT

- means the United States Department of Transportation.



Effective Date

- is defined in Section 8.01.



Embraer

- means Empresa Brasileira de Aeronautica S.A., a Brazilian corporation with its
principal place of business in Sao Paulo, Brazil.



Embraer Contract

- means, collectively, Purchase Agreement No. GPJ-003/96 between Embraer and XJT
dated August 5, 1996, Letter of Agreement No. GPJ-004/96 between Embraer and XJT
dated August 5, 1996, Letter of Agreement No. PCJ-004A/96 among Embraer,
Continental and XJT dated August 31, 1996, Purchase Agreement No. DCT-054/98,
between Embraer and XJT dated December 23, 1998, Letter of Agreement No.
DCT-059/2000 between Embraer and XJT dated October 27, 2000, Letter of Agreement
No. DCT-055/98 between Embraer and XJT dated December 23, 1998, Letter of
Agreement No. DCT-058/2000 between Embraer and XJT dated October 27, 2000, and
EMB-135 Financing Letter of Agreement among Continental, Embraer and XJT dated
March 23, 2000, in each case including such amendments and supplements entered
into by the parties prior to the date of this Agreement.



Embraer ERJ-135 Fleet

- means all Covered Aircraft that are ERJ-135 aircraft.



Embraer ERJ-145 Fleet

- means all Covered Aircraft that are ERJ-145 aircraft.



Embraer Fleets

- means any of the Embraer ERJ-135 Fleet, the Embraer ERJ-145 Fleet or the
Embraer XRJ-145 Fleet



Embraer XRJ-145 Fleet -

means all Covered Aircraft that are XRJ-145 aircraft.



Engine

- means any jet aircraft engine that constitutes an "Engine," as such term is
defined in a Covered Aircraft Sublease for a jet aircraft, under such Covered
Aircraft Sublease.



Engine Maintenance Agreement -

means the contract entered into between Contractor and Rolls Royce, dated as of
March 21, 2001 for the maintenance of the Engines, as amended and supplemented
from time to time.



Excess Aircraft

- means, (i) at any time prior to the first anniversary of the Effective Date,
if there are more than 205 Covered Aircraft, each Covered Aircraft in excess of
205 and (ii) at any time on or after the first anniversary of the Effective
Date, if there are more than 190 Covered Aircraft, each Covered Aircraft in
excess of 190.



Excess Insurance Costs

- means, in respect of any insurance policy obtained by Contractor, the cost of
such insurance coverage, if any, in excess of the amount such insurance coverage
would have cost if Contractor and Continental had participated in a combined
placement pursuant to Section 6.04.



Excess Inventory

- means, at any time of determination, the spare engines and other rotable
parts, repairable parts, expendable parts and other miscellaneous spare parts
comprising components of the Covered Aircraft that are, in the reasonable
judgment of Contractor and as a result of a reduction in the number of Covered
Aircraft, in excess of the needs of Contractor for the provision of Regional
Airline Services at such time of determination.



Existing CPA

- is defined in the first whereas clause to this Agreement.



Existing Hub Airports

- means George Bush Intercontinental Airport in Houston, Texas, Hopkins
International Airport in Cleveland, Ohio and Newark International Airport in
Newark, New Jersey; provided, however, that the foregoing shall only constitute
Existing Hub Airports to the extent which Continental, together with its
Subsidiaries and all other regional jets operating as Continental or a direct
contractor of Continental, operates an average of more than 50 flights/day
during a relevant fiscal quarter.



ExpressJet

- means ExpressJet Airlines, Inc., a Delaware corporation, and its successors
and permitted assigns.



FAA

- means the United States Federal Aviation Administration.



Final Monthly Schedule -

means the final schedule of Scheduled Flights for the next calendar month
delivered by Continental to Contractor pursuant to Section 2.01(b).



Flight Cancellation Reconciliation

- is defined in Paragraph B(3) of Schedule 3.



Flight Hour Agreements

- means, collectively, (i) the Engine Maintenance Agreement, (ii) that certain
agreement relating to Avionics between Contractor and Honeywell, (iii) that
certain agreement relating to Starter Control System between Contractor and
Honeywell, (iv) that certain agreement relating to Lighting between Contractor
and Honeywell, (v) that certain agreement relating to PRSOV between Contractor
and Honeywell, (vi) that certain agreement relating to AHRS between Contractor
and Honeywell, (vii) that certain agreement relating to Sensors between
Contractor and Goodrich, (viii) that certain agreement relating to Access
between Contractor and Goodrich, (ix) that certain agreement relating to ECS
between Contractor and Hamilton Sundstrand, (x) that certain agreement relating
to Wheels and Brakes between Contractor and Goodrich, (xi) that certain
agreement relating to Tires between Contractor and Goodyear, (xii) that certain
agreement relating to APU between Contractor and Hamilton Sundstrand, in each
case in effect as of the Effective Date, (xiii) any other maintenance agreement
related to an Original Aircraft, payment for which is determined by hours,
cycles or similar metrics and (xiv) any replacement, amendment or termination of
any of the foregoing.



Fuel Purchasing Agreement

- means that certain Fuel Purchasing Agreement, dated as of January 1, 2001,
between Continental and Contractor, in the form attached hereto as Exhibit F (or
as otherwise agreed or amended).



Holdings

- means ExpressJet Holdings, Inc., a Delaware corporation, and its successors
and permitted assigns.



Identification

- means the Continental Marks, the aircraft livery set forth on Exhibit H, the
Continental flight code and other trade names, trademarks, service marks,
graphics, logos, employee uniform designs, distinctive color schemes and other
identification selected by Continental in its sole discretion for the Regional
Airline Services to be provided by Contractor, whether or not such
identification is copyrightable or otherwise protected or protectable under
federal law.



Immediate Withdrawal Election -

is defined in Section 8.03(a)(i).



Indemnified Party

- is defined in Section 7.03.



Indemnifying Party -

is defined in Section 7.03.



Indemnity Notice

- is defined in Section 7.03.



Invoiced Amount

- is defined in Section 3.06(a).



Labor Strike

- means a labor dispute, as such term is defined in 29 U.S.C. Section 113(c)
involving Contractor and some or all of its employees, which dispute results in
a union-authorized strike occurring after the National Mediation Board has
released the Contractor and such employees to self-help and the 30-day
"cooling-off" period relating thereto shall have expired.



LLP

- means engine life limited parts and landing gear as defined in Contractor's
maintenance program.



Major Loss

- means an aviation-related accident or incident that results in the combined
policy insurance providers establishing a reserve in an amount greater than the
aggregate combined base premium amount for the year in which such accident or
incident occurs, net of contribution from or subrogation against any third
parties.



Major Network Carrier

- means Alaska Airlines, American Airlines, Delta Air Lines, Northwest Airlines,
Southwest Airlines, United Air Lines and US Airways, and each of their
respective parents and subsidiaries (and any successor to each of the foregoing
entities), and any entity that acquires substantially all of the airlines assets
of any of the foregoing entities (and any successor to each of the foregoing
entities).



Master Facility and Ground Handling Agreement

- means that certain Amended and Restated Master Facility and Ground Handling
Agreement, dated as of the date hereof, between Continental and Contractor, in
the form attached hereto as Exhibit C (or as otherwise agreed or amended).



Original Aircraft

- means any aircraft set forth on Schedule 1.



Person

- means an individual, partnership, limited liability company, corporation,
joint stock company, trust, estate, joint venture, association or unincorporated
organization, or any other form of business or professional entity.



Reasonable Operating Constraints

- means the reasonable constraints on the operation of Scheduled Flights imposed
by the aircraft type, maintenance requirements, crew training requirements,
aircraft rotation requirements, and route authorities, slots and other
applicable regulatory restrictions on flight schedules.



Reconciled Expenses

- is defined in Paragraph B(4)(a) of Schedule 3.



Regional Airline Services

- means the provisioning by Contractor to Continental of Scheduled Flights using
the Covered Aircraft in accordance with this Agreement.



Replacement Aircraft

- means an aircraft that is the same aircraft type, is substantially the same
age (or newer), has substantially the same passenger configuration and is in
substantially the same operating condition (or better) as the aircraft that is
being so replaced.



Replacement Date

- is defined in Section 2.06(b).



Retained Aircraft

- is defined in Section 2.04(b)(ii).



Revenue-Risk Aircraft

- is defined in Section 2.04(b).



Scheduled ASMs

- means, for any period of calculation, the available seat miles for all
Scheduled Flights during such period of calculation.



Scheduled Flight

- means a flight by a Covered Aircraft as determined by Continental pursuant to
Section 2.01(b) or Section 2.01(c).



Slot or Rate Authorization -

is defined in Section 4.09.



Spare Aircraft

- means any Covered Aircraft that is designated by Contractor as spare aircraft
pursuant to Section 2.01(c), which may be used by Contractor to replace another
aircraft in the operation of a Scheduled Flight or flights operated by other
Continental service providers that otherwise would be cancelled or as otherwise
provided in Section 2.01(c).



Subsidiary

- means, as to any Person, (a) any corporation more than 50% of whose stock of
any class or classes having by the terms thereof ordinary voting power to elect
a majority of the directors of such corporation (irrespective of whether or not
at the time, any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any
partnership, association, joint venture, limited liability company, joint stock
company or any other form of business or professional entity, in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.



System Flight Disruption

- means the failure by Contractor to complete at least 90% of the aggregate
Scheduled ASMs in any three consecutive calendar months, or at least 75% of the
aggregate Scheduled ASMs in any consecutive 45-day period, in each case
excluding the effect of Uncontrollable Cancellations and flight cancellations
caused solely by non-carrier specific airworthiness directives or other
non-carrier specific regulatory order; provided, that if the average number of
block hours flown per Covered Aircraft during such period is more than the
Trailing Utilization Rate, then the calculation for purposes of this definition
shall disregard that number of Scheduled ASMs for such period as is necessary to
reduce the average number of block hours flown per Covered Aircraft during such
period to such Trailing Utilization Rate; provided further, that a System Flight
Disruption shall be deemed to continue until the next occurrence of a single
calendar month in which Contractor completes at least 90% of the aggregate
Scheduled ASMs; and provided further, that completions and cancellations of
Scheduled Flights on any day during which a Labor Strike is continuing shall not
be taken into account in the foregoing calculations.



Term

- means the Base Term, as earlier terminated pursuant to Section 8.02, and any
Wind-Down Period.



Terminal Facilities

- means "Terminal Facilities" as such term is defined in the Master Facility and
Ground Handling Agreement.



Termination Date

- means the date of early termination of this Agreement, as provided in Article
VIII of this Agreement, or, if no such early termination shall have occurred,
the date of the end of the Base Term.



Trailing Utilization Rate

- means, as of any date of determination, the average number of block hours
flown per Covered Aircraft for the last completed fiscal quarter.



Uncontrollable Cancellation

- means any cancellation of a Scheduled Flight that is solely (i)
weather-related, air traffic control-related or described in Paragraph B(3)(c)
of Schedule 3, in each case as coded on Contractor's operations reports in
accordance with Continental's standard coding policies and consistent with
Contractor's past practices, (ii) directed or caused by Continental, including,
but not limited to any cancellations or delays as a result of the unavailability
of Spare Aircraft pursuant to Continental's direction under Section 2.01(c),
(iii) caused by the failure of any reservation system, or (iv) caused by damage
to any Covered Aircraft and such damage is caused by Continental or its designee
(other than Contractor) providing ground handling and related services for such
Covered Aircraft.



Uncovered Aircraft

- means those Original Aircraft owned, leased or operated by Contractor, other
than Covered Aircraft.



Uncovered Aircraft Sublease

- means a sublease (or lease) in effect with respect to an Uncovered Aircraft as
of the Effective Date between Contractor and Continental and any new sublease
(or lease) covering an Uncovered Aircraft entered into by Contractor and
Continental after the date hereof, which shall be substantially in the form of
the Uncovered Aircraft Subleases in effect as of the Effective Date (or as
otherwise agreed or amended).



Wind-Down Period

- means the period after the Termination Date and until the time when the last
Covered Aircraft has become an Uncovered Aircraft or has been returned to
Continental (or its designee), as applicable.



Wind-Down Schedule -

means the schedule, determined as provided in Article VIII of this Agreement,
for Covered Aircraft to become Uncovered Aircraft or be returned to Continental
(or its designee), as applicable.



XJT

- means XJT Holdings, Inc., a Delaware corporation (formerly ExpressJet
Airlines, Inc.), and its successor and permitted assigns.



EXHIBIT B



[Reserved.]



 

 

EXHIBIT C

Master Facility and Ground Handling Agreement



 

AMENDED AND RESTATED

MASTER FACILITY

AND

GROUND HANDLING AGREEMENT



among



Continental Airlines, Inc.



ExpressJet Holdings, Inc.



and



ExpressJet Airlines, Inc.



 

 

Executed as of January 1, 2001

Amended as of November 1, 2003

Amended and Restated as of June 5, 2008

AMENDED AND RESTATED



MASTER FACILITY AND GROUND HANDLING AGREEMENT

 

This Amended and Restated Master Facility and Ground Handling Agreement (this
"Agreement"), dated as of June 5, 2008, is among Continental Airlines, Inc., a
Delaware corporation ("Continental"), ExpressJet Holdings, Inc., a Delaware
corporation ("Holdings"), and ExpressJet Airlines, Inc., a Delaware corporation
and a wholly owned subsidiary of Holdings ("ExpressJet" and, collectively with
Holdings, "Contractor").

WHEREAS,

Continental, Holdings and ExpressJet are parties to that certain Second Amended
and Restated Capacity Purchase Agreement, dated as of June 5, 2008 (as amended
from time to time), among such parties and XJT Holdings, Inc. (as so amended,
the "Capacity Purchase Agreement");



WHEREAS

, Continental, Holdings and ExpressJet are parties to that certain Master
Facility and Ground Handling Agreement dated as of January 1, 2001, as amended
prior to the date hereof (the "Original MFA"), in which they established the
terms by which both Continental and Contractor will use and share airport
facilities in furtherance of the Capacity Purchase Agreement, to include,
without limitation, the mutual or coordinated use of airport facilities at any
airport in or out of which Continental operates any flight or Contractor
operates any Scheduled Flight, and the terms by which each of them will provide
certain ground handling services for the other at certain airports in
furtherance of the Capacity Purchase Agreement;



WHEREAS,

Continental, Holdings and ExpressJet desire to amend certain provisions of the
Original MFA as more fully set forth herein;



WHEREAS, the parties are entering into the Capacity Purchase Agreement and the
other Ancillary Agreements as an integral part of this Agreement; and

NOW, THEREFORE,

in consideration of the foregoing premises and the mutual covenants and
obligations hereinafter contained, the parties agree to amend the Original MFA
and to restate it in its entirety as the Amended and Restated Master Facility
and Ground Handling Agreement, as follows:



Section 1. Defined Terms. Capitalized terms used in this Agreement (including,
unless otherwise defined therein, in the Exhibits, Schedules and Annexes to this
Agreement) and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Capacity Purchase Agreement. The following terms
shall have the meanings set forth below:



"Airport Facilities" shall mean all Terminal Facilities and Non-Terminal
Facilities.



"Airport Authority" shall mean any municipal, county, state or federal
governmental authority, or any private authority, owning or operating any
Applicable Airport with authority to lease, convey or otherwise grant rights to
use any Airport Facilities.



"Applicable Airport" shall mean any Continental Airport or Contractor Airport.



"CLE Primary Hangar" shall mean the aircraft maintenance hangar located at 19200
Primary Road, Cleveland, Ohio, 44135.

"Continental Airport" shall mean any airport at which Continental provides or
arranges for the provision of ground handling services pursuant to the
Continental Ground Handling Agreement.



"Continental Ground Handling Agreement" shall mean that certain IATA Standard
Ground Handling Agreement (April 1993 version) between Continental and
Contractor, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit C hereto (or
as otherwise agreed) providing for the provision by or on behalf of Continental
to Contractor of ground handling services at the airports specified therein.



"Contractor Airport" shall mean any airport at which Contractor provides or
arranges for the provision of ground handling services pursuant to the
Contractor Ground Handling Agreement, and any other airport into or out of which
Contractor operates any Scheduled Flight and which is not a Continental Airport.



"Contractor Facilities" shall mean the Contractor Terminal Facilities and the
Contractor Non-Terminal Facilities.



"Contractor Ground Handling Agreement" shall mean that certain IATA Standard
Ground Handling Agreement (April 1993 version) between Contractor and
Continental, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit D hereto (or
as otherwise agreed) providing for the provision by or on behalf of Contractor
to Continental and, at Continental's request from time to time, its codeshare
partners, of ground handling services at the airports specified therein.



"Contractor Non-Terminal Facility" shall mean any Non-Terminal Facility to the
extent owned, leased, subleased or otherwise retained or used by Contractor as
of January 1, 2001, and any Non-Terminal Facility to the extent owned, leased,
subleased or otherwise retained or used by Contractor pursuant to Section 2
after January 1, 2001 for the provision of Contractor Services.



"Contractor Services" shall mean Regional Airline Services as contemplated by
the Capacity Purchase Agreement and the ground handling services contemplated by
the Contractor Ground Handling Agreement.



"Contractor Terminal Facility" shall mean any Terminal Facility to the extent
owned, leased, subleased or otherwise retained or used by Contractor as of
January 1, 2001, and any Terminal Facility to the extent owned, leased,
subleased or otherwise retained or used by Contractor pursuant to Section 2
after January 1, 2001 for the provision of Contractor Services.



"IAH Express Training Center" shall mean the training center located at 17445
JFK Boulevard, Houston, Texas, 77032.

"Non-Terminal Facilities" shall mean all maintenance, training, office and other
facilities and spaces leased, subleased or otherwise retained or used by a party
at an Applicable Airport or adjacent thereto that are not Terminal Facilities.



"Passenger-Related Terminal Facilities" shall mean all passenger-related
terminal facilities and spaces leased, subleased or otherwise retained or used
by a party at an Applicable Airport, including without limitation all passenger
lounges, passenger holding areas, aircraft parking positions (which may or may
not be adjacent to a passenger holding area) and associated ramp spaces, gates
(including loading bridges and associated ground equipment parking areas),
ticketing counters and curbside check-in facilities.



"Terminal Facilities" shall mean (i) all Passenger-Related Terminal Facilities
and (ii) all other terminal facilities and spaces leased, subleased or otherwise
retained or used by a party at an Applicable Airport, including without
limitation, all baggage makeup areas, inbound baggage areas, crew rooms,
in-terminal office spaces, associated employee parking areas and other terminal
facilities.



"Transfer" shall mean any lease, sublease, assignment, disposition or other
transfer.



Section 2. Lease, Use and Modification of Airport Facilities.



(a) Continental and Contractor agree that the use by Contractor of all Airport
Facilities at all Applicable Airports for the provision of Contractor Services
shall be at the direction of Continental. In furtherance of this Section 2(a),
from time to time at the request and direction of Continental and subject to
Section 2(b) and Section 2(c), and subject to the provisions of Sections 6(c)
and 6(f) relating to Transfers in connection with certain terminations,
Contractor shall:



(i) use its commercially reasonable efforts to enter into a lease, sublease or
other appropriate agreement with any Airport Authority at any Applicable Airport
for the lease, sublease or use of any Airport Facilities used or to be used in
connection with the provision of Contractor Services;



(ii) use its commercially reasonable efforts to amend, modify or terminate any
agreement with any Airport Authority at any Applicable Airport for the lease,
sublease or use of any Contractor Facilities;



(iii) use its commercially reasonable efforts to obtain the consent of any
relevant Airport Authority at any Applicable Airport for the Transfer to
Continental or its designee of any lease, sublease or other agreement in respect
of any Contractor Facilities, or for the right of Continental or its designee to
use any Contractor Facilities;



(iv) enter into a sublease substantially in the form of Exhibit A hereto (or as
otherwise agreed) for the sublease to Continental or its designee of
Contractor's interest in any Contractor Facility;



(v) enter into an assignment substantially in the form of Exhibit B hereto (or
as otherwise agreed) for the assignment to Continental or its designee of
Contractor's interest in any Contractor Facility;



(vi) enter into a sublease substantially in the form of Exhibit A hereto (or as
otherwise agreed) for the sublease to Contractor of Continental's interest in
any Airport Facility at any Applicable Airport used or to be used in connection
with the provision of Contractor Services;



(vii) enter into an assignment substantially in the form of Exhibit B hereto (or
as otherwise agreed) for the assignment to Contractor of Continental's interest
in any Airport Facility at any Applicable Airport used or to be used in
connection with the provision of Contractor Services; and



(viii) take any other action reasonably requested by Continental in furtherance
of this Section 2(a).



(b) The assignments and subleases to be entered into pursuant to Section 2(a)
shall be subject to the rights of the Applicable Airports in such Airport
Facilities and to the receipt of all necessary consents from Airport Authorities
and other third parties to such sublease or assignment.



(c) Notwithstanding any other provision of this Section 2, but without limiting
any other provision hereof, including without limitation Section 7 hereof,
Contractor shall not be required to sublease or assign to Continental or its
designee any interest of Contractor in any Contractor Non-Terminal Facility;
provided that the provisions of this Section 2(c) shall not apply at any time
from and after any Termination Date occurring pursuant to Continental's
termination of the Capacity Purchase Agreement pursuant to Section 8.02(a) or
8.02(b) thereof.



(d) Each of Contractor and Continental shall pay for all landing fees for its
flights at all Applicable Airports, and to the extent that the other party is
obligated to make such payments under any applicable lease or other agreement,
the first party hereby indemnifies and agrees to hold harmless the other party
for all such amounts. Contractor agrees that any landing fee or other credits
given to Contractor by any applicable Airport Authority in respect of Scheduled
Flights shall be for the account of Continental (and if any such credits are
applied by Contractor to the payment of any landing fees or other amounts
applicable to flights other than Scheduled Flights, Contractor shall pay the
amount of any such credits to Continental).



(e) Contractor shall perform in a timely manner all obligations under all
leases, subleases and other agreements to which Contractor is or becomes a party
for the use of Contractor Facilities, including without limitation making in a
timely manner all payments of rent and other amounts due under such agreement,
and shall use commercially reasonable efforts to keep such agreements in effect
(or to promptly renew or extend such agreements on substantially similar terms
as directed by Continental); provided that Continental shall indemnify
Contractor for any amounts owed to any Airport Authority or other third party
under any such agreement as a direct result of any breach by Continental of such
agreement.



(f) Contractor shall obtain the written consent of Continental prior to entering
into any lease or other agreement for the use or modification of, or otherwise
relating to, any Contractor Terminal Facilities (or other airport facilities
which would become Contractor Terminal Facilities), or amending or modifying in
any manner any such agreement, or consenting to any of the same. Subject to the
provisions of Section 5(e), Contractor may enter into an agreement for the use
or modification of, or otherwise relating to, any Contractor Non-Terminal
Facility that is not leased or subleased from Continental without the consent of
Continental; provided that such agreement permits (or does not prohibit)
Continental's right of first refusal (or the exercise thereof) pursuant to
Section 7. Contractor may not enter into an agreement for the use or
modification of, or otherwise relating to, any Contractor Non-Terminal Facility
that is leased or subleased from Continental without the consent of Continental,
which consent shall not be unreasonably withheld; provided that it shall be
reasonable for Continental to withhold any such consent until any required
Airport Authority's consent is obtained or if such agreement would prohibit
Continental's right of first refusal pursuant to Section 7.



(g) If Contractor shall make any payment pursuant to Section 2(e), which payment
is in whole or in part in respect of facilities other than Contractor
Non-Terminal Facilities, then Continental shall promptly reimburse Contractor
for the portion of such payment in respect of facilities other than Contractor
Non-Terminal Facilities; provided that there shall be no duplication of payment
if, for example, Continental is a sublessee of Contractor with respect to some
or all of these facilities. If Continental shall make any payment pursuant to
any lease, sublease or other agreement for the use of Airport Facilities, which
payment is in whole or in part in respect of Contractor Non-Terminal Facilities,
then Contractor shall promptly reimburse Continental for the portion of such
payment in respect of such facilities; provided that there shall be no
duplication of payment if, for example, Contractor is a sublessee of Continental
with respect to some or all of these facilities; and provided further that
neither party shall be required under this Section 2(g) to reimburse the other
party for any amounts owed to any Airport Authority or other third party under
any such agreement as a direct result of any breach by the other party of such
agreement.



(h) Contractor shall give Continental at least 30 days' prior written notice
before ceasing to use any Airport Facilities for the provision of Contractor
Services, provided that no such notice shall be required with respect to
Terminal Facilities at locations where such use is ceasing because Continental
has informed Contractor that no Scheduled Flights will be scheduled in or out of
such location.



Section 3. Exclusivity. Each Contractor Terminal Facility constituting a
Passenger-Related Terminal Facility used for the provision of Regional Airline
Services shall be used by Contractor exclusively for the provision of Contractor
Services, and may not be used by Contractor in connection with any other
flights, including any flights using an Uncovered Aircraft, or for any other
purpose; provided that the foregoing limitation shall not apply to:



(i) baggage claim and other similar facilities that are leased or otherwise made
available to all air carriers at such airport on a common-use or joint-use
basis; or



(ii) to any facilities that are properly required by an Airport Authority to be
made available for use by others in accordance with any applicable agreement
that is in place as of the date hereof or has been approved by Continental under
Section 2(f).



Subject to the provisions of Article VIII of the Capacity Purchase Agreement,
each Contractor Terminal Facility that is not a Passenger-Related Terminal
Facility used for the provision of Regional Airline Services, and each
Contractor Non-Terminal Facility may be used by Contractor in connection with
other flights, including flights using Uncovered Aircraft, or for other
purposes; provided that, for so long as the number of Scheduled Flights in a
calendar month represent at least 50% of the aggregate number of Contractor's
scheduled flights of Covered and Uncovered Aircraft in such month, Contractor
shall use such facilities for the provision of Regional Airline Services in
priority to any other use of Contractor, and any other use of such facilities by
Contractor shall be subordinate to Contractor's use for the provision of
Regional Airline Services.



Section 4. Ground Handling.



(a) Each of Continental and Contractor shall enter into the Continental Ground
Handling Agreement. Notwithstanding the identity of the lessee, sublessor or
sublessee under any lease or other agreement relating to any Airport Facilities,
Continental shall use commercially reasonable efforts to provide Contractor with
access (without separate charge) to all Terminal Facilities at each Continental
Airport, and at any Contractor Airport where Continental is the lessee or
sublessee, in each case as reasonably necessary for the provision of Regional
Airline Services and as consistent with historical practices of Continental and
Contractor under the Original MFA as reasonably determined by Continental, it
being acknowledged that as of the date hereof Continental provides separate crew
break rooms at IAH, CLE and EWR without separate charge for use by Contractor
employees. In connection with Continental granting to Contractor access to any
Terminal Facilities leased by Continental pursuant to this Section 4(a),
Contractor covenants and agrees, for the benefit of Continental and its lessor,
that Contractor shall not knowingly, by its use and occupancy of such
facilities, violate any of the provisions of such lease or other agreements
relating thereto which have been made available to Contractor, and that it shall
not knowingly permit any breach of any of the obligations of Continental under
such agreements, and Contractor further agrees to release and indemnify
Continental in respect of such facilities to the same extent as provided in
Section 11 of the Form of Sublease Agreement attached hereto as Exhibit A (which
provisions are hereby incorporated by reference), as if a sublease in respect of
such facilities had been entered into by Continental and Contractor.



(b) Each of Continental and Contractor shall enter into the Contractor Ground
Handling Agreement. Notwithstanding the identity of the lessee, sublessor or
sublessee under any lease or other agreement relating to any Airport Facilities,
Contractor shall use commercially reasonable efforts to provide Continental or
its designee with access (without separate charge) to all Terminal Facilities at
each Contractor Airport, and at any Continental Airport where Contractor is the
lessee or sublessee, in each case as reasonably necessary for Continental's or
such designee's operations for which Contractor is providing ground handling
services pursuant to the Contractor Ground Handling Agreement. In connection
with Contractor granting to Continental access to any Terminal Facilities leased
by Contractor pursuant to this Section 4(b), Continental covenants and agrees,
for the benefit of Contractor and its lessor, that Continental shall not
knowingly, by its use and occupancy of such facilities, violate any of the
provisions of such lease or other agreements relating thereto which have been
made available to Contractor, and that it shall not knowingly permit any breach
of any of the obligations of Contractor under such agreements, and Continental
further agrees to release and indemnify Contractor in respect of such facilities
to the same extent as provided in Section 11 of the Form of Sublease Agreement
attached hereto as Exhibit A (which provisions are hereby incorporated by
reference), as if a sublease in respect of such facilities had been entered into
by Contractor and Continental.



(c) Contractor acknowledges that Continental intends to solicit requests for
proposal for ground handling services necessary to transition each Contractor
Airport to a Continental Airport prior to December 31, 2008 (with the
expectation that each Contractor Airport would become a Continental Airport
prior to March 31, 2009). In this regard, Continental and Contractor each agree
to use good faith efforts to cause each Contractor Airport to become a
Continental Airport prior to March 31, 2009, subject to receipt of any necessary
consent or approval from any applicable Airport Authority in connection
therewith. Additionally, Continental agrees that it will afford Contractor an
opportunity to bid on any request for proposal solicited by Continental for
ground handling services at any Contractor Airport.



Section 5. Capital Costs and Modification Designs.





(a) Contractor Funded. Contractor shall fund all capital expenditures required
to be made by Continental or Contractor under any lease or other appropriate
agreement to which either of them is a party:





(i) in connection with any Terminal Facility used for the provision of
Contractor Services at any Contractor Airport; provided, that Contractor shall
not be required to fund any expenditures that are subject to the provisions of
Section 5(b)(i);



(ii) in connection with any non-passenger-related Terminal Facility (including
crew rooms, break rooms and office space) used exclusively or dedicated
exclusively to Contractor at any Continental Airport;



(iii) in connection with any Non-Terminal Facility used for the provision of
Contractor Services, which Non-Terminal Facility is not also regularly used by
Continental, and regardless of whether such Non-Terminal Facility is located at
a Continental Airport or a Contractor Airport;



(iv) in respect of ground handling equipment of the type described in Paragraph
1.1.3 of the Continental Ground Handling Agreement as being supplied by the
Carrier (as defined therein); and



(v) in respect of any Airport Facility used for the provision of Contractor
Services at any Contractor Airport not described in clauses (i) through (iv)
above and not described in Section 5(b) below;



provided, however

, that Contractor shall not make any capital expenditures pursuant to the
foregoing clauses without the express written consent of Continental, which
consent shall not be unreasonably withheld if such capital expenditures are
required by an applicable Airport Authority or under the terms of an applicable
lease or other applicable agreement in effect as of January 1, 2001 or to which
Continental shall have consented pursuant to Section 2(f); and provided,
further, that Contractor shall not be required to make any capital expenditures
in respect of ground handling equipment of the type described in Paragraph 1.1.3
of the Contractor Ground Handling Agreement as being supplied by the Carrier (as
defined therein).





(b) Continental Funded. Continental shall fund all capital expenditures required
to be made by Continental or Contractor under any lease or other appropriate
agreement to which either of them is a party:



(i) in respect of any Terminal Facility used for the provision of Contractor
Services as required in connection with a change to the Continental Marks or the
other Identification, except for such capital expenditures made as a part of
Contractor's customary refurbishment expenditures;



(ii) in respect of any Terminal Facility used for the provision of Contractor
Services at any Continental Airport; provided, that Continental shall not be
required to fund any expenditures that are subject to the provisions of Section
5(a)(ii);



(iii) in connection with any Non-Terminal Facility regularly used by
Continental, regardless of whether such Non-Terminal Facility is also used by
Contractor for the provision of Contractor Services or whether such Non-Terminal
Facility is located at a Continental Airport or a Contractor Airport;



(iv) in respect of ground handling equipment of the type described in Paragraph
1.1.3 of the Contractor Ground Handling Agreement as being supplied by the
Carrier (as defined therein); and



(v) in respect of any Airport Facility used for the provision of Contractor
Services at any Continental Airport not described in clauses (i) through (iv)
above and not described in Section 5(a) above;



provided, however

, that Continental shall not be required to make any capital expenditures in
respect of ground handling equipment of the type described in Paragraph 1.1.3 of
the Continental Ground Handling Agreement as being supplied by the Carrier (as
defined therein).





(c) Airport Conversion. If during the Term a Contractor Airport becomes a
Continental Airport, then Continental shall purchase from Contractor at their
book value at such time (as reflected on Contractor's books) all fixtures and
other unremovable capitalized items located at the Contractor Terminal
Facilities at such Airport that either (i) have been paid for by Contractor and
consented to by Continental pursuant to the proviso to Section 5(a), or (ii) are
reflected on Contractor's books as of January 1, 2001; and provided that any
payment under this Section 5(c) shall not be in duplication of any payment made
under Section 6. If a Continental Airport becomes a Contractor Airport, then
Contractor shall have no obligation to Continental in respect of expenditures
made pursuant to Section 5(b).

(d) Reimbursements. Any reimbursement (whether or not made in the form of a
rental credit) by any Airport Authority of any capital expenditures made by
Contractor or Continental and referenced in this Section 5 shall be remitted to
the party (Contractor or Continental) that funded such capital expenditures,
except that any such reimbursement in respect of fixtures or other capitalized
items purchased by Continental pursuant to Section 5(c) shall be remitted to
Continental, and provided that any such reimbursement to Contractor shall be
applied, for all purposes relating to the Capacity Purchase Agreement, as a
reduction of book value of the asset or assets in respect of which such capital
expenditure was made.



(e) Modification Designs. The designs (including the design and construction
specifications and scope of work) for any modification of Contractor Facilities,
including without limitation all modifications funded by capital expenditures
pursuant to Section 5, or any Contractor Non-Terminal Facility that is at or
adjacent to an Existing Hub Airport, shall be generated by Continental and shall
be consistent with the Continental Marks and other Identification. The
contractors hired to make such modifications shall be selected by Continental.
All such modifications, including without limitation all modifications funded by
capital expenditures pursuant to Section 5, shall be consistent with the
requirements of the applicable leases or other relevant agreements in respect of
such Airport Facilities.



Section 6. Transfer of Terminal Facilities.



(a) Except as otherwise provided in Section 2(a), Section 5(c) or this
Section 6, during the Term Contractor shall not Transfer all or any portion of
its interest in any Contractor Terminal Facility. Any purported Transfer of an
interest in a Contractor Terminal Facility in violation of Section 2(a), Section
5(c) or this Section 6 shall be void and ineffectual ab initio.



(b) Upon the termination or other non-temporary cessation of all Scheduled
Flights into or out of any Applicable Airport at which there are any Contractor
Terminal Facilities (including in connection with the termination of the
Capacity Purchase Agreement), Continental shall provide written notice as soon
as practicable (but in no event later than 20 Business Days after such
termination or other non-temporary cessation) to Contractor of Continental's
intention to retain for itself or its designee any Contractor Terminal
Facilities at such Applicable Airport.



(c) If, pursuant to a notice delivered pursuant to Section 6(b), Continental or
its designee is retaining any or all of the Contractor Terminal Facilities, then
Continental shall purchase from Contractor, at their book value (as reflected on
Contractor's books) at the time such notice is delivered, all fixtures and other
unremovable capitalized items paid for by Contractor (with Continental's
approval pursuant to Section 5) in connection with the use of such Contractor
Terminal Facilities; provided that any payment under this Section 6(c) shall not
be in duplication of any payment made under Section 5(c). In addition,
Contractor shall use commercially reasonable efforts to assign the rights and
obligations of the lease or other applicable agreements with regard to such
Contractor Terminal Facilities to Continental or its designee, in which event
Continental shall assume such rights and obligations applicable to such
Contractor Terminal Facilities, including without limitation the obligation to
make all rental or similar payments from and after the date of such assignment,
but not including any amounts owed in respect of any breach by Contractor of
such lease or applicable agreements. Prior to the consummation of such
assignment, Contactor shall continue to fulfill its obligations under such lease
or other applicable agreements; provided that Continental shall promptly
reimburse Contractor for all rental or similar payments applicable to such
Contractor Terminal Facilities from the date of such notice until the lease or
applicable agreements are assigned, but not including any amounts owed in
respect of any breach by Contractor of such lease or applicable agreements.



(d) If, pursuant to a notice delivered pursuant to Section 6(b), Continental is
not retaining one or more of the Contractor Terminal Facilities (such Contractor
Terminal Facilities not so retained, the "Continental Rejected Facilities"),
then Contractor shall provide written notice as soon as practicable (but in no
event later than 20 Business Days after receipt of a notice pursuant to Section
6(b)) to Continental of Contractor's intention to retain or reject the
Continental Rejected Facilities; provided that if such termination of Scheduled
Flights is pursuant to a termination of the Capacity Purchase Agreement for
Cause, then, without limiting any of Continental's remedies under the Capacity
Purchase Agreement, Contractor shall retain all of the Continental Rejected
Facilities.



(e) If, pursuant to a notice delivered pursuant to, or the proviso of,
Section 6(d), Contractor is retaining any of the Continental Rejected
Facilities, then Continental's obligations under this Agreement shall terminate
with respect to those Continental Rejected Facilities as of the date of such
notice.



(f) If pursuant to a notice delivered pursuant to Section 6(d), Contractor is
not retaining one or more of the Continental Rejected Facilities (such
Continental Rejected Facilities not so retained, the "Contractor Rejected
Facilities"), then Continental shall purchase from Contractor, at their book
value (as reflected on Contractor's books) at the time such notice is delivered,
all fixtures and other unremovable capitalized items paid for by Contractor
(with Continental's approval pursuant to Section 5) in connection with the use
of the Contractor Rejected Facilities. In addition, at Continental's direction,
Contractor shall use commercially reasonable efforts to either (i) terminate the
lease or other agreement applicable with respect to any such Contractor Rejected
Facility, (ii) assign the rights and obligations of such leases or other
applicable agreements to Continental or its designee, in which event Continental
shall assume such rights and obligations applicable to such Contractor Rejected
Facilities, including without limitation the obligation to make all rental or
similar payments from and after the date of such assignment, including any
termination payments, but not including any amounts owed in respect of any
breach by Contractor of such lease or applicable agreements; provided that any
payment under this Section 6(f) shall not be in duplication of any payment made
under Section 5(c), or (iii) continue to fulfill its obligations under such
lease or other applicable agreements; provided that Continental shall promptly
reimburse Contractor for all rental or similar payments applicable to such
Contractor Rejected Facilities from the date of Contractor's notice until the
leases or applicable agreements terminate or are otherwise assigned, but not
including any amounts owed in respect of any breach by Contractor of such lease
or applicable agreements.



(g) Notwithstanding any other provision of this Section 6, if Contractor returns
to or otherwise reuses any Contractor Rejected Facility or begins the use of any
other Airport Facilities at such airport reasonably similar to any Contractor
Rejected Facility (other than at the written direction of Continental pursuant
to Section 2 or otherwise pursuant to the Capacity Purchase Agreement) within
six months of the termination or other non-temporary cessation of all Scheduled
Flights to such airport, then Contractor shall reimburse Continental for all
amounts paid to Contractor pursuant to this Section 6.



(h) For purposes of this Agreement, the parties agree that the cessation of
seasonal Scheduled Flights upon the end of the relevant season shall constitute
a temporary cessation if such Scheduled Flights are expected to resume in the
subsequent relevant season.



Section 7. Right of First Refusal for Certain Transfers.



(a) Until the fifth anniversary of the Termination Date under the Capacity
Purchase Agreement, Contractor shall not accept any offer that, if consummated,
would result in a Transfer of all or any portion of an interest in a Contractor
Facility, or a facility that was at any time during the Term a Contractor
Facility (including any Contractor Terminal Facility that was retained by
Contractor pursuant to Section 6(d) (an "Offer"), unless (x) Contractor shall
have provided written notice (an "Offer Notice") to Continental of such Offer,
setting forth all material terms and conditions upon which the proposed Transfer
is to be made, and (y) a period of 20 Business Days shall have expired after
receipt of the Offer Notice by Continental (the "Option Period"), or Continental
shall have earlier declined the Offer in writing delivered to Contractor.
Transmittal of the Offer Notice to Continental shall constitute an offer by
Contractor to Transfer the specified interest in the Contractor Facility to
Continental or its designee subject to the terms and conditions set forth in the
Offer Notice; provided that, if the Offer Notice contains non-financial terms
and conditions that are not capable of being matched by Continental on
commercially reasonably terms, then Continental and Contractor shall use
commercially reasonable efforts to determine the economic value of such terms
and conditions (and the Option Period will be deemed not to have commenced until
the parties have so determined such economic value), and Continental shall be
entitled to accept the Offer Notice without matching such terms and conditions,
but rather by matching the economic value of such terms and conditions.



(b) Continental shall have the exclusive option during the Option Period to
accept Contractor's offer to Transfer the specified interest in the Contractor
Facility to Continental or its designee, subject to the terms and conditions set
forth in the Offer Notice, which option shall be exercisable during the Option
Period by written notice from Continental to Contractor. During the Option
Period, Contractor shall fully cooperate with Continental in the determination
of any material data relevant to the Transfer of the specified interest in the
Contractor Facility.



(c) If Continental shall accept the Offer in writing delivered to Contractor
during the Option Period, then Continental and Contractor shall consummate the
Transfer of the specified interest in the Contractor Facility to Continental or
its designee, subject to the terms and conditions of the Offer, within 20
Business Days after receipt of such written notice.



(d) If Continental does not accept the Offer in writing delivered to Contractor
during the Option Period, then Contractor shall be entitled to Transfer the
specified interest in the Contractor Facility within 20 Business Days after the
end of the Option Period on terms and conditions no more favorable to the
transferee than those set forth in the Offer Notice. If the Transfer is not
completed within such time period, then Contractor must again comply with all of
the provisions of this Section 7 prior to making any Transfer of the specified
interest in the Contractor Facility.



(e) Any purported Transfer of an interest in a Contractor Facility in violation
of this Section 7 shall be void and ineffectual ab initio.



8. Term. This Agreement shall terminate at the end of the Term; provided that,
any right or obligation hereunder that is specifically extended beyond the
termination of this Agreement shall be so extended.



9. Special CLE Primary Hangar Provisions. With regard to that certain Sublease
Agreement, dated effective as of January 1, 2001, between Continental and
ExpressJet relating to the CLE Primary Hangar (which the parties hereby ratify
and confirm), Continental agrees that it shall use commercially reasonable
efforts to keep in full force and effect that certain Lease By Way of
Concession, dated February 28, 2001, between Continental and the City of
Cleveland, until the Termination Date and for a period of three years
thereafter, subject to the provisions of Section 2(c) and the other provisions
hereof, and provided that nothing contained herein shall impose any obligation
on Continental to cure any default by Contractor under the Sublease Agreement
referenced above.



10. Special IAH Express Training Center Provisions. With regard to that certain
Sublease Agreement, dated effective as of January 1, 2001, between Continental
and ExpressJet relating to the IAH Express Training Center (which the parties
hereby ratify and confirm), Continental agrees that it shall use commercially
reasonable efforts to keep in full force and effect that certain First Amended
and Restated Special Facilities Lease Agreement, dated effective as of December
1, 1998, between Continental and the City of Houston, but only to the extent
that such lease relates to the IAH Express Training Center, until December 30,
2027, subject to the provisions of Section 2(c) and the other provisions hereof,
and provided that nothing contained herein shall impose any obligation on
Continental to cure any default by Contractor under the Sublease Agreement
referenced above.



11. Continental Inventory. After receipt of notice by Continental from time to
time of inventory or equipment available for acquisition from Continental,
Contractor agrees to use reasonable commercial efforts to satisfy all of its
inventory or equipment acquisition requirements by acquiring items of such
inventory and equipment from Continental.



12. Cooperation. Notwithstanding any other provision of this Agreement, each of
the parties hereto shall use commercially reasonable efforts to comply in a
timely manner with all reasonable requests of the other parties made from time
to time that are in furtherance of this Agreement.



13. Relationship of the Parties. Nothing in this Agreement shall be interpreted
or construed as establishing among the parties a partnership, joint venture or
other similar arrangement.



14. Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon the parties hereto and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by a party hereto without the prior written consent of the other
parties.



15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Agreement may be executed by
facsimile signature.



16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (excluding Texas choice-of-law
principles that might call for the application of the law of another
jurisdiction) as to all matters, including matters of validity, construction,
effect, performance and remedies.



17. Arbitration. Any Claims arising out of or related to this Agreement shall be
resolved by binding arbitration pursuant to the provisions of Section 10.09 of
the Capacity Purchase Agreement.



18. Confidentiality. Except as required by law or in any proceeding to enforce
the provisions of this Agreement, Continental, ExpressJet and Holdings hereby
agree not to publicize or disclose to any third party the terms or conditions of
this Agreement or any exhibit, schedule or appendix hereto without the prior
written consent of the other parties hereto. Except as required by law or in any
proceeding to enforce the provisions of this Agreement, Continental, ExpressJet
and Holdings hereby agree not to disclose to any third party any confidential
information or data, both oral and written, received from the other in
connection with this Agreement and designated as such by the other, without the
prior written consent of the party providing such confidential information or
data. If any party is served with a subpoena or other process requiring the
production or disclosure of any of such agreements or information, then the
party receiving such subpoena or other process, before complying with such
subpoena or other process, shall immediately notify the other parties of same
and permit said other parties a reasonable period of time to intervene and
contest disclosure or production. Upon termination of this Agreement, each party
must return to each other any confidential information or data received from the
other and designated as such by the party providing such confidential
information or data which is still in the recipient's possession or control.



19. Equitable Remedies. Each of Continental and Contractor acknowledges and
agrees that under certain circumstances the breach by Continental or Contractor
of a term or provision of this Agreement will materially and irreparably harm
the other party, that money damages will accordingly not be an adequate remedy
for such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity, may apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any breach of the
provisions of this Agreement.

20. Subject to Capacity Purchase Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the provisions of this Agreement (and any
exhibit hereto, other than the provisions of Exhibit D hereto that pertain to
airports listed on Schedule 2 thereto) shall be subject in all respects to any
provisions of the Capacity Purchase Agreement that require any true-up or
reconciliation payment be made by Continental or Contractor.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.



CONTINENTAL AIRLINES, INC.



 

By:

Name: Lawrence W. Kellner

Title: Chairman and Chief Executive Officer



 

 

EXPRESSJET HOLDINGS, INC.



 

By:

Name: James B. Ream

Title: President and Chief Executive Officer



 

EXPRESSJET AIRLINES, INC.



 

By:

Name: James B. Ream

Title: President and Chief Executive Officer



EXHIBIT A

to the Master Facility and Ground Handling Agreement



FORM OF SUBLEASE AGREEMENT

This Sublease Agreement (this "Agreement"), dated as of the __ day of
__________, by and between __________, a __________ corporation ("Sublessor"),
whose address is __________, and __________, a __________ corporation
("Sublessee"), whose address is __________.

WITNESSETH:

WHEREAS, Sublessor and Sublessee are parties to that certain Amended and
Restated Master Facility and Ground Handling Agreement dated as of June __, 2008
("Master Facility Agreement");



WHEREAS, Sublessor has entered into various agreements (such agreements, as the
same may have been or may from time to time be amended, the "Prime Agreements")
with other parties ("Prime Lessors") pursuant to which the Prime Lessors have
conferred upon Sublessor the right to use certain premises;



WHEREAS, Sublessor desires to allow Sublessee the right to use certain portions
of the premises that Sublessor has the right to use pursuant to the Prime
Agreements (such portions, together with such associated rights and privileges,
such as reasonable and necessary ingress and egress thereto to the extent
permitted by the applicable Prime Agreement, are described on Schedule 1
attached hereto and are hereinafter referred to as the "Subleased Premises");
and,



WHEREAS, Sublessee desires to hire and take said Subleased Premises as provided
herein, in accordance with the terms and conditions hereinafter set forth.



NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, Sublessor and Sublessee agree as follows:

1- Subleased Premises

a) Sublessor hereby lets unto Sublessee and Sublessee hereby hires and takes
from Sublessor the Subleased Premises in accordance with the terms and
conditions hereof.



b) Sublessee agrees and accepts the associated rights and privileges granted
under the Prime Agreements, subject, however, to the following limitations and
reservations, and subject to other terms and conditions set forth in this
Agreement:



(1) The Prime Agreements, insofar as they relate to the Subleased Premises, and
such Prime Agreements are hereby incorporated by this reference as if fully set
forth herein.



(2) Sublessee covenants and agrees, for the benefit of Sublessor and the Prime
Lessors, that it shall not, by its use and occupancy of the Subleased Premises,
violate any of the provisions of the Prime Agreements relating thereto, and that
it shall not knowingly permit any breach of any of the obligations of Sublessor
under such Prime Agreements. Sublessee covenants and agrees that this Agreement
shall be in all respects subject and subordinate to the Prime Agreements
relating thereto. Nothing contained in this Agreement shall be deemed to confer
upon Sublessee any rights that are not granted by or are in conflict with the
applicable Prime Agreement.



(3) Sublessor reserves the right to enter upon the Subleased Premises at any
time during an emergency to take such action therein as may be required for the
protection of persons or property and at other reasonable times for the purpose
of inspection, maintenance, making repairs, replacements, alterations or
improvements (to the Subleased Premises or to other areas), showing to
prospective subtenants or other users, and for other purposes permitted
elsewhere in this Agreement.

2 - CONDITION OF SUBLEASED PREMISES AND ALTERATIONS

Except to the extent that Sublessor has been granted representations or
warranties under the Prime Agreements regarding the condition of the Subleased
Premises the benefit of which may, pursuant to the applicable Prime Agreement
and applicable law, inure to Sublessee (in which case such representations and
warranties shall be deemed made by Sublessor in favor of Sublessee), Sublessee
accepts the Subleased Premises AS-IS, WITH ALL FAULTS, LATENT OR KNOWN. Subject
to the foregoing, Sublessor MAKES NO WARRANTIES, GUARANTEES, OR REPRESENTATIONS
OF ANY KIND EITHER EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, PERTAINING
TO THIS AGREEMENT OR THE PROPERTY DESCRIBED IN THIS AGREEMENT. Subject to the
foregoing, SUBLESSEE HEREBY WAIVES, AND SUBLESSOR EXPRESSLY DISCLAIMS ALL
WARRANTIES, GUARANTEES AND REPRESENTATIONS, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE, INCLUDING BUT NOT LIMITING THE GENERALITY OF THE FOREGOING, ANY
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR REGARDING THE CONDITION
OF THE PROPERTY. Subject to the forgoing, IN NO EVENT SHALL SUBLESSOR'S
LIABILITY OF ANY KIND UNDER THIS AGREEMENT INCLUDE ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES EVEN IF SUBLESSOR SHALL HAVE BEEN ADVISED OF
THE POSSIBILITY OF POTENTIAL LOSS OR DAMAGE.



Any alterations will be the sole responsibility and expense of the Sublessee and
will require the prior written approval of Sublessor and, if required under the
applicable Prime Agreement, the respective Prime Lessor.

3 - TERM

The term of this Agreement shall commence as of the date of first occupancy of
the Subleased Premises by Sublessee and (unless sooner terminated as hereinafter
provided) shall continue in effect thereafter until terminated pursuant to the
provisions of this Agreement or the Master Facility Agreement, but under no
circumstances shall it continue beyond the term of the Prime Agreement (as the
same may be extended) relating to such portion of the Subleased Premises.

4 - RENTAL

For the use of the Subleased Premises, Sublessee agrees to pay to Sublessor the
amounts set forth for each separate Subleased Premises location on Schedule 2
attached hereto.

5 - UTILITIES AND SERVICES

Sublessor shall not be liable for any interruptions of utilities or services
arising from repairs, alterations, or improvements on or about the Subleased
Premises, except (and only) to the extent that the Prime Lessor of such portion
of the Subleased Premises is liable to Sublessor for such event. Sublessee shall
pay Sublessor an equitably allocated pro rata share of any electrical, gas,
water or other utility costs associated with the use by Sublessee of the
Subleased Premises.

6 - GOVERNMENT REQUIREMENTS

Sublessee shall procure from all governmental authorities having jurisdiction
over the operations of Sublessee at the Subleased Premises, all licenses,
certificates, permits or other authorization which may be necessary for the
conduct of its operations. Sublessee shall also at all times promptly observe,
comply with, and execute the provisions of any and all present and future
governmental laws, rules, regulations, requirements, orders and directives which
may apply to the operations of Sublessee on the Subleased Premises or its
occupancy thereof.

7 - RULES, REGULATION & ADMINISTRATION

Sublessee covenants and agrees to observe and obey the applicable rules and
regulations promulgated by the applicable Prime Lessor and all reasonable rules
and regulations promulgated by Sublessor for the conduct of tenants and
subtenants at the Subleased Premises; and to observe and obey all present rules
and regulations issued by Sublessor and/or the respective Prime Lessor for
safety, health, preservation of the Subleased Premises, security and all
reasonable rules and regulations promulgated in writing in the future by
Sublessor and/or the respective Prime Lessor.

8 - OTHER OBLIGATIONS OF SUBLESSEE

Sublessee, in its use of all of the Subleased Premises and related facilities,
and in the conduct of its operations, shall:



Conduct its operations in an orderly and proper manner. Sublessee shall not
create or generate or permit the creation or generation of vibrations that could
reasonably be regarded as posing a material risk of damage to the Subleased
Premises; unreasonably loud noises; the emission of steam, gases or unpleasant
or noxious odors; nor in any other manner annoy, disturb or be offensive to
other tenants or users of the premises or common areas.



Comply with all applicable federal, state and local laws, ordinances,
regulations and orders. Without limiting the generality of the foregoing, to the
extent that the activities of Sublessee shall be subject to the same, Sublessee
shall comply with the following:



1. Compliance with Regulations. Sublessee shall comply with the regulations
relative to nondiscrimination in federally assisted programs of the United
States Department of Transportation (hereinafter "DOT") Title 49, Code of
Federal Regulations, Part 21, as they may be amended from time to time
("Regulations"), which are herein incorporated by reference and made a part of
this Agreement.



2. Nondiscrimination Generally. Sublessee shall not discriminate on the grounds
of race, color, sex, creed or national origin in the selection and retention of
subcontractors, including procurements of materials and leases of equipment.



3. Solicitations for Subcontractors, Including Procurements of Materials and
Equipment. If required by the Regulations, in all solicitations either by
competitive bidding or negotiation made by Sublessee for work to be performed
under a subcontract, including procurements of materials or leases of equipment,
each potential subcontractor or supplier shall be notified by Sublessee of
Sublessee's obligations under the Regulations relative to nondiscrimination on
the grounds of race, color, or national origin.



4. Information and Reports. Sublessee shall provide all information and reports
required by the Regulations or directives issued pursuant thereto and shall
permit access to its books, records, accounts other sources of information, and
its facilities as may be determined by the airport sponsor or the Federal
Aviation Administration (the "FAA") to be pertinent to ascertain compliance with
such Regulations, orders, and instructions. Where any information required of
Sublessee is in the exclusive possession of another who fails or refuses to
furnish this information, Sublessee shall so certify to the airport sponsor or
the FAA, as appropriate, and shall set forth what efforts it has made to obtain
the information.



5. Nondiscrimination Covenant. Sublessee hereby covenants and agrees, as a
covenant running with the land, that in the event facilities are constructed,
maintained, or otherwise operated by Sublessee on the Subleased Premises for a
purpose for which a DOT program or activity is extended or for another purpose
involving the provision of similar services or benefits, Sublessee shall
maintain and operate such facilities and services in compliance with all other
requirements imposed pursuant to 49 CFR Part 21, Nondiscrimination in Federally
Assisted Programs of the Department of Transportation, and as said Regulations
may be amended. Sublessee hereby covenants and agrees, as a covenant running
with the land: (1) that no person on the grounds of race, color, sex, creed or
national origin shall be excluded from participation in, denied the benefits of,
or be otherwise subjected to discrimination in the use of the Subleased
Premises, (2) that in the construction of any improvements on, over, or under
such Subleased Premises and the furnishing of services thereon, no person on the
grounds of race, color, sex, creed or national origin shall be excluded from
participation in, denied the benefits of, or otherwise be subjected to
discrimination, (3) that Sublessee shall use the Subleased Premises in
compliance with all other requirements imposed by or pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended. Sublessee assures that
it will comply with pertinent statutes, Executive Orders and such rules as are
promulgated to assure that no person shall, on the grounds of race, creed,
color, national origin, sex, age, or handicap be excluded from participating in
any activity conducted with or benefiting from Federal assistance.



c) Control the demeanor and appearance of its officers, and employees so as to
maintain professional standards and upon objection from Sublessor or the
respective Prime Lessor concerning the conduct, demeanor, or appearance of any
person, Sublessee shall immediately take all steps necessary to remove the cause
of the objection.



d) Not allow garbage, debris, or other waste materials (whether solid, liquid or
gaseous) to collect or accumulate on the Subleased Premises or in access and
service areas of the Subleased Premises used by Sublessee, and Sublessee shall
cause to be removed from the Subleased Premises any debris and other waste
material generated by Sublessee. Sublessee shall use all due care when effecting
removal of all such waste and shall effect such removal pursuant to the
applicable regulations existing at Subleased Premises for the removal of waste
as promulgated by the respective Prime Lessor, Sublessor or others having
jurisdiction. Sublessee shall keep all lobbies, vestibules and steps within the
Subleased Premises free from dirt and rubbish.



e) Sublessee is responsible to maintain at all times the Subleased Premises and
all equipment, fixtures, and materials used by Sublessee thereon, or in other
areas, in a clean and sanitary manner.



It is intended that the standards and obligations imposed by this section shall
be maintained or complied with by Sublessee in addition to its compliance with
any applicable governmental laws, ordinances and regulations currently in effect
or which may be enacted.

9 - MAINTENANCE AND REPAIR

a) Sublessee shall take good care of the Subleased Premises while they are under
Sublessee's control and shall make or cause to be made at its own expense all
installations, repairs, replacements, redecorating and other maintenance
necessary to keep the Subleased Premises, and equipment, fixtures, furnishings
and signs therein clean and in good condition and repair; all of which shall be
in accordance with the standards of the facility and of a quality and class not
inferior to the original material or workmanship. All maintenance and repair
work undertaken by Sublessee shall be done in a good and workmanlike manner,
leaving the Subleased Premises free of liens for labor and materials.



b) Sublessee shall maintain the Subleased Premises and conduct its operations in
such manner that at no time during the letting hereunder will it do or knowingly
permit to be done any act or thing upon the Subleased Premises which will
invalidate or conflict with any fire and casualty insurance policies covering
the Subleased Premises, or any part thereof, or the Subleased Premises, or any
part thereof, or which may create a hazardous condition so as to increase the
risk normally attendant upon the operations contemplated hereunder, and
Sublessee shall promptly observe and comply with any and all present and future
rules and regulations, requirements, orders and directions of Fire Underwriters
Association or of any other board or organization which may exercise similar
functions. Any increase in fire or casualty insurance premiums attributable to
Sublessee's acts or omissions under this Agreement shall be promptly reimbursed
by Sublessee, upon receipt of Sublessor's invoice therefor.

10 - RELATIONSHIP

It is expressly understood and agreed that Sublessee is and shall be an
independent contractor and operator, responsible for its acts or omissions in
connection with its use and occupancy of the Subleased Premises and any related
areas used by Sublessee.

11 - RELEASE AND INDEMNITY

Release

Sublessee agrees that Sublessor shall not be liable for any loss or damage to
any property of any persons (including property of Sublessee, its officers,
directors, employees, agents, customers, concessionaires, vendors, contractors
or invitees), occasioned by theft, fire, acts of God, or any governmental body
or authority, injunction, riot, war, other tenants of the Subleased Premises or
the premises of which the Subleased Premises are a part, or any damage or
inconvenience which may arise through repair, or alteration of the Subleased
Premises, or failure to make repairs in a timely manner, or the unavailability
of utilities, or for any other cause, except to the extent caused by the gross
negligence or willful misconduct of Sublessor or the respective Prime Lessor, it
being agreed that this release shall apply to claims resulting from the
negligence of Sublessor or such Prime Lessor. Sublessor agrees that any waivers
of claims for property damage contained in the respective Prime Agreement made
by the Prime Lessor thereunder shall inure to the benefit of Sublessee to the
extent permitted by the applicable Prime Agreement and applicable law.

Indemnity

Anything in this Agreement to the contrary notwithstanding, and without limiting
Sublessee's obligation to provide insurance pursuant to Article 12 hereunder,
Sublessee covenants and agrees that it shall indemnify, defend and save harmless
Sublessor, its affiliates (other than Sublessee), any affected Prime Lessor, and
their respective directors, officers, employees, agents, successors and assigns
("Indemnitees"), from and against all liabilities, losses, damages, penalties,
claims, costs, charges and expenses, causes of action and judgments of any
nature whatsoever, including without limitation reasonable attorney's fees,
costs and related expenses that may be imposed upon or incurred by the
Indemnitees by reason or arising out of any of the following, except if caused
by the negligence or willful misconduct of any such Indemnitee (it being
acknowledged, however, that if the indemnification obligations of Sublessor
under the respective Prime Agreement requires Sublessor to indemnify such Prime
Lessor (or other parties therein identified) Sublessee shall be required to
indemnify such Prime Lessor and other identified parties to the same extent; and
that such indemnification duties may apply even where an Indemnitee under the
applicable Prime Agreement is negligent or otherwise at fault):

a) Any occupancy, management or use of the Subleased Premises, or areas
surrounding the Subleased Premises or the service areas, parking areas, or
pedestrian areas in or around the Subleased Premises, by Sublessee or any of its
directors, officers, agents, contractors, servants, employees, licensees,
invitees, successors and assigns;

d) Any negligence on the part of Sublessee or any of its directors, officers,
agents, contractors, servants, employees, licensees, invitees, successors and
assigns;



c) Any accident, injury to or death of any person, or damage to or destruction
of any property of Sublessee or its officers, directors, employees, agents,
customers, concessionaires, vendors, contractors or invitees occurring in or on
the Subleased Premises; or



d) Any failure on the part Sublessee to comply with any of the covenants,
agreements, terms or conditions contained in this Agreement.

12 - INSURANCE

Without limiting Sublessee's obligation to indemnify Sublessor as provided for
in this Agreement, Sublessee shall procure and maintain, at its own cost and
expense, at all times during the term of this Agreement, insurance of the
following types in amounts not less than those indicated with insurers
satisfactory to Sublessor:

Comprehensive public liability insurance with limits of not less than
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
occurrence for death or bodily injury; workers compensation insurance with
statutory limits; and employer's liability insurance of not less than
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in limits.



Such insurance shall contain the following endorsements:



(1) Name Sublessor and the respective Prime Lessor, its parents and
subsidiaries, their respective directors, officers, employees, agents,
successors and assigns, as Additional Insureds as it pertains to this Agreement
and the respective Subleased Premises. Upon written notice from Sublessor,
Sublessee shall promptly cause any other party required to be named by as an
Additional Insured under the Prime Agreement to be so named.



(2) Include a Severability of Interest (Cross Liability) provision whereby such
insurance applies separately to each insured to the extent of Sublessee's
indemnity obligations hereunder.



(3) Include a breach of warranty clause in favor of the Additional Insureds,
whereby such insurance shall not be invalidated by any breach of warranty by
Sublessee.



(4) Include a blanket contractual liability clause to cover the liability and
indemnity assumed by the Sublessee under this Agreement.



(5) Provide that such insurance is primary without right of contribution from
Sublessor's insurance.



(6) Provide that Sublessor is not obligated for payment of any premiums,
deductibles, retention or other self-insurances thereunder.



(7) Provide for 30 days advance notice to Sublessor and the respective Prime
Lessor, by registered or certified mail, of any cancellation, reduction, lapse
or other material change.



(8) Include a Waiver of Subrogation clause in favor of the Additional Insureds.



The indemnities and insurance provisions contained or referred to herein shall
survive the expiration or other termination of this Agreement.

13 - ASSIGNMENT

This Agreement and the rights and obligations created hereunder may not be
assigned or delegated by Sublessee without the prior written consent of
Sublessor and, if required of Sublessor under the applicable Prime Agreement,
the applicable Prime Lessor; but subject to the foregoing, this Agreement and
the rights and obligations of the parties hereby created, shall be binding upon
and inure to the benefit of the parties hereto, their respective successors,
assigns and legal representatives. Sublessor reserves the right to assign or
transfer its interest hereunder without notice.

14 - WAIVER

The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) by the party
entitled to enforce such term, but such waiver shall be effective only if it is
in writing signed by the party against which such waiver is to be asserted.
Unless otherwise expressly provided in this Agreement, no delay or omission on
the part of any party in exercising any right or privilege under this Agreement
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement. No failure by
either party to take any action or assert any right or privilege hereunder shall
be deemed to be a waiver of such right or privilege in the event of the
continuation or repetition of the circumstances giving rise to such right unless
expressly waived in writing by the party against whom the existence of such
waiver is asserted.

15 - FORCE MAJEURE

Neither party shall be deemed in violation of this Agreement if it is prevented
from performing any of its non-monetary obligations hereunder by any labor or
industrial dispute; civil disturbance; vandalism or act of a public enemy;
shortage of labor, energy or material; court order, regulation, action or
non-action of any governmental authority; weather condition; natural disaster;
act of God; or other circumstances not reasonably within its control, and which,
with the exercise of due diligence, it is unable to overcome; provided that, the
provisions of this Article 15 shall not apply where the time period for
Sublessor to perform its obligations under the Prime Agreement would not be
extended upon the occurrence of any of the foregoing. Each party shall give the
other immediate notice of such interruption, shall make all reasonable efforts
to eliminate it as soon as possible, and at its conclusion, shall resume
performance in accordance with its obligations hereunder; provided that, neither
party shall be required to settle or compromise any strike or other labor
dispute to so eliminate such interruption.

16 - NOTICE

All notices made pursuant to this Agreement shall be in writing and shall be
deemed given upon (a) a transmitter's confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery of a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), or (b) confirmed delivery of a standard overnight courier or
delivered by hand, to the parties at the following addresses:



if to Sublessor:



[insert]



if to Sublessee:



[insert]



or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Article 16.

17 - TERMINATION

Without limiting any rights of Sublessor, either at law or in equity, to
exercise any remedies available to Sublessor as may be afforded by operation of
law, this Agreement may be terminated as follows:

a) Immediately upon termination or expiration of the respective Prime Agreement
(notwithstanding that such agreement may remain in effect as to space other than
the Subleased Premises), or upon expiration or termination of Sublessor's right
to grant Sublessee the right to occupy and use the applicable portion of the
Subleased Premises.

b) Immediately without notice to Sublessee if Sublessee files a voluntary
petition in bankruptcy or if proceedings in bankruptcy shall be instituted
against it and not dismissed within 30 days, or that a court shall take
jurisdiction of Sublessee or its assets pursuant to proceedings brought under
the provisions of any Federal Reorganization Act, or that a receiver of
Sublessee's assets shall be appointed and such taking or appointment shall not
be stayed or vacated within a period of 30 days.



c) Immediately upon written notice to Sublessee, if Sublessee fails to pay any
installment of rent or additional rent within 10 days after receipt of written
notice that the same was not paid when due.



d) Immediately upon written notice to Sublessee, if Sublessee fails to perform,
keep, and observe any of the terms, covenants or conditions herein contained on
the part of Sublessee to be performed, kept, or observed and such failure
continues for 30 days after the date of written notice thereof is sent to
Sublessee; provided that, if Sublessor would have a lesser period of time to
cure such default under the applicable Prime Agreement, then Sublessee shall
only be permitted the time period that Sublessor would be permitted to cure such
default, less 48 hours; it being further agreed that Sublessor may, but shall
not be obligated to, take any action it reasonably deems necessary or advisable
at Sublessee' expense to cure such default if such default causes interference
with Sublessor's operations or if it is determined by Sublessor, acting
reasonably, that such default is likely to result in Sublessor's loss of the use
of the Subleased Premises pursuant to the Prime Agreement.



e) Immediately by either party upon the acquisition or condemnation of the
Subleased Premises by eminent domain, in which event Sublessee shall have no
claim for the unexpired term nor a claim for any part of the award made for the
Subleased Premises.



In the event that this Agreement is terminated in accordance with the foregoing
provisions prior to the expiration of the term after a default by Sublessee
hereunder, Sublessor may (but shall not be obligated to) relet the Subleased
Premises for a term and upon any conditions it may deem proper. In no event will
Sublessee be entitled to receive any payment from Sublessor if the profits from
such reletting exceed the rental reserved to be paid hereunder by Sublessee. Any
termination by Sublessor under this section shall not affect or impair the right
of Sublessor to recover actual damages occasioned by any default by Sublessee
that may be recoverable under applicable law.

18 - SURRENDER OF SUBLEASED PREMISES

Upon expiration or other termination of this Agreement, Sublessee shall remove
all its signs, trade fixtures and any other personal property, repair all damage
caused by removal, and surrender the Subleased Premises in good order and
condition, reasonable wear and tear excepted. If Sublessee fails to surrender
possession as aforestated, Sublessor may re-enter and repossess the Subleased
Premises without further notice (any personal property therein being deemed
abandoned by Sublessee) and Sublessee hereby waives service of any notice of
intention to re-enter and/or right to redeem that may be granted by applicable
laws.

Sublessor agrees that on payment of the rents and any other payments due, and
performance of the covenants and agreements on the part of Sublessee to be
performed hereunder, Sublessee shall peaceably have and enjoy the Subleased
Premises for the uses granted to Sublessee hereunder, subject to Sublessor's
continued rights under the applicable Prime Agreement and any limitations
otherwise stated herein.

20 - CONDITIONS

It is agreed that if required under the terms of the applicable Prime Agreement,
the use of the Subleased Premises by Sublessee is subject to the consent and
approval of the applicable Prime Lessor. If written consent by any Prime Lessor
is denied after reasonable efforts by the parties hereto to obtain such consent,
then either party may, at its option (but without limiting any of Sublessor's
rights in respect of any breach of the terms hereof prior to such rescission)
rescind its signature hereon and thereafter this Agreement shall become null and
void (but only as to the portion of the Subleased Premises covered by such Prime
Agreement), and the parties shall become discharged from all further unaccrued
liabilities hereunder. If the consent of any Prime Lessor is required, then for
purposes of submittal of this Agreement for the consent of such Prime Lessor, it
is agreed that Schedule 1 may be redacted so as to describe only the portion of
the Subleased Premises as are leased by Sublessor from such Prime Lessor and so
as to set forth only the respective Prime Agreements that pertain to the
Subleased Premises.

21 - TAXES

If Sublessor shall be assessed for taxes on any of the Sublessee's leasehold
improvements, equipment, furniture, fixtures, personal property or business
operations, Sublessee shall pay to Sublessor the amount of such taxes within 10
days after delivery of a written statement thereof.

22 - SUBJECT IN ALL RESPECTS TO MASTER FACILITY AGREEMENT

Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Agreement shall be subject in all respects to the provisions
of the Master Facility Agreement.

[signature page follows]



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

SUBLESSOR SUBLESSEE

 

 

BY: __________________________ BY: ___________________________



_______________ _____________________

_______________ _____________________

_______________ _____________________

 

DATE: _______________________ DATE: _________________________

 

 

Schedules to be added:

Schedule 1 - Description of Subleased Premises

Schedule 2 - Rental Amounts for Subleased Premises

EXHIBIT B

to the Master Facility and Ground Handling Agreement



FORM OF ASSIGNMENT

This Agreement (this "Agreement") is made and entered into, and is to be
effective on, this the ____ day of ____________ (the "Effective Date"), by
____________, a ____________ corporation ("Assignor") and ____________, a
____________ corporation ("Assignee"), [and the ____________ ("Airport
Lessor")].



W I T N E S S E T H:



WHEREAS, Assignor leases space], designated on Exhibit(s) _____ attached hereto
and made a part hereof (together the "Premises"), at ____________ at the
____________ Airport, ____________ (the "Airport") under a certain [Airport Use
and Lease Agreement dated ____________, (as amended, hereinafter referred to as
the "Lease")] between Assignor and the Airport Lessor;



WHEREAS, a copy of the Lease has been provided to Assignee and is incorporated
herein by reference;



WHEREAS, Assignee operates at the Airport and from portions of the Premises;



WHEREAS, Assignor desires to assign to Assignee [all] [a portion] of Assignor's
remaining right, title and interest in the Lease [insofar (and only insofar) as
the Lease pertains to certain leased premises and improvements described on the
attached Annex 1], such space herein called the "Assigned Space" and the
improvements located within the Assigned Space are herein called the "Assigned
Space Improvements". The Assigned Space and Assigned Space Improvements are
herein called the "Assigned Premises";



WHEREAS, Assignee desires to accept such assignment from Assignor;



[WHEREAS, such assignment requires the prior written consent of the Airport
Lessor];



[WHEREAS, pursuant to the Lease, such assignment does not require the consent of
the Airport Lessor (but written notice of such assignment is required to be
given to the Airport Lessor)].



NOW, THEREFORE, in consideration of the assignment herein made and of the mutual
agreements and covenants hereinafter set forth, the parties hereto agree as
follows:



1. DEMISE AND USE



Effective on the Effective Date, Assignor hereby assigns to Assignee all of the
interest of the lessee under the Lease [insofar (and only insofar) as the Lease
pertains to the Assigned Premises].



2. ACCEPTANCE OF ASSIGNMENT



Assignee accepts the foregoing assignment of the Lease [insofar (and only
insofar) as the Lease pertains to the Assigned Premises] and covenants with
Assignor, from and after the Effective Date, to pay all rent and other charges
provided for in the Lease, as amended and to perform and observe all of the
other covenants, conditions and provisions in the Lease, as amended, to be
performed or observed by or on the part of Assignor as tenant under the Lease
[in respect of the Assigned Premises].



3. WARRANTIES



Assignor hereby warrants and covenants that (i) except for the rights and
interests of the Airport Lessor under the Lease, Assignor is now the sole owner
of all rights and interests in and to the Assigned Premises, (ii) the Lease[, as
it relates to the Assigned Premises,] is in full force and effect, (iii)
Assignor has complied with all terms and provisions of the Lease [as it relates
to the Assigned Premises] and same is not currently in default and Assignor
knows of no condition which with the passage of time or giving of notice might
constitute a default under the Lease by any party, and (iv) the Assigned
Premises and the Lease[, insofar as it relates to the Assigned Premises,] are
free from all liens and encumbrances. A copy of the Lease (and all amendments
thereto) are attached as Annex 2.



Subject to the foregoing, Assignee accepts the Assigned Premises and equipment
thereon "AS IS" and acknowledges that there is, with respect to the Assigned
Premises and equipment thereon, NO WARRANTY, REPRESENTATION, OR CONDITION OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE, and that none shall be implied by law. Except
as stated in this Agreement, Assignee acknowledges that Assignor has made no
representations with respect to the Assigned Premises or equipment. Final
determination of the suitability of the Assigned Premises or equipment for the
use contemplated by Assignee is the sole responsibility of Assignee, and
Assignor shall have no responsibility in connection with such suitability.



4. ASSIGNEE TO COMPLY WITH LEASE TERMS



Assignee agrees to perform and observe all of the covenants, conditions and
terms of the Lease relating to the period of time from and after the Effective
Date [(insofar, but only insofar, as the same related to the Assigned
Premises)], and to protect, defend, indemnify and hold harmless Assignor from
and against all claims, damages, and expenses of any kind asserted by any person
or entity, including the Lessor, arising out of the nonperformance,
nonobservance or improper performance or observance of the covenants, conditions
or terms of the Lease [(insofar, but only insofar, as the same relates to the
Assigned Premises)]. Assignor shall comply with all remaining terms of the
Lease, to the extent any non-compliance could adversely affect Assignee rights
in or to the Assigned Premises. Assignor agrees to protect, defend, indemnify
and hold harmless Assignee from and against all claims, damages, and expenses of
any kind asserted by any person or entity, including the Airport Lessor, arising
out of the nonperformance, nonobservance or improper performance or observance
prior to the Effective Date of the covenants, conditions or terms of the Lease
[(insofar, but only insofar as the same relates to or effects the Assigned
Premises)]. Nothing herein shall be construed as to obligate Assignee to be
responsible in any way for any hazardous material located in, or the
environmental condition of, the Assigned Premises as of the Effective Date to
the extent not caused by or arising from Assignee's operations.



5. APPROVALS



[This Agreement shall not become effective unless and until the consent of the
Airport Lessor is given by execution of consents for the assignments herein
made, which consents shall be requested on the standard form for such consents
by the lessor as attached hereto as Annex 3. Assignor and Assignee hereby
mutually agree to expeditiously take any and all actions, and to cooperate fully
with each other, with respect to obtaining any approvals, authorizations,
licenses or similar items that may be necessary or desirable in order to carry
out the agreements set forth herein or contemplated hereby. The parties hereto
agree to request the consent of the Lessor on the consent form attached hereto
as Annex 3. The parties agree to make such reasonable changes to such form as
may be required by Lessor.]



[Consent by Airport Lessor

. Airport Lessor, as evidenced by its execution below, does hereby consent to
this Assignment, [releases Assignor from all of its responsibilities and
obligations under the Lease that are attributable to the period of time after
the Effective Date, and] agrees to look solely to Assignee for performance of
all obligations thereafter under the Lease [as it relates to the Assigned
Premises].]





[Acknowledgement

. Assignor and Airport Lessor hereby represent to Assignee that the Lease is
currently in full force and effect, and that they know of no events of default
relating to the Lease or the Assigned Premises as of the date hereof.]





6. APPLICABLE LAW



[The laws of the State where the Assigned Premises are located shall be used in
interpreting this Agreement and in determining the rights of the parties under
it.]



7. SEVERABILITY



If any part of this Agreement is held to be invalid by final judgment of any
court of competent jurisdiction, the part held invalid shall be modified to the
extent necessary to make it valid or, if necessary, excised, and the remainder
of the Agreement shall continue to remain effective.

8. ENTIRE AGREEMENT



This Agreement contains the entire agreement between the parties with respect to
its subject matter and may not be changed in any way, except by a written
instrument executed by the parties and, if necessary, approved by the Airport
Lessor.



9. SUCCESSORS AND ASSIGNS



The provisions of this Agreement shall be binding on the parties, their
successors and assigns.



IN WITNESS WHEREOF, the parties have properly executed this Agreement effective
the date first above written.



ATTEST: [ASSIGNOR]



____________________________ BY:_____________________________



TITLE:__________________________



DATE:__________________________



 

ATTEST: [ASSIGNEE]



____________________________ BY:_____________________________



TITLE:__________________________



DATE:



 

 

[Consent of Airport Lessor



 

By: _________________________

Name:

Title:



Date: _______________________]



 

Exhibits to be Attached:



Annex 1 - Description of Assigned Space

Annex 2 - Copy of Lease

Annex 3 - Request for Consent



ANNEX 1

to the Form of Assignment







DESCRIPTION OF ASSIGNED SPACE



ANNEX 2

to the Form of Assignment





COPY OF LEASE



ANNEX 3

to the Form of Assignment





REQUEST FOR CONSENT TO ASSIGNMENT

 

____________, a ____________ corporation ("Assignor") and ____________, a
____________ corporation ("Assignee") hereby apply to the [____________] (the
"Airport Lessor") for its consent to an Assignment attached as Exhibit "A" and
dated ____________ (the "Effective Date"), for premises described therein (the
"Assigned Premises") as required by the [____________ Use and Lease Agreement]
(the "Agreement") with ____________ for certain premises at ____________
Airport. As consideration for the granting of the aforesaid consent and without
limitation of any right or remedy of the Airport Lessor as set out in the
Agreement, Assignor and Assignee agree with the Airport Lessor as follows:



1. Assignor represents to Assignee that to its knowledge as of the date hereof,
the agreement dated ____________, by and between the Airport Lessor, as Lessor,
and Assignor, as Lessee, is in full force and effect and there are no rental
fees in arrears and no notices of termination or default are outstanding.



2. The parties hereto recognize and agree that the cancellation, termination, or
expiration of the Agreement shall serve to terminate Assignor's and Assignee's
rights and obligations concerning the Assigned Premises.



3. All notices to Assignee (as Lessee) with respect to the Assigned Premises
pursuant to the Agreement shall hereinafter be sent to Assignee at the following
address:

_______________

_______________

_______________

4. In addition, it is expressly understood and agreed as follows:



That by the granting of this consent to Assignment, the Airport Lessor is not
consenting in advance to any future subleases or assignments of the Assigned
Premises or any other facilities by [either Assignor or] Assignee.


That no future amendment, modification or alteration to the Assignment shall be
or become effective without prior notice to and approval by the Airport Lessor
if required by the provisions of the Agreement.



That Airport Lessor, as evidenced by it execution of this consent below,
[releases Assignor from all of its responsibilities and obligations under the
Lease that are attributable to the period of time after the Effective Date, and]
agrees to look solely to Assignee for performance of all obligations thereafter
under the Lease [as it relates to the Assigned Premises].



[That Assignor and Airport Lessor hereby represent to Assignee that the Lease is
currently in full force and effect, and that they know of no events of default
relating to the Lease or the Assigned Premises as of the date hereof.]



The parties accept the foregoing acknowledgments and agreements and the Airport
Lessor hereby consents to the Assignment attached as Exhibit "A". However, the
terms of the Agreement and this Request for Consent shall prevail over any
conflicting terms or provisions contained in Exhibit "A" hereto.

FOR THE AIRPORT LESSOR: FOR [ASSIGNOR]:

APPROVED APPROVED

 

________________________________ ________________________________

Name: Name:

Title: Director, Department of Aviation Title:____________________________

Date:__________________________ Date:___________________________

 

 

FOR [ASSIGNEE]:

APPROVED

ATTEST/SEAL:

________________________________ _________________________________

Name: Name:

Title: Corporate Secretary Title:_____________________________

Date:____________________________ Date:_____________________________



EXHIBIT C

to the Master Facility and Ground Handling Agreement



FORM OF CONTINENTAL GROUND HANDLING AGREEMENT

(Continental as Handling Company, Contractor as Carrier)





AHM 810 - Annex B



STANDARD GROUND HANDLING AGREEMENT

SIMPLIFIED PROCEDURE

ANNEX B.SYS.0 - LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES

to the Standard Ground Handling Agreement (SGHA) of April 1993

Between: ExpressJet Airlines, Inc.

700 Sam Houston Parkway West

Suite 200

Houston, Texas 77067

(hereinafter referred to as the "Carrier")

And: Continental Airlines, Inc.

1600 Smith

Mail Stop HQSLG

Houston, Texas 77002

(hereinafter referred to as the "Handling Company")

effective from: January 1, 2001

This Annex B.SYS.0

for the location : The Handling Company shall provide ground handling services
as provided herein for Scheduled Flights at the airports set forth on Schedule 1
hereto.

In addition to the airports on Schedule 1, the Handling Company shall also
provide ground handling services to the Carrier for Scheduled Flights pursuant
to the terms hereof at each additional airport to which Scheduled Flights are
scheduled to fly after the date hereof (each, a "New Airport") unless (i) at the
time of commencement of Scheduled Flights to such New Airport, the Handling
Company does not fly any flights to such airport; (ii) in the calendar month in
which such Scheduled Flights commence, such New Airport would be the first,
second or third New Airport at which the Handling Company would not provide
services to the Carrier pursuant to the terms hereof; and (iii) the Handling
Company gives at least 90 days' prior written notice (or such shorter period of
time as is reasonably practicable) before the commencement of Scheduled Flights
to such New Airport that the Handling Company will not provide ground handling
services at such airport. Schedule 1 shall be amended to reflect each such
addition.

The Handling Company may elect, upon at least 90 days' prior written notice to
the Carrier, to provide ground handling services to the Carrier at any other
airport to which Scheduled Flights fly at the time of such election. Schedule 1
shall be amended to reflect each such addition. In this regard, Carrier
acknowledges that Handling Company has provided Carrier with proper written
notice that Handling Company or its designee will provide ground handling
services hereunder at 11 stations effective on September 7, 2008 (AVL, BHM, DAL,
TYS, and VPS), September 16, 2008 (CAE, GSP, and SAV), and September 21, 2008
(JAN, LEX, and XNA).

Notwithstanding the foregoing, the Handling Company may elect to terminate the
provision of services by the Handling Company pursuant hereto at any airport
upon at least 90 days' prior written notice to the Carrier and in any event only
at such time as the Carrier, using its commercially reasonable efforts, is able
to provide the ground handling services provided by the Handling Company
hereunder with respect to Scheduled Flights at such airport. In addition, the
provisions of this agreement shall terminate with respect to any airport to
which Scheduled Flights cease to be scheduled (other than a temporary cessation,
it being understood that the cessation of seasonal Scheduled Flights upon the
end of the relevant season shall constitute a temporary cessation if such
Scheduled Flights are expected to resume in the subsequent relevant season).
Schedule 1 shall be amended to reflect each such termination.

is valid from: July 1, 2008

and replaces: Annex B SYS.0 dated as of January 1, 2001, as previously amended.

Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the "Main Agreement") or in Annex A thereto, shall have
the meanings given to such terms in the Second Amended and Restated Capacity
Purchase Agreement among the Carrier, the Handling Company and ExpressJet
Holdings, Inc., the Carrier's parent, as amended from time to time (the
"Capacity Purchase Agreement" or "CPA") or the Amended and Restated Master
Facility and Ground Handling among the Carrier, the Handling Company and
ExpressJet Holdings, Inc., as amended from time to time.

This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. By
signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A. The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
"Agreement."



PARAGRAPH 1 - HANDLING CHARGES

1.1 The Handling Company shall provide the services of Annex A enumerated below
for the Carrier's Scheduled Flights at the locations set forth above:



1.1.1. For services of the Annex A in its:



SECTION 1 - REPRESENTATION AND ACCOMMODATION:

1.1.2., 1.1.3., 1.1.4.

1.2.1., 1.2.2, 1.2.3.

SECTION 2 - LOAD CONTROL AND COMMUNICATION:

2.1.1, 2.1.2, 2.1.3.

2.2.1., 2.2.2., 2.2.3.

SECTION 4 - PASSENGERS AND BAGGAGE:

4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7.(in accordance with the
Baggage Resolution System Agreement)., 4.1.8, 4.1.10(b) (if applicable), 4.2.,
4.3., 4.4.1., 4.4.2. (a), 4.4.4. (a)(c), 4.4.5., 4.4.6., 4.4.7.

SECTION 5 - CARGO AND MAIL:

5.1. thru 5.5 (CO's cargo products)

SECTION 6 - RAMP:

6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request at ad hoc rate), 6.3.,
6.4.1.(b).,6.4.3., 6.4.4., 6.4.5., 6.4.6. (a)(b), 6.4.7., 6.4.8., 6.4.9.,
6.4.12., 6.5.1. (on request at ad hoc rate), 6.6.1., 6.7.1.

SECTION 7 - AIRCRAFT SERVICING:

7.2.2., 7.3., 7.6.2. (ad hoc rates apply)

SECTION 8 - FUELING AND OIL:

8.1.1., 8.1.2., 8.1.12.

SECTION 10 - FLIGHT OPERATIONS AND CREW ADMINISTRATION:

10.1.1., 10.1.2., 10.1.4., 10.2.1., 10.2.2.(c), 10.2.5., 10.2.6., 10.2.7.,
10.5.1.

SECTION 12 - CATERING SERVICES:

12.1.1., 12.1.2.

SECTION 14 - SECURITY:

14.1., 14.2., 14.4., 14.5.(GSC)

1.1.2. NO SEPARATE FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:

The ground handling services to be provided hereunder shall be provided in
consideration of the mutual obligations of the Handling Company and the Carrier
set forth in the Capacity Purchase Agreement among the Carrier, the Handling
Company and ExpressJet Holdings, Inc., the Carrier's parent, with no fee charged
hereunder; provided that the additional charges specified in Paragraph 2 below
shall apply when applicable; and provided further that the Carrier will be
responsible for all airport landing fees and other airport taxes or charges, and
shall make payment directly therefor.

1.1.3 EQUIPMENT PROVIDED BY CARRIER:

Notwithstanding anything contained in Paragraph 1.1.1 to the contrary, at each
airport that does not constitute a Hub Airport (and excluding airports that
transition from Contractor Airports to Continental Airports on or after June 1,
2008 (a "Transitioned Airport")), if requested by Handling Company, the Carrier
shall be responsible for supplying all ground handling equipment that is usable
only for regional jets or turboprops of the type used by Contractor for
Scheduled Flights (as opposed to other types of jets flown by the Handling
Company), which, as of the date hereof, is the equipment set forth on Schedule 2
hereto, and which equipment may not be used by Handling Company for any purpose
other than providing ground handling services to Carrier, except that such
equipment may be used by Handling Company to provide ground handling to any
codeshare partners of Handling Company. At all Hub Airports, the Handling
Company shall be responsible for supplying such equipment. As between Handling
Company and Carrier, Handling Company shall be responsible for supplying all
other ground handling equipment necessary for the provision of ground handling
services hereunder. Additionally, it is acknowledged that Carrier may arrange
for the provision by a third party of any equipment otherwise required to be
provided by Carrier hereunder and in this regard, Handling Company and Carrier
shall use good faith efforts to coordinate with each other concerning the
provisioning of any such equipment. From and after the date that an airport
becomes a Transitioned Airport, Handling Company will not be responsible for any
depreciation expenses relating to any ground handling equipment previously
provided by Carrier at such Transitioned Airport, unless such equipment is
placed into service in support of Scheduled Flights at another airport.

PARAGRAPH 2 - ADDITIONAL CHARGES

Services in Annex A which are not included in Paragraph 1 of this Annex and all
other additional services that are available and that are agreed to be provided
to Carrier in respect of Scheduled Flights will be provided by Handling Company
at no additional charge.

PARAGRAPH 3 - DISBURSEMENTS

3.1 At the Handling Company's request, disbursements made on behalf of the
Carrier shall be reimbursed to the Handling Company at cost.

PARAGRAPH 4 - SETTLEMENT OF ACCOUNT

4.1 Notwithstanding Article 7.2 of the Main Agreement, settlement of account
shall be effected in accordance with the relevant provisions of the CPA,
including any applicable setoff provisions).

PARAGRAPH 5 - TERMINATION OF AGREEMENT

5.1 This Agreement may be terminated by either party at any time following the
termination of the Capacity Purchase Agreement; provided, that this Agreement
may not be terminated pursuant to this sentence during the Wind-Down Period with
respect to any location to which Scheduled Flights continue to fly during such
Wind-Down Period. If the Carrier fails to make payments as agreed upon in
Paragraph 4.1., the Handling Company may terminate the agreement upon
twenty-four (24) hours notice by letter, teletype or facsimile.

PARAGRAPH 6 - TRANSFER OF SERVICES

6.1 In accordance with Article 3.1 of the Main Agreement, the Handling Company
may subcontract the services of Annex A as necessary in order to support the
Carrier's operation.

PARAGRAPH 7 - OTHER MODIFICATIONS TO MAIN AGREEMENT

7.1 Sections 2.2. 3.2, 11.4, 11.5, 11.6, 11.7, 11.10 and Article 9 of the Main
Agreement shall not apply to this Agreement.

7.2 Handling Company and Carrier agree that all third-parties engaged by Carrier
or Handling Company as of the date hereof, or engaged by Handling Company after
the date hereof, to provide ground handling services to Carrier at any of the
airports listed on Schedule 1 hereto are hereby approved for all purposes of
Section 3.1 and Section 3.2, as appropriate, of the Main Agreement.

7.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas as provided in Section 10.15 of the CPA.

7.4 Carrier specifically acknowledges that Article 8 of the Main Agreement
provides that Handling Company is not to be responsible for, and that Carrier is
to indemnify Handling Company in respect of, legal liability for certain claims
arising out of the provision of ground handling services even in circumstances
where Handling Company is negligent, and Carrier agrees not to contend
otherwise.

7.5 Any Claims arising out of or related to this Agreement shall be resolved by
binding arbitration pursuant to the provisions of Section 10.09 of the CPA as if
such provisions applied to the subject Claim(s).



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the 1st day of
January, 2001.

Handling Company: Carrier:

Continental Airlines, Inc.


ExpressJet Airlines, Inc.





BY: BY:



NAME: Lawrence W. Kellner NAME: James B. Ream



TITLE: Chairman and CEO TITLE: President and CEO



DATE: June __, 2008 DATE: June __, 2008

 

 

Schedule 1 Airports

Schedule 2 Carrier Equipment



 

 



AHM 810 - Annex B





Schedule 1



AIRPORTS

Continental Airports



 

DOMESTIC

ABQ

AEX

ATL

AUS

AVL Eff September 7, 2008

BDL

BHM Eff September 7, 2008

BNA

BOS

BPT

BTR

BUF

BWI

CAE Eff September 16, 2008

CHS

CLE

CLT

CLL

CMH

COS

DAL Eff September 7, 2008

DCA

DEN

DFW

DTW

ELP

ERI

EWR

GRK

GSO

GSP Eff September 16, 2008

HPN

IAH

IND

JAN Eff September 21, 2008

JAX

JFK

LCH

LEX Eff September 21, 2008

LGA

MCI

MCO

MFE

MIA

MLU

MSP

MSY

MJT

MYR

OKC

ORD

ORF

PBI

PHL

PHX

PNS

PVD

RDU

RIC

RSW

SAT

SAV Eff September 16, 2008

SHV

SLC

SRQ

STL

TPA

TUL

TUS

TYS Eff September 7, 2008

VPS Eff September, 7, 2008

XNA Eff September 21, 2008



MEXICO

ACA

AGU

BJX

CME

CUU

DGO

GDL

HUX

LOV

LTO

MEX

MLM

MTY

MZT

OAX

PBC

PVR

QRO

SJD

SLP

SLW

TAM

TLC

TRC

VER

VSA

ZIH

ZLO



CARIBBEAN

NAS





CANADA

YHZ

YOW

YQB

YQM

YUL

YYT

YYZ



 

 

 

AHM 810 - Annex B



Schedule 2



CARRIER EQUIPMENT



 

RJ Towbar



28.5V GPU



RJ Carry-On Gate Check Bag Cart



RJ Passenger Stairs



RJ Passenger Lift



8,000 LB Draw Bar Pull Pushback Tractor



Low Profile Lavatory Cart



75 Gallon Capacity Water Cart



 



AHM 810 - Annex B





 

EXHIBIT D

to the Master Facility and Ground Handling Agreement



CONTRACTOR GROUND HANDLING AGREEMENT

(Contractor as Handling Company, Continental as Carrier)





AHM 810 - Annex B



STANDARD GROUND HANDLING AGREEMENT

SIMPLIFIED PROCEDURE

ANNEX B.SYS.0 - LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES

to the Standard Ground Handling Agreement (SGHA) of April 1993

Between: Continental Airlines, Inc.

1600 Smith

Mail Stop HQSLG

Houston, Texas 77002

(hereinafter referred to as the "Carrier")

And: ExpressJet Airlines, Inc.

700 North Sam Houston Parkway West, Suite 200

Houston, Texas 77067

(hereinafter referred to as the "Handling Company")

effective from: January 1, 2001

This Annex B.SYS.0

for the location: The Handling Company shall provide ground handling services as
provided herein at the airports set forth on Schedule 1 hereto.

The Carrier may elect, at its sole discretion and upon at least 90 days notice
to the Handling Company, to require the Handling Company to provide ground
handling services to the Carrier at any airport to which the Handling Company
already flies Scheduled Flights at the time of such election. Schedule 1 shall
be amended to reflect each such addition.

Notwithstanding the foregoing, the Carrier may elect, at its sole discretion and
upon at least 90 days' prior written notice to the Handling Company, to
terminate the provision of services covered hereunder by the Handling Company at
any airport. In addition, the provisions of this agreement shall terminate with
respect to any airport not listed on Schedule 2 hereto and to which Scheduled
Flights cease to be scheduled (other than a temporary cessation, it being
understood that the cessation of seasonal Scheduled Flights upon the end of the
relevant season shall constitute a temporary cessation if such Scheduled Flights
are expected to resume in the subsequent relevant season), it being acknowledged
that this agreement shall not terminate at any airport listed on Schedule 2
hereto as a result of the cessation of Scheduled Flights to such airport.
Additionally, Handling Company may elect to terminate the provision of services
provided by Handling Company pursuant hereto at any airport listed on Schedule 2
hereto upon at least 90 days' written notice to the Carrier and in any event
only at such time as the Carrier, using its commercially reasonable efforts, is
able to provide the ground handling services provided by the Handling Company
hereunder at such airport. Schedule 1 (and Schedule 2 as applicable) shall be
amended to reflect each such termination.

is valid from: July 1, 2008

and replaces: Annex B. SYS.0 dated as of December 1, 2006.

Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the "Main Agreement") or in Annex A thereto, shall have
the meanings given to such terms in the Second Amended and Restated Capacity
Purchase Agreement among the Carrier, the Handling Company and ExpressJet
Holdings, Inc., the Handling Company's parent, as amended from time to time (the
"CPA") or the Amended and Restated Master Facility and Ground Handling among the
Carrier, the Handling Company and ExpressJet Holdings, Inc., as amended from
time to time.

This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. By
signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A. The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
"Agreement."

PARAGRAPH 1 - HANDLING CHARGES

1.1 The Handling Company shall provide the services of Annex A enumerated below
for the Carrier's scheduled flights at the locations set forth above:

1.1.1. For services of the Annex A in its:

SECTION 1 - REPRESENTATION AND ACCOMMODATION:

1.1.2., 1.1.3., 1.1.4.

1.2.1., 1.2.2, 1.2.3.

SECTION 2 - LOAD CONTROL AND COMMUNICATION:

2.1.1., 2.1.2., 2.1.3.

2.2.1., 2.2.2., 2.2.3.

SECTION 4 - PASSENGERS AND BAGGAGE:

4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7. (in accordance with the
Baggage Resolution System Agreement)., 4.1.8., 4.1.10(b) (if applicable)., 4.2.,
4.3., 4.4.1., 4.4.2. (a), 4.4.4. (a)(c), 4.4.5., 4.4.6., 4.4.7.

SECTION 5 - CARGO AND MAIL:

5.1. thru 5.5 (CO's cargo products); at BRO, the employees handling trucking
cargo operations will be treated as additional services subject to additional
charges hereunder.

SECTION 6 - RAMP:

6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request), 6.3., 6.4.1.(b)., 6.4.3., 6.4.4.,
6.4.5., 6.4.6. (a)(b), 6.4.7., 6.4.8., 6.4.9., 6.4.12., 6.5.1. (on request),
6.6.1., 6.7.1.

SECTION 7 - AIRCRAFT SERVICING:

7.2.2., 7.3., 7.4.1., 7.5.1., 7.5.2., 7.6.2. (ad hoc rates apply)., 7.8.1.

SECTION 8 - FUELING AND OIL:

8.1.1., 8.1.2., 8.1.12.

SECTION 10 - FLIGHT OPERATIONS AND CREW ADMINISTRATION:

10.1.1., 10.1.2., 10.1.4., 10.2.1., 10.2.2.(c), 10.2.5., 10.2.6., 10.2.7.,
10.5.1.

SECTION 12 - CATERING SERVICES:

12.1.1., 12.1.2.

SECTION 14 - SECURITY:

14.1., 14.2., 14.4., 14.5.(GSC)

1.1.2. FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:

The charges set forth below do not include airport landing fees, or any other
airport taxes or charges, except as provided specifically below.

Flight Fee: The Carrier shall pay to the Handling Company a Base Per Flight Fee
for the ground handling services listed above to be provided hereunder, which
fee shall equal the Handling Company's cost of providing such services, as
reasonably determined by the Handling Company.

Notwithstanding the foregoing sentence, effective as of January 1, 2007, the
Base Per Flight Fee (expressed on a per turn basis) for ground handling services
listed above to be provided hereunder for any regional jet aircraft having 50 or
fewer seats operated by Handling Company or any codeshare partner of Carrier at
any airport listed on Schedule 2 hereto shall be as set forth opposite such
airport on Schedule 2 hereto (and it is acknowledged that any such services
provided by Handling Company for aircraft (other than regional jet aircraft
having 50 or fewer seats) shall be provided at the incremental cost thereof) and
such Base Per Flight Fee (in respect of such regional jet aircraft having 50 or
fewer seats at such airports) shall cover any airport charges imposed on
Handling Company as of December 1, 2006 in respect of the related ground
handling services provided hereunder at such airports and any associated Base
Per Flight Fee payable hereunder (except that any such charges imposed on
Handling Company after December 1, 2006 shall be reimbursed to the Handling
Company by the Carrier).

The Base Per Flight Fee set forth on Schedule 2 hereto shall remain in effect
for each airport listed through December 31, 2010, except that it shall be
adjusted yearly (commencing on January 1, 2008) as follows: The yearly
adjustment would be done by multiplying the applicable Base Per Flight Fee rate
in effect for the prior year by the lower of (a) the Annual CPI Change and (b)
1.035. The Annual CPI Change would be, for any January 1, the fraction
(expressed as a number rounded to four decimal places) as determined on the
immediately preceding December 15th (or the first Business Day thereafter on
which relevant CPI figures are publicly available) equal to the quotient
obtained by dividing the simple average of the sum of the CPI for each of the
last twelve months ending November immediately preceding such January 1 by the
simple average of the sum of the CPI for each of the last twelve months ending
November of the preceding year. (As an example, and for illustrative purposes
only, the Annual CPI Change for January 1, 2005 would be equal to 188.383 (the
simple average of the sum of the CPI for the last twelve months ending November
of 2004) divided by 183.6750 (the simple average of the sum of the CPI for the
last twelve months ending November of 2003), or 1.0256.) "CPI" - means (i) the
Consumer Price Index for All Urban Consumers - U.S. City Average, All Items, Not
Seasonally Adjusted Base Period: 1982-84 = 100, as published by the Bureau of
Labor Statistics, United States Department of Labor, or (at any time when the
Bureau of Labor Statistics is no longer publishing such Index) as published by
any other agency or instrumentality of the United States of America, or (ii) at
any time after the index described in clause (i) shall have been discontinued,
any reasonably comparable replacement index or other computation published by
the Bureau of Labor Statistics or any other agency or instrumentality of the
United States of America. If any such index shall be revised in any material
respect (such as to change the base year used for computation purposes), then
all relevant determinations under this Agreement shall be made in accordance
with the relevant conversion factor or other formula published by the Bureau of
Labor Statistics or any other agency or instrumentality of the United States of
America, or (if no such conversion factor or other formula shall have been so
published) in accordance with the relevant conversion factor or other formula
published for that purpose by any nationally recognized publisher of such
statistical information.

As provided above, the Base Per Flight Fee set forth on Schedule 2 hereto shall
be payable on a per turn basis. However, if in any month through no fault of
Handling Company and except in cases of force majeure applicable to Handling
Company or the subject airport) the actual number of turns to which such Base
Per Flight Fee is applicable at any airport differs from the final scheduled
number of such turns for such month at such airport (as determined by the final
monthly schedule provided to Handling Company relating to such turns at such
airport), then Carrier shall pay Handling Company the greater of (i) the
scheduled number of such turns for such month at such airport and (ii) the
actual number of such turns for such month at such airport.

In the event of a significant change in the schedule upon which the Base Per
Flight Fees in Schedule 2 at any airport are based, Carrier and Handling Company
will meet and negotiate in good faith to make appropriate adjustments to the
Base Per Flight Fees at the airports where such change is occurring.



Handling Company and Carrier agree that the Base Per Flight Fee payable
hereunder in respect ground handling services listed above to be provided
hereunder for any regional jet aircraft having 50 or fewer seats operated by
Handling Company or any codeshare partner of Carrier at any airport listed on
Schedule 2 hereto is the sole and exclusive payment obligation of Carrier for
such services and accordingly, that no costs to Handling Company of providing
such services (including, without limitation, all costs related to aircraft
cleaning as defined in 7.2.2 and 7.3 of the Annex A to the Main Agreement,
ground support equipment, ground support equipment gas and oil, labor costs
(including without limitation, general managers, supervisors, agents and other
ground handling personnel) inclusive of all fringe, profit sharing, on-time or
any other incentive compensation) shall be recoverable from Carrier under the
CPA. For the avoidance of doubt, it is acknowledged that the Base Per Flight
Fees listed on Schedule 2 hereto shall not be deemed to include airport
security, snow removal expenses, exceptional passenger services (e.g., denied
boarding compensation, interrupted trip costs for meals or lodging, and the
costs of baggage delivery, or repairs to baggage), recurring facility expenses
(e.g., telecommunications, utilities, facility maintenance, janitorial
services), and exterior aircraft cleaning (and further that the exclusion of
such items shall not be construed to expand the services that are included
within the Base Per Flight Fee). Additionally, notwithstanding anything to the
contrary in the CPA, no termination costs, including without limitation, any
costs associated with any fixtures or other unremovable capitalized items, shall
be chargeable thereunder to Carrier in respect of any such items at any of the
airports listed on Schedule 2 hereto; provided further, that if and at such time
that any airport listed on Schedule 2 hereto is no longer a Contractor Airport,
then Carrier agrees to reimburse Handling Company for any fixtures and other
unremovable capitalized items as may be required by Section 5(c) of the Master
Facility and Ground Handling Agreement.

1.1.3 EQUIPMENT PROVIDED BY CARRIER:

Notwithstanding anything contained in Paragraph 1.1.1 to the contrary, at each
airport, the Carrier shall be responsible for supplying all ground handling
equipment that is usable only for jet aircraft (other than regional jets having
50 or fewer seats), which, as of the date hereof, is the equipment set forth on
Schedule 3 hereto, and which equipment shall not be used by Handling Company for
any purpose other than providing ground handling services to Carrier. As between
Handling Company and Carrier, Handling Company shall be responsible for
supplying all other ground handling equipment necessary for the provision of
ground handling services hereunder.

PARAGRAPH 2 - ADDITIONAL CHARGES

2.1 Services in Annex A which are not included in Paragraph 1 of this Annex and
all other additional services when available will be charged for as follows, it
being the intent of the parties that any such costs incurred by Handling Company
on behalf of Carrier or any of Carrier's codeshare partners at the direction of
Carrier at a Contractor Airport will be treated as additional services and
charged to Carrier at the incremental cost to provide such services or as
otherwise provided below:

2.1.1. Overtime. If, upon Carrier's request, the Handling Company agrees to
provide additional personnel in order to handle a flight outside of the
scheduled arrival and departure times or for any other reason, the Handling
Company will charge Carrier the Handling Company's actual cost of providing such
additional personnel; provided that, with respect to the airports listed on
Schedule 2, Handling Company shall be paid in accordance with the rates set
forth on Schedule 2.

2.1.2. Supplies.  The Carrier will furnish the Handling Company those items
specific to its operation, such as, but not limited to, cabin appearance
supplies, (i.e. safety cards, pillows and blankets), baggage tags, forms, ticket
envelopes, tariffs, timetables, etc. Any materials or supplies provided to the
Carrier by the Handling Company will be charged back to the Carrier at the
Handling Company's replacement cost.

2.1.3. Third Party Services. The Carrier shall, at the Handling Company's
discretion, be responsible for the cost and/or a pro-rata share of the cost,
whichever is applicable, incurred by the Handling Company for outside vendor
services (to the extent such services are requested by Carrier and are not
included within the services in Annex A that are included in Paragraph 1 of this
Annex).

2.1.4. De-Icing. For de-icing services provided by the Handling Company, the
Handling Company shall charge the Carrier the procurement cost of fluids and all
other actual costs of the Handling Company for providing such de-icing services
including the Handling Company's actual labor costs associated with such
services (to the extent there are any additional labor costs associated with the
provision of such services). Carrier agrees that any additional labor costs for
any de-icing services pursuant to this Section 2.1.4 to the extent applicable to
regional jet aircraft having 50 or fewer seats (together with any procurement
cost of fluids to the extent applicable to Handling Company's operations
conducted as "Continental Express") shall be reimbursed to Handling Company
pursuant to the reimbursement provisions of the CPA (with margin as provided
thereunder).

2.1.5. Training. The Carrier agrees to reimburse the Handling Company for all
associated out-of-pocket expenses required to train the Handling Company's
employees in the Carrier's procedures and administrative requirements.

PARAGRAPH 3 - DISBURSEMENTS

3.1 Disbursements made on behalf of the Carrier shall be reimbursed to the
Handling Company at cost.

PARAGRAPH 4 -SETTLEMENT OF ACCOUNT

4.1 Notwithstanding Article 7.2 of the Main Agreement, settlement of account
shall be effected in accordance with the relevant provisions of the CPA,
including any applicable setoff provisions.

PARAGRAPH 5 - TERMINATION OF AGREEMENT

5.1 This Agreement may be terminated by either party at any time following the
termination of the CPA; provided, that this Agreement may not be terminated
pursuant to this sentence during the Wind-Down Period with respect to any
location to which Scheduled Flights continue to fly during such Wind-Down
Period. If the Carrier fails to make payments as agreed upon in Paragraph 4.1.,
the Handling Company may terminate the agreement upon twenty-four (24) hours
notice by letter, teletype or facsimile.

PARAGRAPH 6 - TRANSFER OF SERVICES

6.1 In accordance with Article 3.1 of the Main Agreement, the Handling Company
may subcontract the services of Annex A as necessary in order to support the
Carrier's operation.

PARAGRAPH 7 - OTHER MODIFICATIONS TO MAIN AGREEMENT

7.1 Upon the request of the Carrier from time to time at its sole discretion,
and for so long as requested by the Carrier during the Term of this Agreement,
the Handling Company shall provide ground handling services pursuant to this
Agreement at any location covered by this Annex B to any of the Carrier's
codeshare partners.

7.2 Sections 11.4, 11.5, 11.6, 11.10 and Article 9 of the Main Agreement shall
not apply to this Agreement.

7.3 Handling Company and Carrier agree that all third-parties engaged by Carrier
or Handling Company as of the date hereof (and any party engaged by Carrier
after the date hereof to provide ground handling services to Carrier and/or its
code share partners) is hereby approved for all purposes of Section 3.1 and
Section 3.2, as appropriate, of the Main Agreement.

7.4 In connection with the determination of the Base Per Flight Fee pursuant to
Section 1.1.2 above (other than the stipulated Base Per Flight Fee applicable in
respect of the services covered by such Base Per Flight Fee at airports set
forth on Schedule 2 hereto) and the charges pursuant to Section 2 above,
Handling Company shall make available for inspection by Carrier and its outside
auditors, within a reasonable period of time after Carrier makes a written
request therefor, all of Handling Company's books and records (including all
financial and accounting records and operational reports, and records of other
subsidiaries or affiliates of Handling Company, if any, as necessary to audit
such charges) relating to this Agreement and the provision of services hereunder
by Handling Company. Each of Carrier and its outside auditors shall be entitled
to make copies and notes of such information as it deems necessary and to
discuss such records with Handling Company's Chief Financial Officer or such
other employees or agents of Handling Company knowledgeable about such records.
Upon the reasonable written request of Carrier or its outside auditors, Handling
Company will cooperate with Carrier and its outside auditors to permit Carrier
and its outside auditors access to Handling Company's outside auditors for
purposes of reviewing such records.

7.5 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas as provided in Section 10.15 of the CPA.



7.6 Carrier specifically acknowledges that Article 8 of the Main Agreement
provides that Handling Company is not to be responsible for, and that Carrier is
to indemnify Handling Company in respect of, legal liability for certain claims
arising out of the provision of ground handling services even in circumstances
where Handling Company is negligent, and Carrier agrees not to contend
otherwise.



7.7 Any Claims arising out of or related to this Agreement shall be resolved by
binding arbitration pursuant to the provisions of Section 10.09 of the CPA as if
such provisions applied to the subject Claim(s).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the 1st day of
December, 2006.

Carrier: Handling Company:

Continental Airlines, Inc.

ExpressJet Airlines, Inc.





BY: BY:



NAME: Lawrence W. Kellner NAME: James B. Ream



TITLE: Chairman and CEO TITLE: President and CEO



DATE: June __, 2008 DATE: June __, 2008



 

 

Schedule 1 Airports

Schedule 2 Airports/Base Per Flight Fee

Schedule 3 Carrier Equipment





AHM 810 - Annex B





Schedule 1

AIRPORTS

"Contractor Airports"



ABE

ACK

ALB

AMA

AVL (until September 7, 2008)

BGR

BHM (until September 7, 2008)

BRO

BTV

CAE (until September 16, 2008)

CHA

CRP

CRW

CVG

DAB (until September 3, 2008)

DAL (until September 7, 2008)

DAY

DSM

GPT

GRR

GSP (until September 16, 2008)

HRL

HSV

IAD

ICT

JAN (until September 21, 2008)

LBB

LEX (until September 21, 2008)

LFT

LIT

LRD

MAF

MDT

MEM

MGM (until September 3, 2008)

MHT

MKE

MOB

MSN

OMA

PIT

PSP

PWM

ROC

SAV (until September 16, 2008)

SDF

SYR

TLH (until September 3, 2008)

TYS (until September 7, 2008)

VPS (until September 7, 2008)

XNA (until September 21, 2008)



 



AHM 810 - Annex B





Schedule 2



 

Airport Base Per Flight Fee*



AMA [XXX]

BRO [XXX]

CAE (until 9/16/08) [XXX]

CRP [XXX]

HRL [XXX]

LBB [XXX]

LIT [XXX]

LRD [XXX]

MAF [XXX]

MGM (until 9/3/08) [XXX]

MOB [XXX]

SDF [XXX]

VPS (until 9/7/08) [XXX]



[

"XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]





 

*Subject to adjustment as provided in the agreement to which this Schedule 2 is
attached.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

.



 

 



AHM 810 - Annex B





Schedule 3



CARRIER EQUIPMENT



 

Towbar



GPU



Passenger Stairs



Airstart Unit



Deicer



Beltloader



Pushback Tractor



 

 

 

 

EXHIBIT D

Terms of Codeshare Arrangements



 

Contractor's use of CO code

. During the Term of the Agreement, Continental shall be permitted to place its
two-letter designator code "CO" on all flights operated by Contractor and shall
place its designator code, "CO", on all flights operated by Contractor with
Covered Aircraft. Continental may suspend the display of its code on flights
operated by Contractor if Contractor is in breach of any of its operational or
safety-related obligations under the Agreement during the period that such
breach continues. All Contractor operated flights that display the CO code are
referred to herein as "CO* Flights".





2. Contractor's display of CO code.



(a) All CO* Flights will be included in the schedule, availability and fare
displays of all computerized reservations systems in which Continental and
Contractor participate, the Official Airline Guide (to the extent agreed upon)
and Continental's and Contractor's internal reservation systems, under the CO
code, to the extent possible. Continental and Contractor will take the
appropriate measures necessary to ensure the display of the schedules of all CO*
Flights in accordance with the preceding sentence.



(b) Continental and Contractor will disclose and identify the CO* Flights to the
public as actually being a flight of and operated by Contractor, in at least the
following ways:



(i) a symbol will be used in timetables and computer reservation systems
indicating that CO* Flights are actually operated by Contractor;



(ii) to the extent reasonable, messages on airport flight information displays
will identify Contractor as the operator of flights shown as CO* Flights;



(iii) Continental and Contractor advertising concerning CO* Flights and
Continental and Contractor reservationists will disclose Contractor as the
operator of each CO* Flight; and



(iv) in any other manner prescribed by law.



Terms and Conditions of Carriage

. In all cases the contract of carriage between a passenger and a carrier will
be that of the carrier whose code is designated on the ticket. Continental and
Contractor shall each cooperate with the other in the exchange of information
necessary to conform each carrier's contract of carriage to reflect service
offered by the other carrier.





4. Notification of irregularities in operations. Contractor shall promptly
notify Continental of all irregularities involving a CO* Flight which result in
any material damage to persons or property as soon as such information is
available and shall furnish to Continental as much detail as practicable. For
purposes of this section, notification shall be made as follows:



Continental Airlines System Operations Control Center (SOCC)

1600 Smith

Houston, Texas 77002

Attention: Operations Director

Phone no. (713) 324-7209

Fax no. (713) 324-2138,

SITA FCFDDCO.



5. Code Sharing License.



Grant of License

. Subject to the terms and conditions of the Agreement, Continental hereby
grants to Contractor a nonexclusive, nontransferable, revocable license to use
the CO* designator code on all of its flights operated as a CO* Flight.





Control of CO* Flights

. Subject to the terms and conditions of the Agreement, Contractor shall have
sole responsibility for and control over, and Continental shall have no
responsibility for, control over or obligations or duties with respect to, each
and every aspect of Contractor's operation of CO* Flights.





6. Display of other codes. During the Term of the Agreement, Continental shall
have the exclusive right to determine which other airlines ("Alliance
Airlines"), if any, may place their two letter designator codes on flights
operated by Contractor with Covered Aircraft and to enter into agreements with
such Alliance Airlines with respect thereto. Contractor will cooperate with
Continental and any Alliance Airlines in the formation of a code share
relationship between Contractor and the Alliance Airlines and enter into
reasonably acceptable agreements and make the necessary governmental filings, as
requested by Continental, with respect thereto.



7. Customer First. During the period that Continental places its designator code
on flights operated by Contractor, Contractor will adopt and follow plans and
policies comparable (to the extent applicable and permitted by law and subject
to operational constraints) to Continental's Customer First Commitments as
presently existing and hereafter modified. Contractor acknowledges that it has
received a copy of Continental's presently existing Customer First Commitments.
Continental will provide Contractor with any modifications thereto promptly
after they are made.

EXHIBIT E

Administrative Support and Information Services Provisioning Agreement



 

 

 

SECOND AMENDED AND RESTATED

ADMINISTRATIVE SUPPORT AND INFORMATION SERVICES

PROVISIONING AGREEMENT



 

This SECOND AMENDED AND RESTATED ADMINISTRATIVE SUPPORT AND INFORMATION SERVICES
PROVISIONING AGREEMENT (this "Agreement") is made and entered into as of June 5,
2008 by and among Continental Airlines, Inc., a Delaware corporation
("Continental"), ExpressJet Holdings, Inc., a Delaware corporation ("Holdings"),
and ExpressJet Airlines, Inc., a Delaware corporation and a wholly owned
subsidiary of Holdings ("ExpressJet" and collectively with Holdings, "Express").



WHEREAS, Continental and Express entered into that certain Administrative
Support and Information Services Provisioning Agreement, and the First, Second
and Third Amendments thereto with respect to the provision of certain
administrative support and information services in connection with entering into
the Capacity Purchase Agreement and subsequently entered into that certain
Amended and Restated Administrative Support and Information Services
Provisioning Agreement as of March 11, 2005 (the "Original Agreement");

WHEREAS, the parties desire to amend and restate the Original Agreement as
provided in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree to amend and restate the Original Agreement as
follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following definitions. Terms not defined shall have the meaning given such terms
in the Capacity Purchase Agreement.



"Agreement" means this Second Amended and Restated Administrative Support and
Information Services Provisioning Agreement, as the same may be amended or
supplemented from time to time.



"Business Day" means any day other than a Saturday, a Sunday, or a day on which
banking institutions located in the State of Texas are authorized or obligated
by law or executive order to close.



"Capacity Purchase Agreement" means that certain Second Amended and Restated
Capacity Purchase Agreement among Continental, Holdings, XJT Holdings, Inc. and
ExpressJet dated as of June 4, 2008, as the same may be amended or supplemented
from time to time.



"Continental" has the meaning set forth in the Preamble.



 

"Express" has the meaning set forth in the Preamble.



"ExpressJet" has the meaning set forth in the Preamble.



"Holdings" has the meaning set forth in the Preamble.



"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.



"Services" means the services provided by Continental to Express in connection
with the Capacity Purchase Agreement including, but not limited to, the Services
provided pursuant to Section 2.



2. Provision of Services.



Continental agrees to provide Express with the Services described on Exhibit A
hereto to the extent that such services are being provided by Continental to
Express as of the date of execution of this Agreement and to the extent that
Continental reasonably determines from time to time (and after consultation with
Express) that such Services are reasonably necessary in support of the continued
provision by Express of Regional Airline Services in accordance with the
Capacity Purchase Agreement. Consistent with the foregoing, such Services shall
be provided subject to the availability of Continental personnel and resources,
Services shall be provided on an "as-needed" basis, as determined together in
good faith by Continental and Express, with Express receiving the same priority
in the provision of such Services as is received by Continental's internal
operations.



3. Payment for Services.



In consideration for services provided by Express pursuant to the CPA,
Continental will not charge Express for the Services provided by Continental.



4. Changes in Services or Prices.



4.1 Deletions of Services. Upon not less than 90 days' prior written notice,
Continental may elect to cease providing any of the Services provided pursuant
hereto if any such Services can be obtained from a third party by Express or if
Express can itself perform such Services; provided that, if Continental so
elects, then effective upon the date such Services are no longer provided, the
reasonable out-of-pocket costs to Express of procuring such Services shall
thereafter be paid by Continental; and provided further, that Continental may
thereafter elect to resume providing any such service upon not less than 90
days' written notice to Express; provided that Continental agrees to be wholly
responsible for, and to indemnify and hold Express harmless from any costs
incurred by Express in connection with such election by Continental to resume
any such Services.



4.2 Changes to Services.



(a) Subject to Section 6 hereof, Continental, in its sole discretion, may make
changes to the manner in which it provides the Services including, without
limitation, the processes, systems or personnel employed to provide the
Services. To the extent that Continental determines in good faith that any such
change to the Services (or change in the third-party vendor thereof) would
impact Express's processes, systems or operation, Continental will provide
Express with notice of such change as soon as practicable (and, if possible, in
advance) and will work together in good faith with Express to address such
impact, subject to the terms hereof. Failure by Continental to provide such
notice shall not be a default hereunder. However, if Continental's failure to
provide notice of a change causes Express to incur out-of-pocket costs related
to such change, Continental will reimburse Express for such reasonable and
documented out-of-pocket costs.



(b) If Express is required by an Obligation to request a modification to a
Service, the parties will meet to discuss a course of action to satisfy the
Obligation. For this purpose, "Obligation" means any governmental order or
regulation (including, but not limited to, regulations promulgated by the Public
Company Accounting Oversight Board), in each case, which is applicable to
Express that is final and effective and leaves Express no reasonable alternative
but to cease receiving or modify the Service.



5. Purchasing and Third-Party Vendors

5.1 Purchasing. If and to the extent that the Services provided pursuant to this
Agreement include the services of Continental's purchasing department or any
affiliate of Continental organized therefor for the purchase on Express's behalf
of supplies or other materials (excluding fuel), Continental or such affiliate
may either purchase such supplies or other material in its own name or in the
name of Express, and to the extent that Express is not billed directly for any
such supplies or other material by the provider thereof, Express shall promptly
reimburse Continental or such affiliate for the actual cost thereof, including
freight, storage and any applicable taxes, but excluding any allocation by
Continental or such affiliate of overhead or general and administrative
expenses.

5.2 Use of Third-Party Vendors. It is expressly acknowledged by Express that
certain of the Services to be provided by Continental pursuant to this Agreement
may be provided by, or using services supplied by, third parties under contracts
or other arrangements with Continental. Express consents to the use by
Continental of such third-party vendors or subcontractors as Continental, in the
exercise of its sole discretion, may from time to time select. In such case,
Continental will provide Express with written notice at least 30 days prior to
the date a third party vendor begins providing the Service if Continental
determines in good faith that any such change to the Services (or change in the
third-party vendor thereof) would impact Express's processes, systems or
operation.



6. Standard of Care; Disclaimer of Warranties; Limitation of Liabilities.
Continental's standard of care with respect to the provision of Services
pursuant to this Agreement shall be limited to providing services of the same
general quality as Continental provides for its own internal operations, and,
notwithstanding Section 7.02 of the Capacity Purchase Agreement, which shall not
apply to Services provided hereunder, Express's sole and exclusive remedy for
the failure by Continental to meet such standard of care shall be to terminate
this Agreement pursuant to Section 8 hereof. Continental makes no
representations or warranties of any kind, whether express or implied (i) as to
the quality or timeliness or fitness for a particular purpose of Services it
provides or any Services provided hereunder by third-party vendors or
subcontractors, or (ii) with respect to any supplies or other material purchased
on behalf of Express pursuant to this Agreement, the merchantability or fitness
for any purpose of any such supplies or other materials. Under no circumstances
shall Continental have any liability hereunder for damages in excess of amounts
paid by Express under this Agreement or for consequential or punitive damages,
including, without limitation, lost profits.



7. Independent Parties.



7.1 Independent Contractors. It is expressly recognized and agreed that each
party, in its performance and otherwise under this Agreement, is and shall be
engaged and acting as an independent contractor and in its own independent and
separate business; and that each party shall retain complete and exclusive
control over its staff and operations and the conduct of its business. Neither
Continental nor Express nor any officer, employee, representative, or agent of
Continental or Express shall in any manner, directly or indirectly, expressly or
by implication, be deemed to be in, or make any representation or take any
action which may give rise to the existence of, any employment, agent,
partnership or other similar relationship as between Continental and Express,
but each party's relationship as respects the other parties in connection with
this Agreement is and shall remain that of an independent contractor.



7.2 Employees. The employees, agents and independent contractors of Express are
employees, agents, and independent contractors of Express for all purposes, and
under no circumstances will be deemed to be employees, agents or independent
contractors of Continental. The employees, agents and independent contractors of
Continental are employees, agents and independent contractors of Continental for
all purposes, and under no circumstances will be deemed to be employees, agents
or independent contractors of Express. Continental will have no supervision or
control over any such Express employees, agents and independent contractors and
any complaint or requested change in procedure made by Continental will be
transmitted by Continental to Express. Express will have no supervision or
control over any such Continental employees, agents and independent contractors
and any complaint or requested change in procedure made by Express will be
transmitted by Express to Continental.



8. Term and Termination.



8.1 Term. This Agreement shall commence and be effective upon January 1, 2001
and, unless earlier terminated or extended as provided herein, shall continue
for the Term of the Capacity Purchase Agreement.



8.2 Early Termination. Continental and Express may terminate this Agreement in
accordance with the applicable provisions of Section 8.02 of the Capacity
Purchase Agreement. Any notice of termination provided in accordance with the
provisions of Section 8.02 of the Capacity Purchase Agreement shall be deemed
notice of termination of this Agreement. This Agreement shall terminate
effective upon the date of the deletion of the last Service provided hereunder.



Privacy; Confidentiality; Intellectual Property



9.1 With respect to any information provided by the other party that is
processed under this Agreement, the CPA or any of the Ancillary Agreements that
relates to, or is about, an identified or identifiable person, each party shall
at all times (i) protect such information as confidential information as
provided in Section 10.08 of the CPA and (ii) comply with all applicable laws
and regulations, including but not limited to data privacy laws, in its use of
such information.

9.2 The parties agree that any information which is confidential or proprietary
to a party or is otherwise not generally available to the public to which the
other party may have access by virtue of the provision by Continental of the
Services shall be treated as confidential information subject to Section 10.08
of the CPA (Confidentiality).

9.3 Nothing in this Agreement shall be construed to grant Express any license or
other right to Continental's intellectual property or other proprietary rights
used to provide the Services or otherwise embodied in the Services provided
hereunder. If during the term of this Agreement, Express develops intellectual
property that it desires to protect and which must be disclosed to Continental
in connection with the provision by Continental of the Services, Express will
provide written notice of its intent to protect such information and the parties
will execute such further documents as may be necessary to document and protect
such intellectual property.

Miscellaneous

.





10.1 Entire Agreement. This Agreement, the Capacity Purchase Agreement and each
other Ancillary Agreement shall constitute a single, integrated agreement.
Except as otherwise set forth in this Agreement, this Agreement and the exhibit
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, among the parties with respect to the
subject matter hereof.



10.2 Authority. Each of the parties hereto represents to the other that (a) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (b) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action, (c) it has duly and
validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally and
general equity principles.



10.3 Arbitration. Any Claims arising out of or related to this Agreement shall
be resolved by binding arbitration pursuant to the provisions of Section 10.09
of the Capacity Purchase Agreement.



10.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (other than the laws regarding
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies.



10.5 Notices. All notices shall be in writing and shall be deemed given upon (a)
a transmitter's confirmation of a receipt of a facsimile transmission (but only
if followed by confirmed delivery by a standard overnight courier the following
Business Day or if delivered by hand the following Business Day), or (b)
confirmed delivery by a standard overnight courier or delivered by hand, to the
parties at the following addresses:



if to Continental:



Continental Airlines, Inc.

1600 Smith Street, HQSCD

Houston, Texas 77002

Attention: Chief Financial Officer Telecopy No.: (713) 324-5225



with a copy to:



Continental Airlines, Inc.

1600 Smith Street, HQSLG

Houston, Texas 77002

Attention: General Counsel

Telecopy No.: (713) 324-5161

if to Express, to:



ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West Suite, 200

Suite 200Houston, Texas 77067

Attention: Chief Financial Officer

Telecopy No.: (832) 353-1144



with a copy to:



ExpressJet Holdings, Inc.

700 North Sam Houston Parkway, Suite 200

Houston, Texas 77067

Attention: General Counsel

Telecopy No.: (832) 353-1141



or to such other address as a party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.5.



10.6 Amendment and Modification. This Agreement may not be amended or modified
in any respect except by a written agreement signed by each of the parties
hereto.



10.7 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon the parties hereto and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Except with
respect to a merger of a party with another Person, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by a
party hereto without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed.



10.8 Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement,
and no Person shall be deemed a third party beneficiary under or by reason of
this Agreement.



10.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.



10.10 Waiver. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in writing signed by the party against which such waiver is to be
asserted. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement. No failure by a party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by the party against whom the
existence of such waiver is asserted.



10.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



10.12 Equitable Remedies. Each of Continental and Express acknowledges and
agrees that under certain circumstances the breach by Continental or any of its
affiliates or Express or any of its affiliates of a term or provision of this
Agreement will materially and irreparably harm the other party, that money
damages will accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may,
notwithstanding the provisions contained in Section 10.3, apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any breach of the provisions of this Agreement.



10.13 References; Construction. The section and other headings and subheadings
contained in this Agreement and the exhibits hereto are solely for the purpose
of reference, are not part of the agreement of the parties hereto, and shall not
in any way affect the meaning or interpretation of this Agreement or any exhibit
hereto. All references to days or months shall be deemed references to calendar
days or months. Unless the context otherwise requires, any reference to a
"Section" or an "Exhibit" shall be deemed to refer to a section of this
Agreement or an exhibit to this Agreement, as applicable. The words "hereof,"
"herein" and "hereunder" and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words "include," "includes" or "including" are used in
this Agreement, unless otherwise specifically provided, they shall be deemed to
be followed by the words "without limitation." This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing the document to be drafted.



10.14 Equal Opportunity. EEO clauses contained at 11 C.F.R. Sections 60-1.4,
60-250.4 and 60-741.4 are hereby incorporated by reference. Each party shall
comply with all equal opportunity laws and regulations which apply to or must be
satisfied by that party as a result of this Agreement.



 

[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be executed as of the date
first above written.





 

CONTINENTAL AIRLINES, INC.

EXPRESSJET HOLDINGS, INC.





 

 

By: By:



Name: Lawrence W. Kellner Name: James B. Ream



Title: Chairman and CEO Title: President and CEO





EXPRESSJET AIRLINES, INC.



 

 

By:



Name: James B. Ream



Title: President and CEO



 

 

Exhibit A

1. Technology Support, as follows:

(a) Help Desk Support; and

(b) Technology services dedicated to the flight opening and close-out process as
is provided by Shares



2. Human Resources Support for Express employees having Continental flight pass
privileges, as follows:

(a) Employee Information Systems, being



(i) COMPAS Position & Table maintenance; and



(ii) Pass Travel and JA maintenance



(b) Employee Travel Center, being:



(i) ePass Support Expense

3. Real estate services related to airport terminal facilities used in
connection with performance of Scheduled Flights, as follows:

(i) Airport Affairs support of Express personnel for projects related to leasing
terminal facilities and Design and Construction support related to construction
approved by Continental at Contractor Airports (and at Continental Airports
where Continental provides Express with facilities for Express's use).





 

 

EXHIBIT F

Fuel Purchasing Agreement



 

 

 

AMENDED AND RESTATED

FUEL PURCHASING AGREEMENT

This Amended and Restated Fuel Purchasing Agreement (this "Agreement") is made
as of this June 4, 2008 and effective as of July 1, 2008, by and between
CONTINENTAL AIRLINES, INC., a Delaware corporation ("Continental"), and
EXPRESSJET AIRLINES, INC., a Delaware corporation ("ExpressJet").



WHEREAS, Continental and ExpressJet are party to that certain Fuel Purchasing
Agreement, dated as of January 1, 2001;



WHEREAS, Continental, ExpressJet and ExpressJet Holdings, ExpressJet's parent
("Holdings"), are entering into a Second Amended and Restated Capacity Purchase
Agreement contemporaneously with the execution of this Agreement (the "Capacity
Purchase Agreement");



WHEREAS, in connection with the entering into of the Capacity Purchase
Agreement, Continental and ExpressJet desire to amend and restate the Fuel
Purchasing Agreement;



NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Fuel Purchasing Agreement shall be, and it is
hereby, amended an restated in its entirety, so that it shall read as follows:



1. Definitions. All capitalized terms that are used and not otherwise defined
herein shall have the meanings given to such terms in the Capacity Purchase
Agreement.



2. Products Covered. The product covered by this Agreement shall be aviation jet
fuel meeting ASTM Specification D 1655-99 (such fuel being referred to herein as
"Fuel"). The definition of future products and the scope of this Agreement may
be revised from time to time upon mutual consent of the parties.



3. Services to Be Provided. Continental shall supply or cause to be supplied to
ExpressJet all Fuel that ExpressJet shall require to provide the Regional
Airline Services, and ExpressJet shall purchase and pay for such Fuel in
accordance with the terms and conditions of Section 5 of this Agreement. In
connection with the provision of Fuel to ExpressJet pursuant to this Agreement,
Continental shall manage all aspects of procuring, transporting and delivering
Fuel to ExpressJet in respect of Regional Airline Services, including without
limitation selecting the source of Fuel, negotiating and consummating agreements
with fuel suppliers and into-plane service providers, providing consortium
representation and furnishing day-to-day management pertaining to any
fuel-related services. Continental shall be the exclusive provider of Fuel and
fuel-related services used to provide Regional Airline Services during the term
of this Agreement.



4. Planning. ExpressJet will provide Continental each month with a rolling
twelve-month forecast of fuel needs not later than the 5th day of such month,
which forecast shall reflect the Final Monthly Schedule for such month,
Continental's proposed schedule for Scheduled Flights for the two months
following such month as presented to ExpressJet pursuant to Section 2.01(b) of
the Capacity Purchase Agreement and such other information published by
Continental regarding scheduled ExpressJet flights over the next twelve-month
period.



5. Price and Payment. In consideration of Continental providing Fuel and other
services to ExpressJet pursuant to this Agreement, ExpressJet, in addition to
other consideration as set forth on Paragraph A of Schedule 3 to the Capacity
Purchase Agreement, shall pay Continental $1 per calendar month. This amount
shall be included in the Invoiced Amount pursuant to Section 3.06(a) of the
Capacity Purchase Agreement. For the avoidance of doubt, the parties agree that
all of Continental's costs, gains or losses resulting from engaging in any
fuel-price hedging transactions with respect to Fuel provided to ExpressJet
under this Agreement shall be for Continental's account. Upon Continental's
request, ExpressJet agrees to execute promptly a written statement (on an
Internal Revenue Service certificate entitled "Waiver For Use By Ultimate
Purchasers Of Aviation-Grade Kerosene Used In Nontaxable Uses" or such other
certificate or document as may be reasonably requested by Continental)
stipulating that Continental is the ultimate vendor of the fuel sold to
ExpressJet by Continental hereunder.



6. Fuel Storage Consortia. Continental may, in its sole discretion and at its
sole expense, direct ExpressJet to do any of the following (in which event
ExpressJet shall comply with Continental's directions): (i) join any fuel
consortium selected by Continental at any airport at which Continental provides
Fuel to ExpressJet, (ii) terminate any membership that it has or may have in any
such consortium or (iii) not join any such consortium at any such airport and,
in lieu thereof, pay a non-member fee to such consortium for the right to use
fuel stored at such consortium's storage facilities in each case of clauses (i)
through (iii), with respect only to ExpressJet's provision of Regional Airline
Services.



7. Term. This agreement is coterminous with the Capacity Purchase Agreement and
may be terminated by either party upon the termination of the Capacity Purchase
Agreement; provided, however, that if a party hereto elects to terminate this
Agreement as a result of the Capacity Purchase Agreement being terminated, the
terms of this Agreement shall continue with respect to any locations to which
Scheduled Flights are flown during the Wind-Down Period.



8. Authority. Each of the parties hereto represents to the other that (a) it has
the corporate power and authority to execute, deliver and perform this
Agreement, (b) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action, (c) it has duly and
validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally and
general equity principles.



9. Consent to Exclusive Jurisdiction. Any action, suit or proceeding arising out
of any claim that the parties cannot settle through good faith negotiations
shall be litigated exclusively in the state courts of Harris County of the State
of Texas. Each of the parties hereto hereby irrevocably and unconditionally (a)
submits to the jurisdiction of such state courts of Texas for any such action,
suit or proceeding, (b) agrees not to commence any such action, suit or
proceeding except in such state courts of Texas, (c) waives, and agrees not to
plead or to make, any objection to the venue of any such action, suit or
proceeding in such state courts of Texas, (d) waives, and agrees not to plead or
to make, any claim that any such action, suit or proceeding brought in such
state courts of Texas has been brought in an improper or otherwise inconvenient
forum, (e) waives, and agrees not to plead or to make, any claim that such state
courts of Texas lack personal jurisdiction over it, and (f) waives its right to
remove any such action, suit or proceeding to the federal courts except when
such courts are vested with sole and exclusive jurisdiction by statute. The
parties shall cooperate with each other in connection with any such action, suit
or proceeding to obtain reliable assurances that confidential treatment will be
accorded any information that any party shall reasonably deem to be confidential
or proprietary. Each of the parties hereto further covenants and agrees that,
until the expiration of all applicable statutes of limitations relating to
potential claims under this Agreement, each such party shall maintain a duly
appointed agent for the service of summonses and other legal process in the
State of Texas.



10. Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon the parties hereto and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either party without the prior written consent of the other party.
Notwithstanding the foregoing, Continental may assign its rights and delegate
its duties hereunder to a successor that is a certificated air carrier and that
will continue to operate a significant portion of Continental's current airline
operations.



11. Employees of Continental. The employees, agents and independent contractors
of Continental engaged in performing any of the services Continental is to
perform pursuant to this Agreement are employees, agents and independent
contractors of Continental for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of ExpressJet. In its
performance under this Agreement, Continental will act, for all purposes, as an
independent contractor and not as an agent for ExpressJet. ExpressJet will have
no supervisory power or control over any employees, agents or independent
contractors engaged by Continental in connection with its performance hereunder.



12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (other than laws regarding
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies.



13. Notices. All notices shall be in writing and shall be deemed given upon (a)
a transmitter's confirmation of a receipt of a facsimile transmission (but only
if followed by confirmed delivery of a standard overnight courier the following
Business Day or if delivered by hand the following Business Day), or (b)
confirmed delivery of a standard overnight courier or delivered by hand, to the
parties at the following addresses:



if to Continental:



Continental Airlines, Inc.

1600 Smith Street, HQSCD

Houston, Texas 77002

Attention: Senior Vice President - Corporate Development

Telecopy No.: (713) 324-3229



with a copy to:



Continental Airlines, Inc.

1600 Smith Street, HQSCD

Houston, Texas 77002

Attention: General Counsel

Telecopy No.: (713) 324-5161



if to ExpressJet, to:



ExpressJet Airlines, Inc.

700 North Sam Houston Parkway West, Suite 200

Houston, Texas 77067

Attn: President

Facsimile No.: (832) 353-1008



or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Section 13.



14. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



15. Entire Agreement. Except as otherwise set forth in this Agreement, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter.



16. Amendment and Modification. This Agreement may not be amended or modified in
any respect except by a written agreement signed by both of the parties hereto.



17. Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement,
and no Person shall be deemed a third party beneficiary under or by reason of
this Agreement.



18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Agreement may be executed by
facsimile signature.



19. Waiver. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in writing signed by the party against which such waiver is to be
asserted. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement. No failure by either party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by the party against whom the
existence of such waiver is asserted.



20. Equitable Remedies. Each of Continental and ExpressJet acknowledges and
agrees that under certain circumstances the breach by Continental or any of its
affiliates or ExpressJet or any of its affiliates of a term or provision of this
Agreement will materially and irreparably harm the other party, that money
damages will accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may,
notwithstanding the provisions contained in Section 10, apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any breach of the provisions of this Agreement.



21. References; Construction. The section and other headings and subheadings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the parties hereto, and shall not in any way affect the
meaning or interpretation of this Agreement. All references to days or months
shall be deemed references to calendar days or months. Unless the context
otherwise requires, any reference to a "Section" shall be deemed to refer to a
section of this Agreement. The words "hereof," "herein" and "hereunder" and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Whenever the words
"include," "includes" or "including" are used in this Agreement, unless
otherwise specifically provided, they shall be deemed to be followed by the
words "without limitation." This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting or causing the document to be drafted.



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the 5th day of
June, 2008.



 

CONTINENTAL AIRLINES, INC.

EXPRESSJET AIRLINES, INC.





 

 

 

By: By: ________________________________



Name: Lawrence W. Kellner Name: James B. Ream



Title: Chairman and Title: President and Chief Executive Officer

Chief Executive Officer

 

 

EXHIBIT G

Use of Continental Marks and Other Identification



 

1. Grant. Continental hereby grants to Contractor, and Contractor accepts, a
non-exclusive, personal, non-transferable, royalty-free right and license to
adopt and use the Continental Marks and other Identification in connection with
the rendering by Contractor of Regional Airline Services, subject to the
conditions and restrictions set forth herein.



2. Ownership of the Continental Marks and Other Identification.



a. Continental shall at all times remain the owner of the Continental Marks and
the other Identification and any registrations thereof and Contractor's use of
any Continental Marks or other Identification shall clearly identify Continental
as the owner of such marks (to the extent practical) to protect Continental's
interest therein.



b. Contractor acknowledges Continental's ownership of the Continental Marks and
the other Identification and further acknowledges the validity of the
Identification. Contractor agrees that it will not do anything that in any way
infringes or abridges Continental's rights in the Identification or directly or
indirectly challenges the validity of the Identification.



3. Use of the Continental Marks and the Other Identification.



a. Contractor shall use the Continental Marks and other Identification only as
authorized herein by Continental and in accordance with such standards of
quality as Continental may establish.



b. Contractor shall use the Identification on all Covered Aircraft and all
facilities, equipment, uniforms and printed materials used in connection with
the Regional Airline Services.



c. Contractor shall not use the Identification for any purpose other than as set
forth in this Exhibit G, and specifically shall have no right to use the
Continental Marks or other Identification on or in any Uncovered Aircraft or in
connection with any other operations of Contractor.



d. Continental shall have exclusive control over the use and display of the
Continental Marks and other Identification, and may change the Identification at
any time and from time to time (including by adding or deleting marks from the
list specified in this Exhibit G), in which case Contractor shall as soon as
practicable make such changes as are requested by Continental to utilize the new
Identification; provided that Continental shall either pay directly the
reasonable costs of making such changes to the Identification or shall promptly
reimburse Contractor for its reasonable expenses incurred in making such
changes.



e. Nothing shall abridge Continental's right to use and/or to license the
Identification, and Continental reserves the right to the continued use of all
the Identification, to license such other uses of the Identification and to
enter into such agreements with other carriers providing for arrangements
similar to those with Contractor as Continental may desire. No term or provision
of this Agreement shall be construed to preclude the use of the Continental
Marks or other Identification by other persons or for similar or other uses not
covered by this Agreement.



4. Continental-Controlled Litigation. Continental at its sole expense shall take
all steps that in its opinion and sole discretion are necessary and desirable to
protect the Continental Marks and other Identification against any infringement
or dilution. Contractor agrees to cooperate fully with Continental in the
defense and protection of the Continental Marks and other Identification as
reasonably requested by Continental. Contractor shall report to Continental any
infringement or imitation of, or challenge to, the Continental Marks and other
Identification, immediately upon becoming aware of same. Contractor shall not be
entitled to bring, or compel Continental to bring, an action or other legal
proceedings on account of any infringements, imitations, or challenges to any
element of the Continental Marks and other Identification without the written
agreement of Continental. Continental shall not be liable for any loss, cost,
damage or expense suffered or incurred by Contractor because of the failure or
inability to take or consent to the taking of any action on account of any such
infringements, imitations or challenges or because of the failure of any such
action or proceeding. If Continental shall commence any action or legal
proceeding on account of such infringements, imitations or challenges,
Contractor agrees to provide all reasonable assistance requested by Continental
in preparing for and prosecuting the same.



5. Revocation of License. Continental shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Identification provided Contractor herein
shall revert to Continental and shall not be used by Contractor in connection
with any operations of Contractor. The following provisions shall apply to the
termination of the license provided herein: (i) in the case of a termination of
the license to use the globe element of the Continental Marks, Contractor shall
cease all use of the globe element of the Continental Marks with respect to each
Covered Aircraft within 90 days of such aircraft being withdrawn from the
capacity purchase provisions of the Agreement, and shall cease all use of the
globe element of the Continental Marks in all other respects within 90 days of
last Covered Aircraft becoming an Uncovered Aircraft (unless this Agreement is
terminated for Cause or pursuant to Section 9.03(b) or the first sentence of
Section 9.03(c), in which case Contractor shall cease all use of the globe
element of the Continental Marks within 45 days of the Termination Date); (ii)
in the case of a termination of the license to use any other Continental Marks
and Identification, Contractor shall cease all use of such other Continental
Marks and Identification within 45 days of the termination of the license for
such other Continental Marks and other Identification. Within such specified
period, Contractor shall change its facilities, equipment, uniforms and supplies
to avoid any customer confusion or the appearance that Contractor is continuing
to have an operating relationship with Continental, and Contractor shall not
thereafter make use of any word, words, term, design, name or mark confusingly
similar with the Continental Marks or other Identification so that any such
word, words, term, design, name or mark would present a likelihood of confusion
or otherwise suggest a continuing relationship between Contractor and
Continental.



6. Assignment. The non-exclusive license granted by Continental to Contractor is
personal to Contractor and may not be assigned, sub-licensed or transferred by
Contractor in any manner without the written consent of a duly authorized
representative of Continental.



7. Continental Marks. The Continental Marks are as follows:



CONTINENTAL EXPRESS

CONTINENTAL EXPRESS'S LOGO (DESIGN) IN COLOR

CONTINENTAL EXPRESS'S LOGO (DESIGN) IN BLACK & WHITE



[image25.gif]



 

 

 

8. Aircraft Livery. The aircraft livery shall be as follows, unless otherwise
directed by Continental: The colors blue, gray, white and gold are used on the
aircraft. The color white appears on the top approximate 2/3 of the body of the
aircraft; the color gray appears below the color white on the remainder of the
bottom portion of the body of the aircraft; the color gold is used as a stripe
or band dividing the white and gray colors. The tail of the aircraft is
primarily blue with a logo design in a gold and white combination and the trade
name is written in blue on the white portion of the body of the aircraft. The
color blue is the dominant aircraft interior color.

9. Survival. The provisions of this Exhibit G shall survive the termination of
this Agreement for a period of six years.



EXHIBIT H

Use of Contractor Marks



 

1. Grant. Contractor hereby grants to Continental, and Continental accepts, a
non-exclusive, personal, non-transferable, royalty-free right and license to
adopt and use the Contractor Marks (as defined below) in connection with
Continental's entering into this Agreement, subject to the conditions and
restrictions set forth herein.



2. Ownership of the Contractor Marks.



a. Contractor shall at all times remain the owner of the Contractor Marks and
any registrations thereof and Continental's use of any Contractor Marks shall
clearly identify Contractor as the owner of such marks (to the extent practical)
to protect Contractor's interest therein.



b. Continental acknowledges Contractor's ownership of the Contractor Marks and
further acknowledges the validity of the Contractor Marks. Continental agrees
that it will not do anything that in any way infringes or abridges Contractor's
rights in the Contractor Marks or directly or indirectly challenges the validity
of the Contractor Marks.



3. Use of the Contractor Marks.



a. Continental shall use the Contractor Marks only as authorized herein by
Contractor and in accordance with such standards of quality as Contractor may
establish.



b. Continental shall use the Contractor Marks as necessary or appropriate in
Continental's sole discretion in connection with the Regional Airline Services,
including without limitation the sale or disposition by Continental of the seat
inventory of the Scheduled Flights.



c. Continental shall not use the Contractor Marks for any purpose other than as
set forth in this Exhibit H, and specifically shall have no right to use the
Contractor Marks in connection with any other operations of Continental.



d. Contractor may change the Contractor Marks at any time and from time to time
(including by adding or deleting marks from the list specified in this Exhibit
H), in which case Continental shall as soon as practicable make such changes as
are requested by Contractor to utilize the new Contractor Marks; provided that
Contractor shall either pay directly the reasonable costs of making such changes
to the Contractor Marks or shall promptly reimburse Continental for its
reasonable expenses incurred in making such changes.



e. Nothing shall abridge Contractor's right to use and/or to license the
Contractor Marks, and Contractor reserves the right to the continued use of all
the Contractor Marks, to license such other uses of the Contractor Marks and to
enter into such agreements with other carriers providing for arrangements
similar to those with Continental as Contractor may desire. No term or provision
of this Agreement shall be construed to preclude the use of the Contractor Marks
by other persons or for other similar uses not covered by this Agreement.



4. Contractor-Controlled Litigation. Contractor at its sole expense shall take
all steps that in its opinion and sole discretion are necessary and desirable to
protect the Contractor Marks against any infringement or dilution. Continental
agrees to cooperate fully with Contractor in the defense and protection of the
Contractor Marks as reasonably requested by Contractor. Continental shall report
to Contractor any infringement or imitation of, or challenge to, the Contractor
Marks, immediately upon becoming aware of same. Continental shall not be
entitled to bring, or compel Contractor to bring, an action or other legal
proceedings on account of any infringements, imitations, or challenges to any
element of the Contractor Marks without the written agreement of Contractor.
Contractor shall not be liable for any loss, cost, damage or expense suffered or
incurred by Continental because of the failure or inability to take or consent
to the taking of any action on account of any such infringements, imitations or
challenges or because of the failure of any such action or proceeding. If
Contractor shall commence any action or legal proceeding on account of such
infringements, imitations or challenges, Continental agrees to provide all
reasonable assistance requested by Contractor in preparing for and prosecuting
the same.



5. Revocation of License. Contractor shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Contractor Marks provided Continental
herein shall revert to Contractor and shall not be used by Continental in
connection with any operations of Continental. Continental shall cease all use
of the Contractor Marks in all respects upon the last Covered Aircraft becoming
an Uncovered Aircraft. Continental shall not thereafter make use of any word,
words, term, design, name or mark confusingly similar with the Contractor Marks
so that any such word, words, term, design, name or mark would present a
likelihood of confusion or otherwise suggest a continuing relationship between
Continental and Contractor.



6. Assignment. The non-exclusive license granted by Contractor to Continental is
personal to Continental and may not be assigned, sub-licensed or transferred by
Continental in any manner without the written consent of a duly authorized
representative of Contractor.



7. Contractor Marks. The Contractor Marks are as follows: XJT.



 

8. Survival. The provisions of this Exhibit H shall survive the termination of
this Agreement for a period of six years.

EXHIBIT I

Catering Standards



 

Station Services



Contractor will provide caterer oversight at Contractor Airports that are
non-Chelsea Catering locations. Continental will provide caterer oversight at
Continental Airports that are non-Chelsea Catering locations.



At Contractor Airports without contract catering, Contractor will provide
supplies and beverage uplift as necessary and will remove, store and re-board
perishable supply and beverage items on RON/originating flights. At Continental
Airports without contract catering, Continental will provide supplies and
beverage uplift as necessary and will remove, store and re-board perishable
supply and beverage items on RON/originating flights.



Contractor will provide meal ordering services at Contractor Airports that are
non-Chelsea Catering locations or where catering is downlined by Chelsea
Catering. Continental will provide meal ordering services at Continental
Airports that are non-Chelsea Catering locations or where catering is downlined
by Chelsea Catering.



Contractor will provide trained catering truck guide person for all Contractor
Airports that are Chelsea Catering locations to assist with backing off the
aircraft. Continental will provide trained catering truck guide person for all
Continental Airports that are Chelsea Catering locations to assist with backing
off the aircraft.



Contractor will coordinate and communicate with Chelsea Catering regarding all
flight activity, cancellations and irregular operations providing necessary
information in a timely manner.



Onboard Services



Continental has right to determine meal/beverage service parameters and
scheduling for Scheduled Flights.



Continental has right to conduct onboard service audits on Scheduled Flights to
ensure service standards are being met.



Contractor flight attendants providing Regional Airline Services will be trained
on meal and beverage service procedures, including liquor and duty-free sales
and cash handling, and will collect all on-board revenue for liquor and
duty-free sales.



Contractor will provide sufficient galley service ship's equipment to operate,
such as hot jugs, coffee makers and trash bins.

EXHIBIT J

Ticket Handling Terms

1. Passenger Ticket Stock and Accounting Procedures. Continental will provide
Contractor with Continental passenger ticket stock in accordance with the
following procedures:



A. Continental will supply Contractor with adequate supplies of all necessary
passenger ticket forms, bag tags, boarding passes, validator plates and other
documents and materials necessary to enable Contractor to operate in a manner
consistent with Continental procedures, upon request to the office designated by
Continental from time to time. A receipt for all ticket forms delivered to
Contractor shall be signed by an appropriate representative of Contractor, and
Contractor shall comply with Continental's procedures with respect to the
control of, safeguarding of and accounting for ticket stock and validator
plates. All tickets and other documents and materials supplied by Continental
for use in connection with the Agreement shall be and remain the property of
Continental and shall be held in trust for Continental by Contractor and issued
or otherwise utilized only as provided in the Agreement.



B. Contractor shall be responsible for the safe and secure custody and care of
all tickets and other documents and materials furnished by Continental. The
tickets and other documents of Continental shall be secured in a manner
satisfactory to Continental and consistent with any applicable IATA standards
and specifications. Such tickets and documents and all records relating to them
and to the sale of transportation on Continental shall at all times be made
available for inspection by Continental or its designated representative.



C. All tickets shall be issued by Contractor in accordance with the currently
effective tariffs and contract of carriage applicable to the transportation
being purchased and applicable trade manuals, all in accordance with appropriate
instructions, which may be issued from time to time by Continental.



D. All tickets shall be issued by Contractor in numerical sequence and all must
be accounted for at each reporting period. All auditors' coupons for tickets
issued by Contractor and all coupons of voided tickets shall be sent to the
office or offices designated by Continental from time to time on the workday
following issuance.



E. All checks accepted for the sale of tickets on Continental ticket stock shall
be payable to Continental and acceptance of checks shall conform to
Continental's acceptance procedures. Any losses resulting from returned checks
where Contractor has failed to follow Continental's acceptance procedures, will
be charged to Contractor after Continental exhausts reasonable efforts to
collect.



F. All tickets issued for a form of payment other than cash or check shall be
supported by such documents as shall be specified by Continental.



G. Contractor shall assume full liability for and agrees to defend, indemnify
and hold Continental harmless from and against any and all claims, demands,
liability, expenses, losses, costs or damages whatsoever in any manner arising
out of or attributed to Contractor' possession, issuance, loss, misapplication,
theft, or forgery of tickets, other travel documents, or supplies furnished by
Continental to Contractor including but not limited to lost ticket forms, bag
tags, boarding passes or other documents and errors in ticket issuance. In the
event Contractor loses or has stolen any ticket, fails to return tickets or
other documents to Continental upon demand, fails to remit pursuant to the
Agreement the monies to which Continental is entitled from the sale of any such
ticket or document, or fails to account properly for any such tickets or
document, Contractor shall be liable to Continental for the agreed value of any
such ticket or document, which is agreed to be the actual damages or loss
sustained by Continental from usage of any such ticket or document, as measured
by the then current, non-discounted retail price of the transportation or other
service obtained with the ticket or document or, if such value cannot be
determined, US $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] per ticket.



H. Contractor may accept all credit cards honored by Continental and is
appointed Continental's agent for such purpose, provided:



(i) Contractor observes the floor limits for each credit card set by the issuer
of the credit card (the "Card Issuer") as amended by the Card Issuer from time
to time;



(ii) Contractor accepts each credit card within the terms of the contracts
between Continental and Card Issuer;



(iii) Contractor complies with 14 CFR, Part 374;



(iv) Contractor does not accept blacklisted cards;



(v) Contractor shall reimburse Continental for any losses incurred by
Continental as a result of Contractor' failure to observe the terms of this
section or of the contracts between Continental and the Card Issuer;



(vi) Contractor complies with all of Continental's established procedures
relating to credit cards; and



(vii) For tickets that are not for transportation on Scheduled Flights,
Contractor shall reimburse Continental for all charge backs, returns and other
direct charges attributable to or arising from Contractor' acceptance of credit
cards, unless either (a) Continental has realized an offsetting credit
(including through the return and cancellation of a previously issued ticket) or
(b) such charge back, return or other charge resulted from the gross negligence,
recklessness, or willful misconduct of Continental.



I. Contractor shall prepare and furnish to Continental all written reports,
accounts, and documentation with regard to ticket handling that Continental may
require daily or at such lesser frequency as Continental may prescribe, at its
sole discretion, from time to time during the life of the Agreement. Contractor
will comply with all reasonable procedures specified by Continental with regard
to ticket handling.



J. Within two business days after the termination of the Agreement for any
reason, Contractor will return to Continental all passenger ticket forms, bag
tags, boarding passes and other documents provided to Contractor by Continental
pursuant to the Agreement.



2. Deposits. Contractor shall deposit all funds, both cash and checks, realized
from the sale of tickets on Continental ticket stock by it in Continental
accounts maintained at depositories from time to time designated by Continental
on or before the first banking day following receipt of such funds.



3. Ticket Acceptance. For the term of the Agreement, Continental hereby
authorizes Contractor to accept flight coupons written for CO* Flights in
accordance with any applicable restrictions. Contractor shall not endorse or
refund any such coupons without Continental's written consent, except in
accordance with Continental's contract of carriage.

EXHIBIT K

Fuel Efficiency Program



Contractor shall use commercially reasonable efforts to develop and maintain a
comprehensive fuel efficiency program, acceptable to Continental, in a timely
manner and with the overall objective of operating and maintaining the Covered
Aircraft in a manner that maximizes fuel efficiency, with due consideration to
other performance objectives. The program will include applicable data
collection and trend analysis, and will set and track target metrics.
Continental shall audit Contractor's program at its discretion, but at no less
than annual intervals. Such audits will be based on the IATA Fuel and Emissions
Efficiency Checklist, supplemented by the IATA Guidance Material and Best
Practices for Fuel and Environmental Management, any applicable manufacturer
material, Continental's own fuel efficiency program applicable to its own fleet,
and any other material standard in the industry.



Contractor's fuel efficiency program shall emphasize at least the following:



1. A "cost index" (CI) based flight planning system, or as an alternative a
flight planning system that adequately balances the cost of fuel versus the cost
of time on a segment specific basis. The ability to provide the system with
current and accurate applicable costs is required.

2. Flight planning technology that accurately predicts fuel burn and optimizes
lateral and vertical profiles for takeoff and landing runway, climb and descent,
crossing restrictions, special use airspace, preferred routings, enroute
altitude agreements, etc.

3. Appropriate, implemented, well documented, and thoroughly trained policies
and procedures for dispatchers, pilots, load planners, station agents, mechanics
and management that maximize opportunities for fuel efficiency.

4. An active interface with appropriate Air Traffic Control (ATC) facilities,
management, and other personnel to minimize operational restrictions, and
improve ATC handling of Contractor flights.

5. Well-defined and fully integrated flight planning fuel policies, including
statistical tracking of fuel added by pilots and dispatchers, efficient
reserves, guidelines for efficient alternate selection, a "no-alternate" policy,
and target "fuel on deck".

6. Thorough and effective pilot and dispatcher training on aerodynamics, cruise
performance and overall fuel efficient flying in initial, transition, upgrade,
and recurrent programs, with an emphasis on operating the aircraft at the most
efficient speeds and altitudes as well as correct descent and approach planning.

7. Maximized use of on-board Flight Management Systems (FMS) or performance
management computers as an in-flight fuel efficiency tool. Applicable thorough
and effective training is required.

8. An effective fuel tankering program, including automated tankering
suggestions and calculations, using validated methods and formulas.

9. Thorough statistical tracking, analysis and measurement of fuel efficiency
using actual data, data from flight plans, and FOQA data with a comprehensive
plan to identify and correct deficiencies, including individual pilot and
dispatcher issues.

10. A designated manager charged with overall responsibility for fuel efficiency
either as a stand alone position, or as a substantial element of an individual
job description.

11. The inclusion of fuel efficiency issues and targets in appropriate job
descriptions and performance objectives. Applicable work groups include, but are
not limited to, pilots, dispatchers, SOCC managers, and gate and ramp personnel.

12. A weight management program that prevents the carriage of unnecessary galley
supplies, spare parts and equipment, customer service items, etc.

13. A center of gravity management system that considers the most efficient
center of gravity in load distribution.

14. Adequate ground equipment and an APU management program that prevents
unnecessary or costly operation of the APU.

15. An engine-out taxi program both before takeoff and after landing.

16. Fuel and operationally efficient takeoff and landing flap selection
priorities.

17. An engine maintenance program or maintenance contracts that track
deterioration in Specific Fuel Consumption (SFC) and allow for cost effective
early removal and repair/overhaul of high burn engines.

18. An airframe maintenance program that measure airframe drag and corrects high
drag airframes that exceed an agreed upon threshold. An airframe maintenance
program shall also include scheduled thorough aerodynamic conformity checks and
corrective action.



 

 

 